08126347

 

Case 3:20-cv-02747-B Document3 Filed 09/02/20 Pagelof72 PagelID5

$-20CV2747-B

BRETT L ELIASON, AGENT OF “ME”

SUS SITET CaURT

HEN THERN ET OF Px
FILED

2020SEP -2 AMIO: 42

 

 

634 RIDGE TOP LANE

NORTH SALT LAKE, UTAH 8405

(801) 949-0080 ive SEPGTY CLP cq

brett.eliason 1@gmail.com J a
IN THE UNIT TATES DISTRICT COURT
FOR THE N ERN DISTRICT OF TEXAS

 

Yv

MAX D ELIASON, TRUSTEE AND
SETTLOR OF THE MAX AND JOYCE
ELIASON A/B TRUSTS DATED
OCTOBER 28, 2015

THE ESTATES OF MAX AND JOYCE
ELIASON

 

Plaintiff

Vv.

THE CORPORATION OF THE
PRESIDENT OF THE CHURCH OF
JESUS CHRIST OF LATTER-DAY
SAINTS (“COP”)

DALLIN H OAKS, TRUSTEE OF “COP”
KIRTON MCCONKIE PC “KMC LAW”
MR CRAIG MCCULLOUGH, KMC LAW
ESTATE PLANNING ATTORNEY OF
MAX AND JOYCE ELIASON

BRYAN P STEPHENS, CPA

LISA STEPHENS, “SOLE TRUSTEE” OF

THE MAX AND JOYCE ELIASON
TRUSTS DATED OCTOBER 28", 2015

 

INJUNCTIOON AND COUNTER-
COMPLAINT MADE UNDER THE
PROVISIONS OF THE RICO ACT OF 1970
AND UNDER THE GENERAL ASSEMBLY
RESOLUTION 40/34 FOR THE
PROTECTION OF VICTIMS RIGHTS
GROSSLY VIOLATED BY ABUSE OF
POWER BY OFFICE BY RELIGIOUS AND
POLITICAL OFFICES

ASSOCIATED COMPLAINTS ADJOINED HEREIN

THE UTAH SUPREME COURT
Appellate Case No. 20200548-SC

UT CASE No. 1:20-CV-00024-RJS-DBP
Chief Judge: ROBERT J SHELBY
Magistrate Judge: DUSTIN B PEAD
Honorable Judge: JILL PARRISH

CO CASE No. 1:20-CV-00959-PAB-SKC
Chief Judge: PHILLIP A BRIMMER
Magistrate Judge: S KATO CREWS

HI CASE No: 1:20-cv-00257-JAO-WRP
Chief Judge: MICHAEL SEABRIGHT
Honorable Judge: JILL OTAKE

UT NO 19091906 JUDGE ADAM MOW

UT NO 201906707 JUDGE LINDA JONES
UT NO 201000297 JUDGE A. CHIN

UT NO. 164700545 JUDGE D. HAMILTON
UT NO. 183901323 JUDGE R. HANSEN
UT NO. 183901323 JUDGE HRUBY-MILLS
UT NO. 193900932 JUDGE KARA PETTIT
UT NO 193900932 JUDGE R. FAUST

TX NO:
JUDGE:

 
Case 3:20-cv-02747-B Document3 Filed 09/02/20 Page2of72 PagelD 6

DEAR CHIEF JUDGE BARBARA M.G. LYNN,

I am the Agent and Trustee of the Estates of my parents Max and Joyce
Eliason who is being forced to represent their interests on a Pro-Se Basis
following the intentional embezzlement of every asset that was found
within the $200 Million Estates which has happened over the past seven
years and under the direction of the Corporation of the President of the
Church of Jesus Christ of Latter-Day Saints and their Agent Law Office of
Kirton McConkie.

My family is the victim of what will be exposed as the most heinous form of
corruption ever witnessed by society where the Corporate Officers of the
Corporation of the President of the Church of Jesus Christ of Latter-Day
Saints intentionally deceived my parents and I on June 20*, 2013 through
Fraudulent Misrepresentation which has been proven by electronic and
written correspondence and has not been disputed by the Defendants
since the Law Office of Kirton McConkie admitted to an “undisclosed
conflict of interest” on February 11+, 2019.

The evidence speaks under the Rules of “RES IPSA LOQUITUR” on page
one of this complaint as you will recognize that my father Max D Eliason is
still alive as the Creator, the Settlor, and the Surviving Trustee of the Max
and Joyce Eliason A/B Trusts dated October 28th, 2015.

The Board of Directors of Kirton McConkie told me as the youngest of
three beneficiaries to seek outside counsel and to “sue” Kirton McConkie
and the LDS Church in order to protect the interests of myself and my
father who was deceived into believing that the LDS Church and Kirton
McConkie represented my parents who entrusted their religious leaders to
protect their sacred lives’ work and to represent their beneficiaries with
Impartiality as per the Laws of Fiduciary Duty which have been ignored

over the past seven years since this was consummated under Fraud.

1
 

Case 3:20-cv-02747-B Document3 Filed 09/02/20 Page3of72 PagelD 7

THE CORPORATION OF THE PRESIDENT OF THE LDS CHURCH
WHEN I AWOKE ON MAY 22D, 2018 WHICH WAS THE MORNING AFTER
MY DEAR MOTHER HAD PASSED AWAY; IT BECAME OBVIOUS VERY
QUICKLY THAT “I HAD AWAKENED INTO MY AWFUL STATE” AS PER
LDS SCRIPTURE REGARDING THE VICTIMS OF SAID “SECRET
SATANIC SOCIETIES” WHO WERE TARGETING INNOCENT VICTIMS
SUCH AS MY PARENTS WHO HAD ENTRUSTED THEIR SACRED LIVES’
WORK TO THE AGENT LAW OFFICE OF THE LDS CHURCH CALLED
KIRTON MCCONKIE.

NOBODY IN A CIVILIZED WORLD DESERVES TO BE INTENTIONALLY
ASSAULTED IN THE MANNER IN WHICH THE CORPORATION OF THE
PRESIDENT OF THE CHURCH OF JESUS CHRIST OF LATTER-DAY
SAINTS HAS CARRIED OUT AGAINST “MY FATHER’S HOUSE” TO
WHICH I SHALL STAND WITH TWO MIDDLE FINGERS RAISED TO THE
SQUARE AND IN THE FACE OF ALL THOSE WHO HAVE SOUGHT TO
DESTROY IT AND ARE NOW COMMITTING AGGRAVATED
RETALIATION AGAINST THE VICTIMS SCREAMING FROM WITHIN
HOPING TO SILENCE THEIR VOICES BEFORE IT IS BROUGHT TO
JUSTICE UNDER A DEMOCRACY WHICH NO LONGER EXISTS IN THE
“CHURCH/STATE” OF UTAH.

A DESPERATE PLEA FROM THE VICTIMS

There is a 250-page complaint on file with the united states district court
for the district of Utah which was filed under the RICO act of 1970 on
February 25‘), 2020 to which the defendants have no answer. every step i
have taken in the hope of finding justice against this “mafiacracy” has
been met with immediate coercion from the leaders of the LDS Church
whose influence and ability to “bribe with tithes” is unlimited and
repulsive to watch as they have re-defined the word evil for using God as a

marketing tool to Fraud those clients they have turned to “Prey” upon.
2
Case 3:20-cv-02747-B Document3 Filed 09/02/20 Page4of72 PagelD 8

IMMEDIATE INJUNCTION REQUEST FOR A PROSECUTING ATTORNEY
THERE ARE LITERALLY 50 FELONY ALLEGATIONS DESCRIBED IN

THE COMPLAINT WHICH EACH ARE DEFINED UNDER THE RICO ACT
OF 1970 ON FILE IN THE MATTER IN THE UNITED STATES DISTRICT
COURT FOR THE DISTRICT OF UTAH AND THE ASSOCIATED JUDGES
IN UTAH REFUSE TO EVEN DEMAND AN ACCOUNTING FOR THE
MISSING $200 MILLION ESTATES WHICH INCLUDED OVER $100
MILLION OF OIL PROPERTIES IN UTAH, COLORADO, WYOMING, AND
TEXAS; ALL OF WHICH WERE ILLEGALLY REMOVED THROUGH
FRAUDULENTLY CREATED TRUSTS CREATED UNDER THE
DIRECTION OF THE “COP”.

THE IMPLICATIONS THAT THERE IS AN ENTITY AS POWERFUL AS
THE LDS CHURCH THAT HAS BEEN INFILTRATED BY THOSE WHO
FEEL ENTITLED TO “RULE THE WORLD” AND STEAL ALL OF THE
NATURAL RESOURCES SUCH AS THE OIL AND REAL ESTATE
PROPERTIES WITHIN THE ESTATES OF MAX AND JOYCE ELIASON
SHOULD MAKE DEMOCRACY AND HUMANITY TREMBLE IN FEAR AND
SHOULD REQUIRE THE INVOLVEMENT OF PRESIDENT DONALD
TRUMP TO CONFRONT THIS MATTER EXPOSES TREASON FROM AS
HIGH UP IN THE GOVERNMENT AS THE ATTORNEY GENERAL
WILLIAM BARR WHO REFUSED TO HAVE THIS MATTER PROSECUTED
BY THE SUPREME COURT OF THE UNITED STATES.

IT IS MY HOPE THAT THERE ARE STILL HONEST JUDGES WHO
RESPECT DEMOCRACY AND WHO WILL STAND UP AGAINST THIS
TYRANNY WHICH IS LITERALLY GOING TO EXPOSE “DEEP STATE”
AND THE ASSOCIATED WEB OF CORRUPTION WHICH IS WHAT “LIES”
BEHIND THE SACRED WALLS OF THE HOLY TEMPLE OF GOD IN THE
STATE OF UTAH. MAY GOD BLESS YOU TO “CHOOSE THE RIGHT” ...
Case 3:20-cv-02747-B Document3 Filed 09/02/20 Page5of72 PagelID9

UNDISPUTED FACTS OF THIS MATTER

I.

II.

Il.

Bryan and Lisa Stephens utilized FRAUDULENT
MISREPRESENTATION to bring my dear parents into the
Whorehouse/Slaughterhouse of “Kill Her and Con ME” on June 20+,
2013 which by itself is a Second Degree Felony and demands by law
that the estates of Max and Joyce Eliason be restored to the
condition they were in “as if the relationship had never been
consummated” (refer to Cause of Action #1 of the RICO Act of 1970
Complaint filed in Federal Court on February 25th, 2020 and Exhibit
“U” entitled “Smoking Guns 101” for the undeniable proof.

The Senior Partner of Kirton McConkie and manager of the attorney
for the Estates of Max and Joyce Eliason admitted to my face on
February 11», 2019 that KMC Law had an “UNDISCLOSED
CONFLICT OF INTEREST” between my siblings and their spouses
and that my “Father’s House” had no representation in the Law
Office of the LDS Church and its attorneys of “Jesus Christ Himself”
as so stated by Dallin H Oaks on April 12, 2012 at the Temple Style
Ceremony at the Corporate Headquarters of the newly finished
offices at City Creek Mall in Salt Lake City.

THE CORPORATION OF THE PRESIDENT OF THE CHURCH OF JESUS
CHRIST AND ITS HIGH MANAGERIAL AGENTS ARE CONCEALING OVER
50 FELONY CRIMES which are explained in the approximate 300 page
complaint sitting in the United States District Court for the District
of Utah with the honorable Chief Judge Robert J Shelby refusing to
follow the procedures of the RICO act of 1970 and also is completely
dismissing the plea of a son on behalf of his precious daughters to
respect the general assembly 40/34 resolution regarding victims’
rights as it pertains to gross violations of civil rights by those

abusing their power of office.
4
Case 3:20-cv-02747-B Document3 Filed 09/02/20 Page6of72 PagelD 10

IV. The evidence proves undeniably that Bryan and Lisa Stephens “cut a
deal with the devil” and the “robbers” acting on behalf of its
principal “cop” accepted service to rape, pillage, plunder, and
murder the innocent victims of “my father’s house” and committed
seven years of non-stop torture in the most cruel of manner ever
witnessed by humanity and has resulted in the “COMPLETE
EMBEZZLEMNT” of the sacred estates of max and Joyce Eliason.

V. THE ESTATES OF MAX AND JOYCE ELIASON DO NOT HAVE
REPRESENTATION BY ANY ATTORNEY FROM KIRTON
MCCONKIE even though my dear parents were lied to under the
direction of Dallin H Oaks in order to obtain the wealthy oil and gas
properties which have been stolen from Eliason Eight, LLC as is
consistent with the objectives of “the new world order” a la “one
world religion” which has bought “one world government” and run
by “one satanic cult” which Herr Oaks “serves” at Kirkland Ellis a la

“illuminati”.

VI. KIRTON MCCONKIE ILLEGALLY NAMED LISA STEPHENS AS THE

“SOLE TRUSTEE” OF THE JOYCE S ELIASON TRUST DATED
OCTOBER 28T, 2015 UPON THE DEATH OF JOYCE S ELIASON ON
MAY 21ST, 2018. MAX D ELIASON IS STILL ALIVE AND IS THE
SUCCESSOR TRUSTEE AND SETTLOR OF THIS A/B TRUST WHICH
WAS ACCOMPLISHED VIA THE FRAUDULENTLY MODIFIED
“ORIGINAL TRUSTEE SUCCESSION ORDER” SECTION 6.1 AS
ILLUSTRATED IN EXHIBIT “K” AND IN THE ORIGINAL
COMPLAINT FILED WITHIN THE UNTIED STATES DISTRICT
COURT FOR THE DISTRICTS OF UTAH, COLORADO, HAWAII, THE
UTAH SUPREME COURT, AND NOW SITS IN THE HANDS OF THE
JUSTICES OF THE SUPREME COURT OF THE UNITED STATES.

5

 
Case 3:20-cv-02747-B Document3 Filed 09/02/20 Page 7of72 PagelD 11

VII.

Vil.

MR CRAIG MCCULLOUGH FILED A FRAUDULENT DOCUMENT WITH
THE PROBATE COURT AND JUDGE ROYAL HANSEN ON JUNE 187, 2018
STATING THAT I; BRETT L ELIASON HAD GIVEN HIM PERMISSION TO
WAIVE MY RIGHT TO SERVE AS PERSONAL REPRESENTATIVE OF
JOYCE S ELIASON AND ALSO FILED THE SAME DOCUMENT ON
BEHALF OF MY FATHER MAX D ELIASON AND MY BROTHER, MARK D
ELIASON. LISA STEPHENS STATES THAT SHE IS THE PERSONAL
REPRESENTATIVE AND THE SOLE TRUSTEE TO WHICH SHE IS
LEGALLY NEITHER.

IMAGINE WAKING UP AND REALIZING YOUR HOUSE IS ON FIRE,
YOUR MOTHER HAS BEEN MURDERED, YOUR FATHER HAS
BEEN KIDNAPPED AND PUT UNDER FALSE HOUSE ARREST,
EVERY ASSET YOU OWN HAS BEEN STOLEN, SOMEONE HAS
ACCUSED YOU AND FOUND YOU GUILTY AND SENTENCED YOU
FOR A CRIME YOU STILL ARE UNAWARE YOU HAVE
COMMITTED, YOU HAVE BEEN ILLEGALLY DIVORCED, YOUR
BIRTHRIGHT HAS BEEN STOLEN, YOUR DAUGHTERS ARE
FACING THE UNIVERSITY OF PIONEER PARK FROM THE THEFT
AND ASSAULT ON YOUR LIFE, YOU LOST 35 MEMBERS OF YOUR
FAMILY DUE TO THE ASSASINATION OF YOUR CHARACTER,
YOUR SIBLINGS ARE TRYING TO KILL YOU, EVERY ACCOUNT
YOU OWN VIA BUSINESS; TRUST; OR PERSONAL HAS BEEN
CLOSED, YOU HAVE BEEN REMOVED FROM YOUR OWN LLC’S AS
MEMBER MANAGER BY A FELON NAMED CRAIG MCCULLOUGH,
YOU CALL 9-11 AND NOBODY FROM THE POLICE WILL RESPOND,
YOU GO TO THE FBI AND THEY ARE OF “JESUS CHRIST
HIMSELF”, THE DISTRICT ATTORNEY HAS NO INTEREST IN
PROSECUTING “GOD”, AND AM NOW RESPONDING TO THE 1674,
JUDGE WITH NOT ONE OF THEM STANDING UP FOR THE
VICTIMS’ RIGHTS.
Case 3:20-cv-02747-B Document3 Filed 09/02/20 Page 8of72 PagelD 12

THE RESPONSIBILITY OF THE UNITED STATES
DEPARTMENT OF JUSTICE

The Laws surrounding the RICO Act of 1970 were specifically created for
circumstances such as what has been committed over the past seven years
by dark web of corrupt individuals who feel immune to the same laws as
the Mafia Families who were far less successful in their efforts; as this
group of criminals associated herein have infiltrated and are commanding
a “Shadow Government” known as “Deep State” and/or “The New World
Order”. Nonetheless; it is not because the United States Attorney General
William Barr belongs to this group of “Felons at Large” along with a “False
Prophet Dallin H Oaks” that permits this type of Mafiacracy to go
unpunished because of some prestigious Title including President of the
United States who “Brother William Barr” tried to have impeached during
the same week the RICO Allegations were being made against Dallin H
Oaks.

IT SHOULD NOT BE THE RESPONSIBILITY OF A VICTIM TO INFORM
THE UNITED STATES DEPARTMENT OF JUSTICE WHICH ACTIONS
SHOULD BE FOLLOWED WHEN A RICO ACT VIOLATION IS PRESENTED
TO THEM WITHIN THEIR COURT.

18 U.S. Code § 1965 Venue and Process
A. Any civil action or proceeding under this chapter against
any person may be instituted in the district court of the
United States for any district in which such person resides, is found,
has an agent, or transacts his affairs.
B. In any action under section 1964 of this chapter in any district court
of the United States in which it is shown that the ends of justice

require that other parties residing in any other district be brought
Case 3:20-cv-02747-B Document3 Filed 09/02/20 PageQ9of72 PagelD 13

before the court, the court may cause such parties to be summoned,
and process for that purpose may be served in any judicial district of
the United States by the marshal thereof.

C. In any civil or criminal action or proceeding instituted by the
United States under this chapter in the district court of the
United States for any judicial district, subpoenas issued by such
court to compel the attendance of witnesses may be served in any
other judicial district, except that in any civil action or proceeding
no such subpoena shall be issued for service upon any individual
who resides in another district at a place more than one hundred
miles from the place at which such court is held without approval
given by a judge of such court upon a showing of good cause.

D. All other process in any action or proceeding under this chapter may
be served on any person in any judicial district in which

such person resides, is found, has an agent, or transacts his affairs.

The Victim/Plaintiff herein has included the afore referenced justification
for Venue as it pertains to the recent challenge of said location in the
United States District Court for the District of Hawaii and once again the
Defendants challenge collapses immediately within each category listed
above and it is the responsibility of the United States District Court of
Hawaii to immediately treat this matter for what it is; THIS IS
ORGANIZED CRIME AND RACKETEERING AT ITS “FINEST AND
WORST” AND CARRIED OUT BY PRESTIGIOUS POLITICAL AND
RELIGIOUS LEADERS WHO FEEL IMMUNE TO THE LAWS OF THE
UNITED STATES CONSTITUTION AND WHOSE CORRUPTION WILL
REDEFINE “EVIL” WITHIN THE HISTORY BOOKS AND THE WALLS OF
SHAME AS SEEN THROUGH THE EYES OF HISTORY AND ITS DISPLAY
OF WHAT DEGRADATION CAN OCCUR WHEN ABSOULTE POWER
CORRUPTS ABSOLUTELY.

 
Case 3:20-cv-02747-B Document3 Filed 09/02/20 Page 10of72 PagelD 14

18 U.S. Code § 1966 Expedition of Actions

“ In any civil action instituted under this chapter by the

 

 

United States in any district court of the United States, the Attorney

General may file with the clerk of such court a certificate stating
that in his opinion the case is of general public importance. A copy of
that certificate shall be furnished immediately by such clerk to the
chief judge or in his absence to the presiding district judge of the
district in which such action is pending. Upon receipt of such copy,
such judge shall designate immediately a judge of that district to

hear and determine action

18 U.S. Code § 1968 Civil Investigative Demand

|
|
|
> Whenever the Attorney General has reason to believe that
any_person or enterprise may be in possession, custody, or control of
any documentary materials relevant to a racketeering investigation,
he may, prior to the institution of a civil or criminal proceeding

thereon, issue in writing, and cause to be served upon such person, a
civil investigative demand requiring such person to produce such
material for examination.

The Victims herein have provided the United States District Court for the
District of Hawaii with over 300 pages of documentation with over 50
allegations of felony activities which each qualify under the RICO Act of
1970 and the Defendants who admitted to an intentional breach of
fiduciary duty to their clients Max D Eliason cannot produce one legal
document which has the “DNA” of Max and Joyce Eliason based on the fact
that Bryan P Stephens has bribed the Law Office of Kirton McConkie with
what will arguably be the largest Bribe by an individual to an organization
such as the Corporation of the President of the Church of Jesus Christ of
Latter-Day Saints and who cannot produce one document of accounting

associated with the missing $200 Million Dollar Estates.
Case 3:20-cv-02747-B Document 3 Filed 09/02/20 Page11of72 PagelD 15

Based upon 18 U.S. Code § 1968 Civil Investigative Demand as explained

above; the United States Attorney General should have sufficient reason to
believe that Brother Dallin H Oaks as Trustee of the Corporation of the
President of the Church of Jesus Christ of Latter-Day Saints to issue in
writing and cause to be served on said person a “Civil Investigative
Demand” requiring the Defendants to produce such matter for
examination and should include a complete detailed schedule of every
financial and documentary transaction that has been made during the
Estate Planning Process of Max and Joyce Eliason. The Defendants are
committing Felony Concealment of every Trust Document and every
account of Max and Joyce Eliason and/or the location of the missing $100M
plus of oil properties which have been illegally removed from Eliason
Eight, LLC along with every cash amount within the personal accounts

and Trust Accounts of the respective estates.

10
Case 3:20-cv-02747-B Document 3 Filed 09/02/20 Page12of72 PagelD 16

THIS IS A PARTIAL LIST OF CRIMES COMMITTED TO WHICH
THE “COP” AND ITS “ROBBER” KMC LAW HAVE NO
RESPONSE

1. Attempted Murder (Both Joyce Eliason and Brett Eliason)

2. Bribery (All Compensation paid to the “COP” and KMC Law was Bribes)

Extortion (See the Cause of Action relating to “My 3-D ME”)

py

Embezzlement (The combined estates of Max and Joyce have been embezzled.
Fraud (Of EVERY document within the Estate Plan of Max and Joyce Eliason)
Wire Fraud (Funds stolen from Eliason Eight and wired to the IRS for taxes)
Financial Institution Fraud (All Accounts illegally closed without accounting).

Obstruction of Justice (Every Motion the Defendants File and block Justice)

oO ND a

Obstruction of Criminal investigation (The United States Dept of Justice)
10. Obstruction of State or Local Law Enforcement (Unified Police, District
Attorneys)
11. Tampering with a witness (Bribing and/or coercing Plaintiffs’ Attorneys etc.)
12. Tampering with a Victim (Declaring Max incompetent and Plaintiff insane)
13.Retaliation against a Victim (Max under house arrest while they “undo” Plaintiff.
14. Theft of Trade Secrets (KMC supported the theft of My 3-D ME Technology)
15.Money Laundering (Perform a forensic audit of cash paid to Kirkland Ellis Law)
16.Tax Evasion (The $100 Million of stolen Oil Properties was not reported to IRS)
17.Falsification of Government Documents (See Probate Trust Documents)
18.Felony Defamation (Fraudulent allegations filed against plaintiff with State APS)
19. Abuse and Exploitation of Vulnerable Adults and Children

20. Abuse of Power of Office with malicious financial and emotional assaults
11
Case 3:20-cv-02747-B Document3 Filed 09/02/20 Page13o0f72 PagelD 17

THE UNCONSTITUTIONALITY OF THE ACTIONS HEREIN

I AM ATTATCHING HERETO A RECENT FILING MADE TO THE
PROBATE COURT OF THE THIRD DISTRICT COURT OF UTAH WHICH
HAS GONE UNHEARD AS HAS EVERY MOTION MADE INCLUDING
OVER 20 COMBINED MOTIONS FOR A DEFAULT SUMMARY
JUDGEMENT TO WHICH DEFENDANTS HAVE NOT BEEN REQUIRED
TO EVEN RESPOND.

THE VICTIMS HEREIN ARE MAKING A DESPERATE PLEA THAT THE
HONORABLE JUDGE FROM THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NORTHERN TEXAS BE THE ROCK FOR THE
COUNTRY AND DEMOCRACY AND PROVE THE STATEMENT KNOWN
WORLD-WIDE AS “DON’T MESS WITH TEXAS” BY APPOINTING U.S.
ATTORNEY ERIN NEALY COX TO THIS LANDMARK CASE AND GOING
AGAINST WHAT WILL BE EXPOSED AS THE “DEEP STATE” MOVEMENT
WHICH IS PROVEN WITHIN THE THOUSANDS OF SUPPORTING
DOCUMENTS TO BE NOTHING SHY OF A TERRORIST DIVISION OF THE
GROUP KNOWN AS THE “ILLUMINATI” WHICH HAS TIES TO DALLIN H
OAKS THROUGH THE LAW OFFICE OF KIRKLAND ELLIS IN CHICAGO.

IT IS A SAD DAY FOR DEMOCRACY WHEN THE VICTIM HEREIN HAS
BEEN FORCED INTO CREATING HIS OWN NEWSPAPER FOR
DISTRIBUTION AS THE “FREEDOM OF THE PRESS” SPOKEN OF IN
THE FIRST AMENMENT HAS BEEN “ERASED FROM EXISTENCE” JUST
AS IS THE CASE WITH THE NAMES OF MY PARENTS AND THEIR OWN
LEGACIES THEY SOUGHT TO PASS ON TO THEIR POSTERITY AS
ORDAINED AND ESTABLISHED BY THE UNITED STATES CONSITITION.
A COPY OF THIS NEWSPAPER WHICH HAS EXTREMELY LIMITED
CIRCULATION IS ALSO ATTACHED HERETO WITH NOT ONE OF THE
FACTS DISPUTED BY THE DEFENDANTS.

12
Case 3:20-cv-02747-B Document3 Filed 09/02/20 Page14of72 PagelD 18

PROPOSED ORDER BY THE UNITED STATES
DISTRICT COURT OF NORTHERN TEXAS

THE UNITED STATES DISTRICT COURT HEREBY COMPELS AND DEMANDS THAT THE
CORPORATION OF THE PRESIDENT OF THE CHURCH OF JESUS CHRIST OF LATTER DAY
SAINTS (AS PRINCIPAL) BE REQUIRED TO ACCOUNT FOR THE MISSING ASSETS OF THE
ESTATES OF MAX AND JOYCE ELIASON WHICH HAVE BEEN EMBEZZLED THROUGH THE LAW
OFFICES OF KIRTON MCCONKIE WHO IS AN AGENT ACTING ON THEIR BEHALF AND UNDER
THE DIRECTION OF THE “HIGH MANAGERIAL AGENT DALLIN H OAKS” (PRESIDENT OF THE
QUORUM OF THE TWELVE APOSTLES OF THE CHURCH OF JESUS CHRIST OF LATTER-DAY
SAINTS).

IN ADDITION TO THE IMMEDIATE ACCOUNTING WHICH IS OWED BY STATE AND FEDERAL LAW
TO BE PROVIDED TO THE PLAINTIFF AS THE ACTING AGENT, TRUSTEE, PERSONAL
REPRESENTATIVE, AND BENEFICIARY OF THE MAX AND JOYCE ELIASON ESTATES, IS THE
IMMEDIATE DEMAND TO DISCLOSE UNDER WHAT LEGAL BASIS AND JURISDICTION THE
DEFENDANT CORPORATION OF THE PRESIDENT OF THE CHURCH OF JESUS CHRIST OF
LATTER DAY SAINTS CAN CITE WHICH PERMITS THEM TO LEGALLY REPRESENT DEFENDANTS
BRYAN AND LISA STEPHENS (AS SOLE TRUSTEE), AND MARK AND LAURIE ELIASON WITHOUT
DISCLOSURE TO EITHER VICTIM MAX D ELIASON (WHO IS SETTLOR AND CO-TRUSTEE) OR HIS
SON BRETT L ELIASON.

THE DEFENDANTS ARE ADVISED THAT THEY ARE CONSIDERED PERSONALLY LIABLE FOR
BOTH CRIMINAL AND CIVIL DAMAGES ASSOCIATED HEREIN AND ARE RESPONSIBLE UNER THE
UNITED STATES LAWS SURROUNDING CORPORATE OFFICER LIABILITY AND AGENCY AND
THAT ANY CONCEALMENT HEREIN OR HEREAFTER IS A FELONY CHARGE OF “OBSTRUCTION
OF JUSTICE” AND WILL BE HELD ACCOUNTABLE WITH NO IMMUNITY OFFERED FOR ABUSING
ONE'S POWER OF OFFICE ALSO ALLEGED HEREIN UNDER THE GENERAL ASSEMBLY 40/34.

Signed this _ day of , 20

BY THE HONORABLE UNITED STATES DISTRICT
COURT CHIEF JUDGE BARBARA M.G.
LYNN FOR THE DISTRICT OF NORTH TEXAS

 

13
Case 3:20-cv-02747-B Document 3 Filed 09/02/20 Page15o0f72 PagelD 19

CONCLUSION AND REQUEST BY THE VICTIMS

This is the most tragic display of how corruption which goes unchecked
leads to the demise and the undermining of society as we know it. Anyone
who “knows” or understands the level of corruption herein and is not
doing everything in their power to bring the guilty “World Elite to
Justice”; is literally “commanding” that the corruption continues and

grows until it wipes out the planet before the COVID 19 Virus can do it.

This should be considered an URGENT matter to the Government
especially when it implies that Presidential appointment such as Chief
Judge Robert J Shelby are implicated with little possibility that he or
Magistrate Dusting Pead have for not taking this matter seriously when
filed under RICO on February 25th, 2020 and them not even requesting that
the “COP” or KMC Law provide the legal documents which Plaintiff is
entitled to on behalf of himself and as the Executor and Agent of Max D
Eliason with the associated duties of Trustee, Beneficiary, and Member

Manager of Eliason Eight, LLC and Eliason Enterprises, LLC.

IT IS PROPOSED THAT THE ACTIONS HEREIN BE CONSIDERED
“UNCONSTITUTIONAL” AS PER THE RULES OF THE UNITED STATES
DISTRICT COURT SYSTEM AND THAT THE APPROPRIATE DOCUMENT
BE EXECUTED BY THE UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF NORTHERN TEXAS AND THE ATTORNEY GENERAL OF
THE UNITED STATES FOR THE DISTRICT OF NORTHERN TEXAS BE
APPOINTED TO PROSECUTE THIS MATTER AND PUT OUT THE “EVIL
FIRE” BEFORE IT CONSUMES THE FREEDOMS WHICH AMERICA WAS
BUILT UPON BY OUR DIVINELY INSPIRED FOUNDING FATHERS
WHOSE VOICES SCREAM FROM THE GRAVE ALONG WITH AN ENTIRE
ARMY OF ANCESTORS ALL WHO ARE “ALL IN” DURING THIS
ARMAGEDDON.

14
Case 3:20-cv-02747-B Document3 Filed 09/02/20 Page16of72 PagelD 20

IF ANYONE IS LOOKING FOR PROOF THAT “GOD IS NOT DEAD; NOR
DOTH HE SLEEP”; the events which have brought this matter to the Tenth
Circuit Court of The United States and The District of Colorado would
inspire even an “atheist” to follow the trail of countless interventions and
the associated “unfolding of events” before Plaintiff's eyes which in the

end will prove the Defendants lives are all based on lies.

I would dare anyone who is following this matter and who is familiar with
3 Nephi and other biblical scripture associated with “End Times” to
dispute that this “Revealing of the Lawless Man and The Son of
Destruction” is before the eyes of the world and that the “Prince of Lies”
would be found within the “Sanctuary of The Temple Walls” after a Seven
Year Battle which would happen immediately preceding “The Great
Apostacy” which would likely be the imminent result of The Officers of
COP and the dozens of associated “righteous” members of society being
locked up for 1,000 years and the LDS Church bankrupted by not being
able to correctly answer the one blaring question from scripture

concerning Fiduciary Duty.

I ask once again that the First Presidency and the Quorum of The Twelve
Apostles of The Church of Jesus Christ of Latter-Day Saints to answer the

simplest of all questions that shall determine your innocence or guilt at
the “FINAL JUDGEMENT BAR EXAM OF GOD”... “DO YOU SERVE ME?”

This ending is foretold in prophesy in a battle wherein “God and ME” and
“WE THE PEOPLE OF THE UNITED STATES” ARE HOLDING THE
DEFENDANTS IN CHECKMATE on page one and they refuse to admit
that one “PAWN of GOD” could take out a their “KING of FRAUD” and
Legion of Thugs who are all playing for the “ARMY of FRAUD”. Welcome
to your own personalized form of Armageddon and “AMEN” to your
Priesthood and rights to be called Free Men; A Dieu.

/s/ Brett L. Eliason
15
Case 3:20-cv-02747-B Document 3 Filed 09/02/20 Page 17 of 72 PagelD 21

Mr. Brett L. Eliason

43 South Fairway Drive

North Salt Lake, Utah 84054
801-949-0080
Brett.eliason1@gmail.com

Plaintiff is Self-Represented “Pro Se”

 

IN THE THIRD JUDICIAL DISTRICT COURT IN AND FOR SALT LAKE
COUNTY, STATE OF UTAH SALT LAKE COUNTY

Court Address: 450 South State Street, SLC Ut 84111

 

IN THE MATTER OF THE ESTATE OF
JOYCE STILLMAN ELIASON, AKA JOYCE S
ELIASON (DECEASED MAY 2157, 2018)

BRETT L ELIASON; CO-TRUSTEE, AGENT,
PERSONAL REPRESENTATIVE, AND
BENEFICIARY OF THE ESTATES AND TRUSTS
OF MAX AND JOYCE ELIASON DATED
OCTOBER 28TH, 2015

MAX D ELIASON; SETTLOR AND CO-TRUSTEE
OF THE MAX AND J OYCE ELIASON TRUSTS
DATED OCTOBER 2874, 2015

 

Plaintiff
Vv.

LISA ELIASON STEPHENS “SOLE TRUSTEE” OF
THE MAX AND JOYCE ELIASON TRUSTS DATED
OCTOBER 287, 2015

BRYAN P STEPHENS AS SON-IN-LAW AND
CPA FOR MAX AND JOYCE ELIASON

CRAIG MCCULLOUGH, ATTORNEY FOR MAX
AND JOYCE ELIASON WHO KIRTON MCCONKIE
HAS ADMITTED TO HIS “UNDISCLOSED
CONFLICT OF INTEREST” WITH TWO OF THE
THREE BENEFIICIARIES AND THEIR SPOUSES
AND WHOIS OPENLY REPRESENTING THEM
AS THEY ARE COMMITING ONGOING
RETALIATION AGAINST THE VICTIMS THEY
WERE PAID TO PROTECT AND REPRESENT
WITH IMPARTIALITY

 

Defendant

 

SECOND MOTION TO COMPEL THE THIRD
DISTRICT COURT OF UTAH TO APPOINT A
RECEIVER AND COMPLETE A FORENSIC
AUDIT ON EVERY TRANSACTION AND
DOCUMENT THAT HAS BEEN
FRAUDULENTLY CREATED OVER THE PAST
SEVEN YEARS AS PART OF THE ESTATE
PLANNING PROCESS OF MAX AND JOYCE
ELIASON.

SECOND MOTION TO HAVE THIS MATTER
DEEMED UNCONSTITUTIONAL AND
APPOINTED TO A DISTRICT ATTORNEY FOR
CRIMINAL PROSECUTION OF OVER 50
FELONY CRIMES IDENTIFIED OVER THE
PAST SEVEN YEARS.

SECOND MOTION TO COMPEL THE THIRD
DISTRICT COURT TO RECOGNIZE THE
VICTIMS’ RIGHTS AS PER THE GENERAL
ASSEMBLY RESOLUTION 40/34 AS IT
PERTAINS TO GROSS VIOLATIONS OF CIVIL
RIGHTS THROUGH THE ABUSE OF POWER
OF OFFICE OF BOTH POLITICAL AND
RELIGIOUS LEADERS

SECOND MOTION TO COMPEL THE COURT
TO RECOGNIZE THE “SMOKING GUN” ON
PAGE ONE HIGHLIGTED IN RED WHEREIN
THE LAWS OF “RES IPSA LOQUITUR”
DEMAND THAT THE BURDEN OF PROOF BE
PLACED UPON THE DEFENDANTS TO
EXPLAIN HOW LISA STEPHENS CAN
LEGALLY BE THE SOLE TRUSTEE OF THE
TRUSTS TO WHICH MAX D ELIASON IS THE
LAWFUL SUCCESSOR TRUSTEE...

Judge: ELIZABETH A HURBY-MILLS

Probate No. 183901323

 
Case 3:20-cv-02747-B Document 3 Filed 09/02/20 Page18o0f72 PagelD 22

DEAR HONORABLE JUDGE HURBY-MILLS,

I would be lying if I said I was surprised that you refused to take any action on
behalfofa family screaming for reliefafter it has been brutalized by the Defendant
Corporation of The President of the Church of Jesus Christ of Latter-Day Saints
and its Agent Law Office of Kirton McConkie since The “STATE” of Utah has clearly
been bought by The “CHURCH”.

How repulsive has our society and community become when our Judicial Court
System has become so corrupt that a son is being illegally prohibited from ever
seeing his father again just so that Kirton McConkie and the LDS Church can
silence the voice of someone they deceived into believing represented his and his

wife’s estates.

The evidence is clear that Kirton McConkie never represented Max and Joyce
Eliason and you are fully aware of the fact that it is legally impossible for the
“Lord’s Lawyers” to represent two ofthe three beneficiaries and their spouses but
not their own client or their youngest son who has been fraudulently accused ofa
Third Degree Stalking Charge with a warrant issued for the arrest of a victim of
the most heinous display of a Conspiracy to Commit Aggravated Abuse and
Exploitation of the Vulnerable Adults and Children that were deceived into
believing the LDS Church and its Lawyers could be trusted with the sacred estates

that you as a Probate Judge also refuse to protect.

I am ata loss for words as to how the Political and Religious Leaders of the State
of Utah can awake each day knowing they are betraying everything this Country
stands for and is bowing and kissing the feet of a man named Dallin who took over
the position of Trustee of the “COP” and is playing “GOD” with the tithes and
offerings he has stolen from the Church in order to fulfill his twisted “Secret Elite
Society” fantasy of total world domination and he has clearly “bought” the United
States Department of Justice along the way. How many victims of this definition
of “Gadianton Robbers” are being tortured because the “Honorable” Judges refuse
to uphold the Constitution or to even have compassion on innocent families who

are screaming for relief while all the Judges feel is apparent Greed.

 
Case 3:20-cv-02747-B Document 3 Filed 09/02/20 Page 19o0f72 PagelD 23

THE CORPORATION OF THE FOURTH REICH OF LATTER-DAY ASSASINS

I shall continue to go through the motions of explaining to the Judges such as
yourself the obvious “PURE TRUTH” that each conspirator herein has become a
“Getaway Car Driver” and each participant is “driving like hell” trying to get away.
You will find your name on the complaint which was delivered to the Justices of
the Supreme Court of the United States which I am sure you realize now includes

the five “Dishonored Justices” of The Utah Supreme Court.

I have no reason to believe there is one single State of Federal Judge or Justice in
the entire State of Utah who is going to “Choose the Right”; for I have copied every
Judge in the United States District Court for the District of Utah many times and
realized there are no laws applicable to the crimes being committed daily by the
Corporate Empire and Secret Satanic Society of the same “GEEZUS KHRIST” that
HERR HITLER spoke of when he called his work “CHRISTIAN”.

A BRIEF REFRESHER FOR THE RECORDS OF THE COURT:

 

The Corporation of the President of the Church of Jesus Christ of Latter-Day
Saints accepted service on behalf of my two siblings and their spouses to “buy with
bribes” the Estates of my dear parents Max and J oyce Eliason with the relationship

being consummated under Fraudulent Misrepresentation on June 20', 2013.

MY SIBLINGS TRIED TO “BUY” THE ESTATES OF MY PARENTS AND TO SCREW
THE BRAINS OUT OF THEIR OWN PARENTS AND THEIR YOUNGEST BROTHER,
AND THE CORPORATION OF THE PRESIDENT AND KMC LAW FELT ENTITLED
TO “SELL” THE ESTATES FOR “GOD ONLY KNOWS” WILL PROVE TO BE THE
BIGGEST BRIBE IN RECORDED HISTORY.

I won't insult your intelligence by explaining that the problem the Defendants are
facing is that there is no “DNA” of Max or Joyce Eliason on any documents within
this Estate Planning Murder Scam that has been carried out literally by the
“Gadianton Robbers” foretold in 3 Nephi of the LDS Scripture Book of Mormon
regarding what would come in the Latter-Days of the world. Ironically; the most
outspoken Prophet regarding this prophesy fired Dallin Oaks as President of BYU

for his extreme left-wing political views and teachings of Socialism/Communism.

3

 
 

Case 3:20-cv-02747-B Document 3 Filed 09/02/20 Page 200f72 PagelD 24

THE FACTS WHICH HAVE NOT BEEN DENIED NOR CAN BE:

II.

Ii.

IV.

Vi.

THE ESTATES OF MAX AND JOYCE ELIASON HAVE BEEN EMBEZZLED EVEN
THOUGH MAX D ELIASON IS STILL ALIVE AND THE RESPECTIVE SETTLOR,
TRUSTEE, AND “CREATOR” OF THE MAX AND JOYCE ELIASON TRUSTS DATED
OCTOBER 287, 2015.

KIRTON MCCONKIE ILLEGALLY NAMED LISA STEPHENS AS THE SOLE
TRUSTEE AND THE PERSONAL REPRESENTATIVE AND DID SO BY
FRAUDULENTLY MODIFYING PROBATE DOCUMENTS WITHIN YOUR COURT IN
JUNE OF 2018 WHEN J OYCE S ELIASON DIED.

THE CORPORATION OF THE PRESIDENT AND ITS CORPORATE OFFICERS AND
LEADERS OF THE LDS CHURCH HAVE NEVER PROVIDED ONE SINGLE
DOCUMENT ACCOUNTING FOR THE LOCATION OF THE MISSING $200 MILLION
AND HAVE NO INTENTION OF EVER MAKING ONE EFFORT OF “GOOD FAITH”
TOWARDS THOSE THEY WERE ENTRUSTED TO PROTECT AND REPRESENT
WITH IMPARTIALITY.

KIRTON MCCONKIE IS ILLEGALLY REFERRING TO LISA STEPHENS AS THE
PERSONAL REPRESENTATIVE ON THE RECENT NOTIFICATION OF
APPEARANCE OF COUNSEL WHICH HAS BEEN DISPROVEN IN PRIOR FILINGS
IN THIS MATTER WHICH SHOWS THAT MR CRAIG MCCULLOUGH EMAILED THE
PROBATE COURT STATING THAT MAX D ELIASON, MARK D ELIASON, AND
BRETT L ELIASON HAD ALL RESCINDED THEIR RIGHTS TO BE PERSONAL
REPRESENTATIVE OF JOYCE ELIASON.

THE RELATIONSHIP WAS ILLEGALLY CONSUMATED VIA FRAUDULENT
MISREPRESENTATION WHICH DEMANDS THE COMPLETE RESCISSION OF ALL
DOCUMENTS AS IF THE RELATIONSHIP HAD NEVER BEEN CONSUMATED; AND
YET THE UNITED STATES DEPARTMENT OF JUSTICE REFUSES TO EVEN ASK
THE DEFENDANTS WITH A “PRETTY PLEASE” WHERE IN THE HELL THE $200
MILLION IN ASSETS HAS BEEN DISTRIBUTED OVER THE PRIOR SEVEN YEARS.

KIRTON MCCONKIE ADMITTED TO HAVING AN “ILLEGAL UNDISCLOSED
CONFLICT OF INTEREST” ON FEBRUARY 11T, 2019 AND THE VICTIM HEREIN
WAS TOLD TO “SUE” KMC LAWIN ORDER TO PROTECT HIS RIGHTS AND THOSE
OF HIS FATHER TO WHOM THE LDS CHURCH OWES A FIDUCIARY DUTY.

4
 

Case 3:20-cv-02747-B Document 3 Filed 09/02/20 Page 21of72 PagelD 25

VII.

Vill.

IX.

THIS IS AN UNDENIABLE SECOND-DEGREE FELONY CONCPIRACY TO COMMIT
AGGRAVATED ABUSE AND EXPLOITATION OF THE VULNERABLE ADULTS AND
CHILDREN THE “COP” AND ITS “ROBBER” WERE PAID TO PROTECT BUT
INSTEAD TURNED THEIR CLIENT INTO A VICTIM OF “PREY” OVERNIGHT.

KIRTON MCCONKIE REFUSES TO PROVIDE A COPY OF THE ENGAGEMENT
LETTER BETWEEN THEMSELVES AND MAX AND JOYCE ELIASON SINCE THEY
NEVER REPRESENTED THEM. THIS WAS A PRE-MEDITATED ASSAULT BY
THOSE USING GOD AS A MARKETING TOOL AND FRAUD AS THEIR “GAME” TO
RAPE, PILLAGE, PLUNDER, AND MURDER THE CLIENTS THAT THE THIRD
DISTRICT COURT PROBATE (AMONG OTHERS) REFUSE TO ACKNOWLEDGE
EVER EXISTED.

MAX D ELIASON IS STILL ALIVE AND WELL; BUT UNDER ILLEGAL HOUSE
ARREST SINCE THE FOURTH REICH AND THE PROPHETIC REFERANCE TO
SATAN AS BEING “THE ACCUSER” IS EVIDENT BY THE UNFOUNDED AND
NAUSEATING FALSE ALLEGATIONS MADE IN BOTH THE PROBATE COURT
UNDER JUDGE FAUST AND JUDGE PETIT; AND ALSO IN THE UTAH DIVISION
OF ADULT PROTECTIVE SERVICES.

I SWEAR UNDER PENALTIES OF PERJURY AND DEATH; THAT I HAVE NEVER
DISRESPECTED MY FATHER OR MOTHER IN MY ENTIRE LIFE AND THAT THE
ALLEGATIONS THAT I AM THE ONE WHO HAS ABUSED AND EXPLOITED MY
PARENTS IS J UST AS FALSE AS THE LEADERS OF THE CHURCH WHO PRETEND
TO BE “TRUE” PROPHETS, SEERS, AND REVELATORS OF THE GOD AND JESUS
CHRIST WHOM THEY DEFILE WHILE TURNING THE TEMPLES AND THE
COURTHOUSES INTO BROTHELS.

QUESTIONS FOR HOME TEACHERS AND JUDGES AFTER TEN FELONIES:

“ HOWMUCH DOES THE SOUL OF A DISTRICT COURT J UDGE GO FOR ON SLEAZE

BAY THESE DAYS SINCE THE EVIDENCE OF GUILT IS JUST AS EVIDENT AS THE
TAIL HANGING OUT OF DALLIN’S ASS WHICH THE UNITED STATES
DEPARTMENT OF JUSTICE KISSES AS BRIBE WHORES SINCE THE STOLEN
TITHES AND OFFERINGS USED TO “NUMB THE HUMANITY” OUT OF THE SOULS
OF THE “HONORABLE” CORRUPT SLUTS WHO ARE NOW GUILTY OF
CONCEALING MORE CRIMES THAN THOSE THEY SENT TO JAIL COMBINED.

5
Case 3:20-cv-02747-B Document 3 Filed 09/02/20 Page 22 of 72 PagelD 26

>
w

o,
~~

I NEED NOT TEACH THE HONORABLE MEMBERS OF THE PROBATE COURT
THE OBVIOUS FACT THAT ESTATE PLANNING FALLS UNDER CONTRACT LAW
WHICH TOLERATES “ZERO FRAUD” AND ANY ONE OF THE ITEMS DISCUSSED
ABOVE OR BELOWIS MORE THAN SUFFICIENT TO CAUSE AN HONEST JUDGE
TO CALL IN A SWAT TEAM OF FBI AGENTS (BUT DALLIN’S FORMER POSTION
AS FBI RECRUITER HAS MADE IT SO THEY ALSO REFUSE TO REPLY).

HOW MUCH OF A REBELLION DO THE DEFENDANTS IMAGINE IS COMING AT
THEM WHEN THE LDS FAITHFUL WHO ARE BEING BAMBOOZLED REALIZE
THAT THE TERM APOCALYPSE LITERALLY MEANS THE “UNVEILING OF THE
TRUTH” AND THAT WHAT “LIES” BEHIND THE TEMPLE WALLS IS THE FALSE
PROPHET AND ANTI-CHRIST WHO HAVE BEEN USING THE TITHES AND
OFFERINGS OF THE LDS CHURCH IN ASSOCIATION WITH THE NEW WORLD
ORDER “SKULLS AND BONES” AND ILLUMINATI WHOSE AGENDA IS “TOTAL
WORLD DOMINATION” AND MASS HUMAN EXTINCTION SUCH IS BEING
PROVIDED BY THEM UNDER THE PANDEMIC OF COVID-19 (WHICH IS ONLY
THE BEGINNING OF THEIR AGENDA TO DROP THE POPULATION BY 95% BY
2030.

NO TRUE PROPHET OF GOD OR ANY OF THE MEMBERS OF THE FIRST
PRESIDENCY AND THE QUORUM OF THE TWELVE APOSTLES SHOULD EVER
SHY AWAY FROM FACING A FORENSIC AUDIT REGARDING WHY THE LAW
OFFICE OF DALLIN OAKS IN CHICAGO UNDER THE NAME OF KIRKLAND ELLIS
IS THE HIGHEST GROSSING LAW FIRM IN THE WORLD ON A PER ATTORNEY
BASIS (MONEY LAUNDERING 101 FOR DUMMIES AND RUMMIES).

NO TRUE PROPHET OF GOD OR ANY OF THE MEMBERS OF THE FIRST
PRESIDENCY AND THE QUORUM OF THE TWELVE APOSTLES SHOULD EVER
SHY AWAY FROM FACING AN ACCUSER IN ACOURT OF LAW SINCE THEY ONLY
DEAL IN THE “PURE TRUTH”; AND YET THEIR FORKED TONGUES ARE
SILENCED BY THE SIMPLE YES OR NO QUESTION OF “DO YOU SERVE ME”?

SMOKING GUNS 101 FOR FELONS HAVING FUN AS DISCUSSED IN EXHIBIT #1
UNDER DAMAGES SHOULD BE SOME SORT OF “RED ALERT” TO THE
DEFENDANTS THAT THE ASSOCIATED DAMAGES IN THIS MATTER WILL
EASILY CLIMB TO ONE TRILLION UNDER THE RICO ACT AND WILL IMPRISION
EVERY CONSPIRATOR SUCH AS THE JUDGES WHO J OINED IN THE WOLF PACK

 
Case 3:20-cv-02747-B Document 3 Filed 09/02/20 Page 23 0f 72 PagelD 27

THE CRIMINAL COUNT CONTINUES FOR THE CIRC OF CORRUPTION...

XI.

XII.

XIII.

XIV.

IT IS ILLEGAL FOR KIRTON MCCONKIE TO REPRESENT MARK AND LAURIE
ELIASON, AND BRYAN AND LISA STEPHENS AS TWO OF THE THREE SIBLINGS
AND THEIR SPOUSES; AND YET THEY DO.

KIRTON MCCONKIE IS ILLEGALLY “NOT” REPRESENTING MAX D ELIASON
“ME” NOR HIS SON “me” WITH IMPARTIALITY; AND YET THEY DO NOT.

KIRTON MCCONKIE CAN NEVER LEGALLY REPRESENT TWO OF THE THREE
BENEFICIARIES AND THEIR SPOUSES IF THEY EVER REPRESENTED MAX AND
JOYCE ELIASON; AND YET THEY DO. .

KIRTON MCCONKIE ILLEGALLY HIRED ATTORNEY KENT SNIDER TO
ENFORCE THE “ALIENATION” OF MAX D ELIASON FROM HIS YOUNGEST SON
AND IS BUT ONE MORE “HIRED ASSASIN” AS HE HAS EVEN APPEARED AS
COUNSEL TO REPRESENT LISASTEPHENS AGAINST PLAINTIFF’S BUSINESS IN
TROLLEY SQUARE CALLED MY 3-D ME; WHICH WAS INTENTIONALLY TAKEN
OUT BY THE SIBLINGS WHO FELT THEMSELVES “ENTITLED” TO ROB NOT
ONLY MAX AND JOYCE BLIND; BUT TO DESTROY THE LIFE OF THEIR
YOUNGEST BROTHER IN EVERY SINGLE WAY IMAGINABLE AND TO
ILLEGALLY ROB HIM OF EVERY ASSET HE OWNED THROUGH THIS “MOBSTA
BOSS” STYLE OF “ESTATE PLANNING MURDER.

EVERY JUDGE AND POLITICAL AND RELIGIOUS LEADER ASSOCIATED WITH
THIS MATTER UNDERSTAND WITHOUT A DOUBT THAT THIS CASE INVOLVES
THE INTENTIONAL ILLEGAL PRESCRIPTION OF MORPHINE SLAMMED INTO
JOYCE S ELIASON WHICH PUT HER INTO A COMA HOURS AFTER SHE
EXECUTED THE SECOND AMENDMENT TO THE JOYCE S ELIASON TRUST
DATED APRIL 17TH, 2018 AND THE CORRESPONDENCE LEAVES NO DOUBT
WHATSOEVER THAT THIS WAS MURDER SO THE DEFENDANTS COULD “CASH
IN” ON THE UNDISCLOSED AND ILLEGALLY PLACED LIFE INSURANCE ON THE
HEAD OF JOYCE S ELIASON.

EACH OF THE JUDGES IN THE “DISRESPECTED” COURTHOUSES REFUSE TO
UPHOLD THE CONSTITUTION AS IT PERTAINS TO THE VICTIMS RIGHTS
UNDER BOTH THE RICO ACT OF 1970 AND THE RESOLUTION OF THE GENERAL
ASSEMBLY 40/34 REGARDING GROSS VIOLATIONS OF CIVIL RIGHTS BY THOSE
ABUSING THEIR POWER OF OFFICE; (THAT INCLUDES PROBATE JUDGES)

7

 
Case 3:20-cv-02747-B Document 3 Filed 09/02/20 Page 24 of 72 PagelD 28

XVIII.

XIX.

THE VICTIM/PLAINTIFF HEREIN HAS SUBMITTED THE UNDENIABLE PROOF
THAT THE DEFENDANTS UTILIZED A DETECTIVE FROM THE UNIFIED POLICE
DEPARTMENT IN ORDER TO SECURE A WARRANT FOR MY ARREST FOR
“SCREAMING” FOR HELP FROM THE UNITED STATES DEPARTMENT OF
JUSTICE WHO SHOULD RETURN TO REMEDIAL “FIRST AMENDMENT RIGHTS”
WHICH DISCUSS THE RIGHT FOR CITIZENS TO “REDRESS GOVERNMENT WITH
GRIEVANCES WITHOUT FEAR OF RETRIBUTION”??? THE FINE UPSTANDING
CROOKED CORRUPT SLUT COP SCOTT WARENSKI NOT ONLY LIED ABOUT A
VIOLATION OF TO TITLE 77, CHAPTER 3a OR A PERMANENT CRIMINAL
STALKING INJUNCTION ISSUED PURSUANT TO UTH CODE 76-5-106.5; HE IS
ALSO CURIOUSLY A GRADUATE OF OLYMPUS HIGH SCHOOL AND FRIEND OF
MARK ELIASON AND BRYAN STEPHENS (NOWISN’T THAT A COINCIDENCE?)

AFTER THE DEFENDANT TOM MECHAM TOLD PLAINTIFF TO “SECURE
OUTSIDE COUNSEL” AND SUE KIRTON MCCONKIE TO PROTECT HIS RIGHTS;
THEY FAILED TO MENTION THAT THEY WERE LAUNCHING A FULL BLOWN
FINANCIAL AND EMOTIONAL ASSAULT TO STRANGLE THE VICTIMS FROM
EVERY RESOURCE EXCEPT FOR WHATEVER BRYAN AND LISA STEPHENS
DEEM APPROPRIATE FOR THE COST OF LIVING.

MAX D ELIASON WAS ILLEGALLY DEEMED “INCOMPETENT” WHILE HIS
YOUNGEST SONE WAS SIMULATANEOUSLY DEEMED “INCAPACITATED” IN
ORDER TO SILENCE THE VOICES OF BOTH OF THEIR VICTIMS AND BOTH
OCCURING DURING THE MONTH OF MAY 2019.

MAX D ELIASON WAS HUMILIATED BEFORE JUDGE FAUST ON MAY 2974, 2019
AND NOBODY BOTHERED TO TELL THE PLAINTIFF THAT “PRIVATE
DOCUMENTS” HAD BEEN FILED WITH ADULT PROTECTIVE SERVICES AND
WITHIN THE COURT ROOMS OF JUDGE FAUST AND PETIT WHO LATER
REFUSED A HEARING TO CONTEST THE REMOVAL OF PLAINTIFF’S RIGHT TO
VISIT HIS OWN FATHER?? THE UPSTANDING MEMBERS OF THE UNITED
STATES DEPARMENT OF JUSTICE, THE LEADERS OF THE “COP” AND ITS
COCKROACH SLUT “ROBBERS” WHO HAVE FUCKED MY PARENTS BRAINS OUT
OVER THE PAST SEVEN YEARS ARE THE SAME WHO ARE NOW EMPOWERED
TO “PROTECT HIM” FROM THE ONLY CHILD WHO HAS NOT COMMITTED A
FELONY IN THE PAST SEVEN YEARS (WHILE THEY SPORT 50+).
Case 3:20-cv-02747-B Document 3 Filed 09/02/20 Page 25of72 PagelD 29

DISCUSSION AND BARRAGE OF PROFANITY AGAINST THE DEFENDANTS TO WHOM I
PROJECTILE VOMIT MY PURE TRUTHS DOWN THEIR SATANIC BITCH THROATS
SPEWING NOTHING BUT “PURE LIES” AND WHO ARE CONSIDERED SUB GUTTER RAT
CRACK-HOES SUCKING DALLIN’S DEMONIC DIARRHEA & DEBAUCHERY OUT OF THE
TOILETS AND ALL WHO HAVE PARTAKEN THEREOF CANNOT HIDE THE SATANIC DYE
PACK WHICH EXPLODED LEAVING THEM JUST AS SPEECHLESS AS THEIR “GOD
FRAUDER AND PRINCE OF LIES” AND UTAH’S OWN “SON OF PERDITION” AND SON
OF A BITCH WHOIS NOT JUST INCAPABLE OF “HANDLING THE TRUTH”, HE CANNOT
STAND IN THE SAME ROOM WITH IT SINCE THE “RES IPSA LOQUITUR” HAS HIM IN
CHECKMATE BEFORE HE OPENS HIS SERPENT MOUTH SLIT.

KR
ww

THE DEVIL IS IN THE DETAILS; AND THE DETAILS ARE IN THE DEVILS. HOW
IS SOCIETY GOING TO REACT AS THEY COME TO REALIZE THAT A SON HAS
BEEN ILLEGALLY PROHIBITED FROM SEEING HIS OWN HERO DAD SINCE
APRIL 17T4, 2019 AND THAT EVERY SINGLE INDIVIDUAL DEFENDANT KNOWS
THAT HIS SON IS INNOCENT AND THAT THE ESTATES OF MAX AND JOYCE
ELIASON HAD ALREADY GONE MISSING BEFORE JOYCE ELIASON DIED THE
PRIOR YEAR ON MAY 2157, 2018.

DOST MINE “PROPHET TO BE” WISH TO REVISE THE PHILOSOPHY OF THE
LDS CHURCH THAT FAMILIES ARE FOREVER TO NOW READ THAT IT IS ONLY
“THE CELESTIAL ELITE MOBSTA BOSS FAMILIES” WHO HAVE SWORN
ALLEGIANCE AND MADE COVENANTS WITH WHAT WILL BE EXPOSED AS THE
FUCKING ILLUMINATI WHO “DALLIN DOES DEMONS” WITH AT KIRKLAND
ELLIS IN CHICAGO WHICH MAKES “DEBBIE DOES DALLAS” LOOK LIKE A
PRINCESS TOSSING PIXIE DUST AND HAPPILY EVER AFTER ENDINGS IN
DISNEYLAND COMPARED TO THE “HARDCORE PORNOGRAPHICALLY
VIOLENT AND VILE HOUSE OF WHORERS BEING USED TO RAPE, PILLAGE,
PLUNDER, AND MURDER ELDERLY MORMON PIONEER FAMILIES AS THIS
SHIT FEST OF FREAKING FELONS AT LARGE HAVE DONE UNTO THE HOUSE
OF MY FATHER WHICH IS STILL BURNING WITH INNOCENT VICITMS INSIDE
YOU FILTHY ASS MEMBERS OF THE CHURCH AND STATE OF THE
CORPORATION OF THE FOURTH REICH OF THE ASSASINS OF “GEEZUS
KRIST” HIMSELF.... CALL FUBAR AND FUGAZI ON YOUR FILTHY MOTHER
FUCKING WHORE SOULS AND GODSPEED AND GOD DAMN YOUR SOULS TO
HELL FOR THE APPROPRIATE 1,000 YEARS OF J AIL TIME YOU HAVE WORKED
SO HARD TO GO SIT IN HELL AND BURN...

9

 
 

Case 3:20-cv-02747-B Document 3 Filed 09/02/20 Page 26 of 72 PagelD 30

LET’S RETURN TO THE “CRAZY CRAIG” TWO FOR ONE ESTATE SCAMMING SPECIAL
WHICH INCLUDES FREE ILLEGAL MORPHINE TO TAKE OUT THE MOTHER BEFORE
THE INSURANCE LAPSES AND INCLUDES CLASSES IN “HOW TO MAKE YOUR TEARS
OF JOY APPEAR TO BE TEARS OF MOURNING” AND HOW TO BE THE BROTHERLY
BETRAYING BITCH OF ALL TIME WHILE MAKING YOUR TARGET OF FRATRICIDE
BELIEVE YOU ARE STILL AND ALWAYS WILL BE ON HIS SIDE...

WHEN MY SIBLINGS DECIDED THAT 33/33/33 WAS NOT GOOD ENOUGH FOR THEM;
THEY WENT IN ON THE DEAL OF A LIFETIME WITH “THE DEVIL”. THE EVIDENCE
PROVES WITHOUT A DOUBT THAT INCLUDED IN THE “LET’S DISINHERIT BRETT”
SCAM; WAS A “LET’S CREAM OUR PANTS WATCHING HIM WRITHE IN PAIN WHILE HE
FOOLISHLY GAVE UP HIS ENTIRE LIFE TO CARE FOR MAX AND J OYCE EACH DAYFOR
FIVE YEARS” ...

LOGIC WOULD SAY THAT THERE IS A GOOD REASON WHY THE DEFENDANTS WOULD
USE FRAUDULENT MISREPRESENTATION AS A DIRECT LIE TO THEIR OWN PARENTS
AND YOUNGER BROTHER AND HIS DAUGHTERS WHO ARE ALSO BEING “RAPED AND
MURDERED” HEREIN...THAT REASON? LISA LITERALLY LOOKED AT ME IN THE EYES
IMMEDIATELY AFTER THE DEATH OF MY MOTHER AND SAID “BRETT; YOU HAD
DIFFERENT PARENTS THAN MARK AND I...WE WERE LIKE MY TWO LABRADORS
SITTING OUT IN THE COLD WAITING FOR THEIR ALPO; WHILE YOU WERE MY
POODLE SITTING ON THE WARM KITCHEN TABLE EATING FILET MIGNON.

THE PROOF SHOWS WITHOUT QUESTION THAT ALONG WITH THE RAPE, PILLAGE,
PLUNDER, AND MURDER OF THE MAX AND JOYCE ELIASON ESTATE; WAS THE
SATANIC GRATIFICATION WHICH CAN ONLY BE PRODUCED BY “TABOO EVIL” OF
SURGICALLY “PICKING OFF” EVERY SINGLE ASSET AND CASH FLOW WHICH WAS
LAWFULLY MINE (AND STILL IS) AND TO WHICH EACH OF THE FAMILY
PARTICIPANTS ADHERED TO AND STILL CAN DO SINCE THE FIRST PRESIDENCY OF
SATANIC WHORES AND THEIR MAJESTIC TWELVE FOOLISH FELONS SPORTING
PRADA GARMENTS AND TEMPLE RECOMMENDS LOOK ON FEELING ENTITLED TO
SILENCE AND KILL THE REMANENTS OF THE HOUSE OF MY FATHER. RES IPSA
LOQUITUR ME BITCHES...YA FELL SHORT BECAUSE YOU BETRAYED YOUR GOD,
YOUR COUNTRY, AND A MAN LIKE ME; AND THE SCRIPTURES ARE CLEAR IN 3 NEPHI
THAT GOD WOULD NOT ALLOW THIS SHIT FEST TO GO UNPUNISHED IN THE LATTER-
DAYS AS THE “BETRAYED ANCESTORS” WOULD COME BACK AND OPEN UP ACAN OF
HOLY HELL “WHOOP ASS” SO BEHOLD YOUR PROPHESY FULFILLED.

10

 
Case 3:20-cv-02747-B Document 3 Filed 09/02/20 Page 27 of 72 PagelD 31

XXI.

XXII.

XXIII.

XXIV.

XXV.

XXVI.

THE FELONS CREATED A FRAUDULENT “ELIASON 2015 TRUST” IN DECEMBER
OF 2016 WHICH WAS CREATED WITH THE PURPOSE OF HAVING AN ENTITY TO
PASS THE PURCHASE PRICE OF ELIASON EIGHT, LLC AND ELIASON
ENTERPRISES, LLC TO THE ESTATES OF MAX AND JOYCE ELIASON.

I AM A CO-TRUSTEE AND BENEFICIARY OF THIS ENTITY WHICH I WAS TOLD
BY MR CRAIG MCCULLOUGH OF KIRTON MCCONKIE AND MY SIBLINGS WAS
CLOSED WITH THE OPENING OF THE “ELIASON 2016 TRUST”. I WOULD FIND
OUT IN MAY OF 2019 THAT THIS ENTITY WAS STILL OPEN WITHOUT ANYONE
OF THE MEMBERS OF THIS FELON FUCK FEST TO THINK TO TELL ME THAT IT
STILL EXISTED WHICH IS CALLED “CONSPIRACY TO COMMIT AGGRAVATED
CONCEALMENT” FROM THE “LORD’S LAWYERS” AND THE “COP’ OF THEIR
VERSION OF SOME AYRIAN NATION GOD THAT IS UNLIKE ANY FOUND IN THE
HOLY SCRIPTURES.

AFTER RESEARCHING THE TAX RETURNS FOR THE ELIASON 2015 TRUST, I
DISCOVERED THAT IT WAS NOT ONLY SUCKING MILLIONS OF DOLLARS OUT
OF MY OWN FAMILY LLC’S KNOWN AS ELIASON EIGHT AND ENTERPRISES; IT
OWNED OIL PROPERTIES WHICH WERE ILLEGALLY STOLEN OUT THE BACK
DOOR WITHOUT ANYONE EVERY NOTIFIYING ME AS AN OWNER, TRUSTEE,
AND BENEFICIARY?

I IMMEDIATELY DEMANDED ACCOUNTABILITY AND A FORENSIC AUDIT TO BE
PERFORMED ON MAY 2157, 2019 (EXACTLY ONE YEAR AFTER J OYCE S ELIASON
HAD DIED); ONLY TO RECEIVE A LETTER FROM CRAIG MCCULLOUGH AS AN
ILLEGAL TRUST PROTECTOR WHO REMOVED ME AS TRUSTEE AND
BACKDATED THE LETTER TO MAY 20TH, 2019 SO AS TO REFUSE ME THE RIGHT
TO ORDER OR REQUEST ANY AUDIT BE DONE?

I WAS REPLACED BY MY SISTER IN LAW LAURIE ELIASON WHO IS FULLY
AWARE OF HER CRIMES AND DULY AWAITING PUNISHMENT OF 1,000 YEARS
FOR HER FILTHY “WHORESHIP” SHE CHOSE.

HERE IS AN ENTITY WHICH IS NOT EVEN SUPPOSED TO EXIST NOR DOES IT
SERVE PURPOSE UNDER THE TERMS OF THE ESTATE PLAN OF MAX AND
JOYCE ELIASON TO WHICH I WAS CONSIDERED A CO-TRUSTEE AND
BENEFICIARY AND HAVE NOT RECEIVED ONE STATEMENT IN THE FOUR
YEARS SINCE IT WAS CREATED; NOR SHALL I EVER (IF YOU ASK DALLIN).

11

 
 

Case 3:20-cv-02747-B Document 3 Filed 09/02/20 Page 28 of 72 PagelD 32

XXVII.

XXVIII.

XXIX.

AS A CO-TRUSTEE AND BENEFICIARY WHO IS ENTITLED TO “IMPARTIALITY”
FROM THE LAWYERS OF JESUS CHRIST HIMSELF; TIS IT NOT JUST A TAD BIT
ODD THAT MY BROTHER-IN-LAW BRYAN STEPHENS WHO WAS NEVER TO BE
ENTITLED TO PARTICIPATE IN THE ESTATE PLANNING OF MY PARENTS IS IN
COMPLETE CONTROL OF EVERY SINGLE PROPERTY UNDER THE ESTATES OF
MAX AND JOYCE ELIASON.

THE DOCUMENTS WHICH WERE PROVIDED ON THE SAME DAYI WAS “FIRED”
FROM BEING TRUSTEE (SINCE I ASKED FOR ACCOUNTING); ARE
FRAUDULENTLY MODIFIED ON EVERY PAGE WITH THE VERBIAGE OF EVERY
PARAGRAPH MEANT TO PERMIT THE FELONS AT LARGE TO DISMISS MY
RIGHTS SINCE THIS IS WHAT KIRTON MCCONKIE WAS BRIBED TO DO SINCE
MAX AND JOYCE ELIASON WERE LIED TO ON DAY ONE OF THIS FELONY FUN.

HERE IS AN ENTITY THAT WAS CREATED UNDER THE SUPPOSITION THAT IT
WOULD BE A “PASS-THROUGH” TO MAX AND JOYCE ELIASON; AND YET THE
“PROOF IN THE PHUCKING PUDDING” SHOWS THAT IT HAS BEEN A
“BACKDOOR” MEANS FOR THE CELESTIAL ELITE SLEAZERY TO PROVE TO
THE WORLD THE TRUE MEANING OF “WHOREDOM”.

TO TOP OFF THIS FUCK FEST OF CORRUPT SLUTTED LEADERS OF THE
CHURCH OF JESUS CHRIST OF LATTER-DAY SAINTS AND ITS ORGY OF
ATTORNEYS IN THE WHOREHOUSE OF MCCONKIE; MR CRAIG MCCULLOUGH
AS SR PARTNER OF KIRTON MCCONKIE LAW OFFICES HAS INCLUDED IN THE
VERBIAGE; HIS UNDENIABLE RIGHT TO DISMISS THE RIGHTS OF
BENFICIARIES AND TO CREATE NEW ONES AT HIS DISCRETION. HE IS
FURTHERMORE PERMITTED TO CREATE “CHARITABLE TRUSTS” OF HIS
CHOOSING AND TO CONTRIBUTE OR TO SELL ANY ASSETS OR PROPERTY
OWNED BY THE ELIASON 2015 TRUST AS HE SEES FIT??2???

UHHH.... DALLIN? MY FORMER JUSTICE OF THE UTAH SUPREME COURT AND JURIS
DOCTORATE DU JOUR;I KNOW THAT ONE “YES OR NO” QUESTION IS TOO HARD FOR YOU TO
FACE IN COURT ANDI AM ABOVE CERTAIN THAT YOU WILL ADHERE TO YOUR SCRIPTURES
OF “MEIN KAMPH” IN REFUSING TO BE PRESENT WHEN YOU ARE WRONG, BUT I DO NOT
THINK IT TAKES A REMEDIAL KINDERGARTEN CLASS TO UNDERSTAND THAT MY DAD WOULD
KICK YOUR ASS SO HARD THAT IT WOULD COME OUT OF YOUR MOUTH WHERE THE JUDGES
YOU HAVE BOUGHT CAN KISS YOUR SLITHERING TONGUE AND ASS AT THE SAME TIME...

12
Case 3:20-cv-02747-B Document 3 Filed 09/02/20 Page 29 0f72 PagelD 33

LET’S DO ALITTLE “CHIT CHAT” AT NUMBER THIRTY SHALL WE?

Aud it rame to pass that the Wicked and Huil “Gangstas”
(were caught with their rancid garments bofon beneath their

ankles with no plare to hide and nofshere to go; and their skid

marks of Hypocrisy open “Full Monte” which reek of unholy

Satanic Ass and shows the world that they were nothing but »
“Secret Slut Soriety” of greedy ass Hoes...

o,
~~

MY DEAR JOHN DOE JUDGES AND J ANE DOE JUSTICES OF THE UNITED
STATES DISTRICT COURTS WHICH HAVE ALL REFUSED TO EVEN “COMMENT”
ON THE CRIMES BEFORE YOUR EYES; HAS ANYONE OF THE MEMBERS OF
THE UPSTANDING DEMOCRACY CREATED UNDER GOD SEE ANY ISSUES
ARISING REGARDING “UNCONSTITUTIONALITY” AND/OR THE RESPECTIVE 50
FELONIES AS DEFINED UNDER THE RICO ACT FOR ORGANIZED CRIME AND
RACKETEERING? ANYONE...ANYONE?

DOES ANYONE IN THE GROUP OF DEFENDANTS REALIZE THAT UNDER RICO
ALLEGATIONS; ALL OF THOSE WHO PARTICPATED HEREIN IN ANY WAY ARE
CONSIDERED “MOBSTAS” AND GET SLAPPED WITH THE MURDER OF MY
MOTHER AND THE ATTEMPTED ONES ON MY LIFE OVER THE PAST SEVEN
YEARS; AND YET THESE “DIE HARD FELON JUDGES” SIT IN THE BIG WHITE
BUILDING SEEN IN LEHI’S DREAM WATCHING AS THE FAITHFUL HOLD FAST
TO THE IRON ROD? OOOPS...DID ANYONE FORGET THAT THERE IS A GOD?
ANYONE.... ANYONE?

YOU FOOLISH TWATS; HOW DOES IT LOOK FOR THE FOURTH REICH GOING
FORWARD WHEN THE POPULATION REALIZES THAT I HAVE BEEN CALLING
9-11 EMERGENCY SINCE MY MOTHER DIED ON MAY 2157, 2018 AND AM
UNABLE TO EVEN FILL OUT A POLICE REPORT SINCE THEY ALL BELONG TO
THE WHORES OF “GEEZUS KRISTE” HIMSELF AND THE GOD FRAUDER...

13
 

Case 3:20-cv-02747-B Document 3 Filed 09/02/20 Page 300f 72 PagelD 34

io
we

,
~~

I FFNALLY GO TO HAWAII TO FILE THE COMPLAINT IN THE DISTRICT COURT
UNDER CHIEF JUDGE MICHAEL SEABRIGHT AND J UDGE JILL OTAKE WHO
GRANTED MY MOTION FOR AN INJ UNCTION HEARING THE SAME DAY (ON
JUNE 67TH, 2020) JUST TO HAVE THE LEGIONS OF THUCKS AND DEVILS
WEARING PRADA GARMENTS GET AN ILLEGAL WARRANT FOR MY ARREST
TO WHICH THIS THUCKERYIS STILL REFUSING TO DISMISS SO AS TO
HOPEFULLY HIT ME WITH SOME “THREE STRIKES YOUR OUT OF SOCIETY”
ACTION BEFORE TOO MANY INNOCENT MEMBERS OF THE LDS CHURCH
REALIZE THAT YOUR WORD AND GOD’S WORD ARE NOT OF THE SAME DEITY?

I HAVE GONE TO MULTIPLE POLICE PRECINCTS, THE DISTRICT ATTORNEYS
OFFICE, THE UTAH BAR ASSOCIATION, THE FBI, THE IRS, ETC ETC ETC; ONLY
TO FIND THAT THE WICKED AGENDA OF DALLIN H OAKS IS SO FAR ALONG
THAT HIS PLOT TO HAVE THE “CHURCH BUY THE STATE” IS JUST ABOUT
DONE... ALL HE IS MISSING IT WOULD SEEM; IS THE LEADER OF THE
EXECUTIVE BRANCH WHICH IS NON OTHER THAN THE “TRUMP PROPHESY”.

ROTFLMFAO....REWIND THE PUBLIC TO DECEMBER OF 2019 WHEN MY
BUSINESS PARTNER WAS BREAKING INTO MY HOUSE TO COMMIT MURDER
AND “MITT THE SHITT” ROMNEY WAS IN WASHINGTON DC VOTING TO
IMPEACH THE PRESIDENT OF THE UNITED STATES OF AMERICA FOR HIS
“ABUSE OF POWER” AND THIS SENATE ASS HIGHNESS HAD THE NADS OF
SATANIC STEAL IN STATING THAT HE WAS BASING HIS VOTE AGAINST THE
PRESIDENT DUE TO HIS “CTR” UPBRINGING AND THE LAWS OF
IMPARTIALITY?

UHH...WHOA UNTO THOSE WHO CALL EVIL GOOD; AND GOOD EVIL YOU
FILTHY ASS SENATOR WHOSE HEAD WILL BE EXPOSED AS IN “POP GOES THE
WEASEL”. THIS STATE IS DRIPPING WITH CORRUPTION SO DEEPLY AND
BEING RULED BY THOSE SO UNHOLY IT IS SICKENING TO ANYONE WHO
CHERISHES DEMOCRACY AND RESPECTS AND WORSHIPS THEIR GOD
ABOVE. “MITT THE SHITT” IS TIED INTO THIS WHOREDOM AS SHALL BE
PROVEN VIA HIS COUSIN PARK ROMNEY WHO WAS MY ATTORNEY WITH KAY
BURNINGHAM IN DECEMBER AND WHO INTENTIONALLY TRIED TO

“S ABOTAGE” MY COMPLAINT AND SAID THAT THE CASE WOULD BE
DISMISSED IF I DEMANDED AN EX-PARTE HEARING? WTF....MY SENATOR;
YOU CAN IMPEACH AND JOIN YOUR PRINCE OF LIES IN HELL VERY SOON.

14

 
Case 3:20-cv-02747-B Document 3 Filed 09/02/20 Page 31of72 PagelD 35

XXXI.

XXXII.

XXXII.
XXXIV.

XXXVII.

THE “COP” AND “ROBBER” ILLEGALLY CLOSED THE BUSINESS ACCOUNTS ON
ELIASON EIGHT, LLC SO AS TO PROHIBIT ME FROM ACCESSING MY OWN
CAPITAL TO SECURE THE OUTSIDE COUNSEL THEY TOLD ME TO PROCURE IN
ORDER TO PROTECT THE RIGHTS OF MY FATHER AND ME.

THE “COP” AND “ROBBER” ILLEGALLY CLOSED THE BUSINESS ACCOUNTS ON
ELIASON ENTERPRISES, LLC SO AS TO PROHIBIT ME FROM ACCESSING MY
OWN CAPITAL TO SECURE THE OUTSIDE COUNSEL THEY TOLD ME TO
PROCURE IN ORDER TO PROTECT THE RIGHTS OF MY FATHER AND ME.

THE “COP” AND “ROBBER” ILLEGALLY CLOSED THE BUSINESS ACCOUNTS ON
THE ELIASON 2015 TRUST SO AS TO PROHIBIT ME FROM ACCESSING MY OWN
CAPITAL TO SECURE THE OUTSIDE COUNSEL THEY TOLD ME TO PROCURE IN
ORDER TO PROTECT THE RIGHTS OF MY FATHER AND ME.

THE “COP” AND “ROBBER” ILLEGALLY CLOSED THE BUSINESS ACCOUNTS ON
THE ELIASON 2016 TRUST SO AS TO PROHIBIT ME FROM ACCESSING MY OWN
CAPITAL TO SECURE THE OUTSIDE COUNSEL THEY TOLD ME TO PROCURE IN
ORDER TO PROTECT THE RIGHTS OF MY FATHER AND ME.

THE “COP” AND “ROBBER” ILLEGALLY CLOSED THE PERSONAL ACCOUNTS OF
MAX D ELIASON SO AS TO PROHIBIT “ME” FROM ACCESSING HIS OWN CAPITAL
TO SECURE THE OUTSIDE COUNSEL THEY TOLD ME TO PROCURE IN ORDER
TO PROTECT THE RIGHTS OF MY FATHER AND ME.

THE “COP” AND “ROBBER” ILLEGALLY REMOVED ME AS “MEMBER MANAGER”
OF ELIASON EIGHT LLC WHICH I PAID FOR (AND THE FELONS TOOK THE
BOOTY THEREOF AND RAN) SO AS TO PROHIBIT ME FROM GETTING THE
STATEMENTS REQUIRED BY LAW AND WAS DONE UNDER THE AUTHORITY OF
MR CRAIG MCCULLOUGH WORKING DIRECTLY UNDER THE DIRECTION OF
“BROTHER BAD BOY OAKS THE JOKE” ALA MAFIA BOSS MAN. YOU PATHETIC
PUNK ASS CROOKS...ERR; CAN ANYONE SAY “CONFLICT OF INTEREST FOR
BROTHELS AND WHORES” ...ANYONE, ANYONE?

THE “COP” AND “ROBBER” ILLEGALLY REMOVED ME AS “MEMBER MANAGER”
OF ELIASON EIGHT LLC WHICH I PAID FOR (AND THE FELONS TOOK THE
BOOTY THEREOF AND RAN) SO AS TO PROHIBIT ME FROM GETTING THE
STATEMENTS REQUIRED BY LAW ALSO DONE UNDER THE “SON OF A BITCH”.

15

 
Case 3:20-cv-02747-B Document 3 Filed 09/02/20 Page 32 of 72 PagelD 36

XXXVITI.

XXXIX.

THE “COP” AND ITS “ROBBER” ILLEGALLY REMOVED ME AS PERSONAL
REPRESENTATIVE OF THE ESTATES OF MAX AND JOYCE ELIASON WHICH
EVIDENCE PROVES WAS CONSIDERED “PROFITABLE” SINCE THE PERSON IN
THAT SPOT WAS EMPOWERED IN THE ELIASON 2016 TRUST TO SPLIT THE
ILLEGALLY PLACED LIFE INSURANCE PROCEEDS WITH THE LORD’S AT
KIRTON MCCONKIE.

THE “COP” AND ITS “ROBBER” ILLEGALLY REMOVED ME AS CO-TRUSTEE OF
THE ESTATES OF MAX AND JOYCE ELIASON WHICH EVIDENCE PROVES WAS
THE FELONY FIASCO DU JOUR OF THE INFAMOUS APRIL 177, 2018 WHEN THIS
MURDEROUS CULT OF GADIANTON ROBBERS AND ITS COP GOT TOGETHER
TO KILL THEIR OWN CLIENT WHO CAUGHT THEM IN THE ACT OF FRAUD;
WHICH IN MY “PURE TRUTH” OPINION WAS DIRECTLY FROM GOD.

THE “COP” AND ITS “ROBBER” ILLEGALLY STATED THAT LISA STEPHENS WAS
THE RIGHTFUL “SOLE TRUSTEE” WHICH IS A TUNE THEY ARE NOT SO QUICK
TO REPRESENT ANY MORE AS THEY WERE ONCE AGAIN CAUGHT SUCKING ON
EACH OTHER’S GARMENTS DRIPPING IN THE J UICE OF THE FRUIT BY WHICH
YE SHALL KNOW THEM... YIKES! HOLY HELL BADMEN...THEIR FRUIT IS TOXIC
POISON.

A BREAK AT FORTY TO TALK ABOUT GOD & THE NORTH FORTY...

ANYONE WHO UNDERSTANDS “ESTATE PLANNING LAW” FOR WALKING FELONS AT
LARGE WILL UNDERSTAND THAT THE PERSON WHO CONTRIBUTES THEIR
PROPERTY TO AN ESTATE AND TRUST IS REFERRED TO AS THE “SETTLOR, THE
TRUSTEE, AND THE CREATOR”.

Yeah, Berily, Chus, and Chee._in the beginning of
this frost fxs a crestor named “SUK”

As per section 6.1 of the original trust agreements dated October 28*, 2015.

16

 
 

Case 3:20-cv-02747-B Document 3 Filed 09/02/20 Page 33 0f 72 PagelD 37

THE CONCEPT BEHIND “THE CREATOR” OF A TRUST SUCH AS WAS CREATED IN THE
A/B TRUST FORMAT OF ESTATE PLANNING PORNOGRAPHY OF MAX AND JOYCE
ELIASON SHOULD BE REGARDED NO DIFFERENT FROM THE HOLY BIBLE WHICH
STATES THAT:

du the Beginning; Chere was God... And “Mik”

JUST AS IS THE CASE WITH THE “CREATOR” SPOKEN OF IN HOLY SCRIPTURE; SO, IT
IS WITH THE “AUTHOR” OF ONE’S OWN TRUST AND IN THE MATTER OF MAX AND
JOYCE ELIASON; THEY ARE BOTH CONSIDERED CO-CREATORS, CO-TRUSTEES, AND
CO-SETTLORS UNDER THE PROVISIONS OF AN A/B TRUST.

NO MATTER WHAT HAPPENS DURING SUBSEQUENT MODIFICATIONS AND
AMENDMNENTS; IT IS IMPOSSIBLE TO EVER CHANGE THE “AUTHOR” OF ONES
TRUST. THUS, UPON THE DEATH OF J OYCE S ELIASON; MAX D ELIASON BECAME THE
SURVIVING TRUSTEE, SETTLOR, AND CREATOR AND WHOSE ESTATES AND ASSETS
WERE NOT TO BE REMOVED UNTIL THE DEATH OF THE SURVIVING SPOUSE OR MAX
D ELIASON (WHO IS STILL ALIVE; ALBEIT, UNDER THE “WATCHFULL” EYES OF
THOSE WHO RAPED, PILLAGED, PLUNDERED, AND MURDERED THE “JOY” OF HIS
LIFE AND WHO WOULD BE TORN TO SHREDS IF MY FATHER HAD HIS MIND ABOUT
HIM AND TO WHOM I HOLD YOU PERSONALLY RESPONSIBLE FOR ABUSING AND
EXPLOITING HIM BY NOT UPHOLDING YOUR “FIDUCIARY DUTY” TO YOUR GOD,
YOUR COUNTRY, AND A MAN LIKE “ME” AND “WE THE PEOPLE AKA THE US.”

YOUR HONOR; TELL ME, TELL ME, TELL ME TRUE...WOULD YOU LIKE WHAT HAS
BEEN DONE UNTO ME AND MY FATHER’S HOUSE BE DONE UNTO YOU? THOSE WHO
SIT BACK WITH POPCORN AND WATCH MY FATHER’S HOUSE BURN ARE EITHER EVIL
ASS WHORES; OR DO NOT HAVE A CLUE... 1 AM AFRAID BY RES IPSA LOQUITUR YOU
ARE ONE OF THE LAUGHING HYENA J ACKASS AND TYRANTS WHO BELONGS IN NO
OTHER PLACE THAN A FORTIFIED ZOO. FOR IF YOU LOOK AT THE “BOOK OF ME”
WHICH THE CHAMPIONS OF SCABS ON THE ASS OF SOCIETY PRESENTED TO YOUR
COURT IN JUNE OF 2018 WHICH STATES THAT:

du the Lud; There was Fraud... And Queen “Sleaze”

17
 

Case 3:20-cv-02747-B Document 3 Filed 09/02/20 Page 34o0f72 PagelD 38

LET’S SEE IF WE CAN MAKE IT TO NIFTY FIFTY AND ON TO INFINITY...

XLI.

XLII.

XLITI.

SHOULD YOU CARE TO LOOK INTO THE SECOND CODOCIL OF JOYCE §S
ELIASON ALSO DATED IN INFAMY OF HER ANTICIPATED DATE OF MURDER
ON APRIL 177TH, 2018; SHE SUDDENLY RETRACTED THE FIRST AMENDMENT
(WHICH KIRTON MCCONKIE REFUSES TO PROVIDE SINCE THEY KNOW SHE
WROTE IT TO PROTECT ME AND SHALL PROVE THEIR ACTIONS A LIE); AND
ALSO SUDDENLY STATED UPON HER DEATH THAT HER OWNERSHIP IN
STILLMAN SEVEN, LLC WOULD GO TO THE GRANDCHILDREN IMMEDIATELY?
ERR; YOUR HONOR, WHAT IS THE PURPOSE OF AN A/B TRUST IF EVERY ASSET
IS ALREADY GONE UPON THE DEATH OF THE FIRST; FOR THAT IS WHAT THE
FUDGE PACKING FELONS FELT INSPIRED TO DO; AND NOW ONLY SPEAK LIES
WITH NOT ONE STATEMENT TRUE.

MY SISTER THE “QUEEN OF BROTHERLY BETRAYING BITCHES” AKA MEDUSSA
HERSELF; NOT ONLY BRIBED THE ATTORNEYS OF KIRTON MCCONKIE TO
MAKE HER THE FRAUDULENT TRUSTEE; SHE PAID THEM WITH MY OWN
BIRTHRIGHT AND DID SO JUST A TAD BIT PREMATURELY. EVERY SINGLE
DIME (IF I WERE A BETTING MAN; AND I AM, I WOULD GO ALL IN ON THE BET
THAT THIS WILL BE EXPOSED AS THE HIGHEST BRIBE EVER PAID IN THE
HISTORY OF PLANET EARTH FOR AN ATTORNEY TO COMMIT SAID
“FRATRICIDE” (P.S. — THIS IS CONSIDERED ONE MORE SECOND DEGREE
FELONY AGGRAVATED ABUSE AND EXPLOITATION OF THE VULNERABLE
ADULTS AND CHILDREN WHICH THE DEFENDANTS ABUSED; AND TO WHOM
YOU ARE NOW INVOLVED IN THE CONSPIRACY TO COMMIT AGGRAVATED
RETALIATON AGAINST VICTIMS WHO HAVE PLED FOR TWO YEARS FOR SOME
KIND SOUL TO HEAR THEM)...FOR THAT; I CANNOT CONTROL MY WEAKENED
ABILITY TO CONTROL MY LATE ONSET ASPBERGER’S SYNDROME AND JUST
AS DALLIN H OAKS REFUSES TO OFFER AN APOLOGY TO THE MAMA DRAGONS
WHOSE CHILDREN COMMITTED SUICIDE BECAUSE OF HIS HATE CRIMES;
IT’LL BE ACOLD DAY IN HELL (WHERE EACH DEFENDANT IS GOING TO BURN
AND BURN WELL...) BEFORE YOU'LL HEAR ME TOSS TO ANYONE GUILTY ANY
WORDS THAT RHYME WITH IM SORRY.

SO; NOW THAT THEY CONCEED THAT THERE ARE THREE CO-TRUSTEES AS
PER THEIR REALIZATION THAT THEIR GOLDEN PLATED TEMPLE
RECOMMEND IS RUSTY; THERE ARE NO MORE ASSETS LEFT TO BE “TRUSTED”

18

 
 

Case 3:20-cv-02747-B Document 3 Filed 09/02/20 Page 35o0f72 PagelD 39

XLIV.

XLVI.

XLVII.

THEIR PLOT TO “UNDO ME FINANCIALLY AND EMOTIONALLY” HAS BEEN
EXOPOSED AND INCLUDED EVERY TOOL USED BY THE “SECRET SATANIC
SOCIETIES” FOR GAINING EMOTIONAL CONTROL AND ENDING THE “SANITY”
OF THOSE WHO WERE CHOSEN TO BE “SACRIFICIAL LAMBS” ON THEIR
ALTERS OF PARADISE FROM HELL. THESE INCLUDE ALIENATION, DIVIDE
AND CONQUER, GAINING CONTROL OF EVERY FINANCIAL RESOURCE OF THE
“VICTIM”, AND USING PAID ASSASINS’ TO UNDO THEIR “PRE” EMOTIONALLY
AND FINANCIALLY.

THE “COP” AND ITS “ROBBER” KNOWINGLY BEGAN DRAINING MY CASH FLOW
UPON THE CONSUMATION OF THIS RELATIONSHIP WITH THE DRAINING OF
THE OIL PROPERTIES WHICH THEY KNEW I RELIED ON AS THE PRIMARY
CARETAKER OF MAX AND JOYCE ELIASON. AS THE OIL INCOME FELL; MY
STARBRIGHT SIS STATED THAT THE OIL WELLS WERE “DRYING UP” EVEN AS
THEY WERE HITTING AT WHAT HAS BEEN EXPOSED AS RECORD LEVELS IN
THE UINTAH BASIN.

THE “COP AND ITS “ROBBER” KNOWINGLY STRANGLED MY CASH FLOW
RESULTING IN THE LOSS OF A PERFECT 800+ CREDIT SCORE TO ITS CURRENT
POSITION OF HOPEFULLY OVER 400.

THE ASSOCIATED LOSS OF MYCREDIT SCORE TO “ZERO” AS FAR AS THE BANKING AND
HEDGE FUND INDUSTRY IS CONCERNED REGARDING MY ABIL;ITY TO EVER SECURE
EMPLOYMENT IN EITHER HAS NOW BEEN COMPROMISED UNTIL THE END OF MY LIFE
WITH MY DEEPEST EMOTIONS DIRECTED AT “THE LORD’S LAWYERS” WHO ARE
FUCKING HELL’S ANGELS THAT THE UNITED STATES DEPARTMENT OF JUSTICE IS
PERMITTING TO BE IN “ROAD RAGE” MODE AND RUNNING OVER EVER VICTIMS’ CIVIL
RIGHTS AND YOU JUDGE JUDY HRUBY ARE JUST A HOE GETTING BRIBED WITH
TITHES TO GO ALONG FOR THE RIDE...SHAME ON YOU FOR BEING ONE OF DALLIN’S
DICKS HE PLAYS WITH IN THE CLOSET WHILE STATING THE “SCOURGE OF SOCIETY”
AKA THE “LGBTQ” COMMUNITY SHOULD BE INCARCERATED FOR VICTIMLESS
CRIMES???? YOU GUYS IN DA ROBES ARE FRIGGIN RUTHLESS BITCHES FOR
WATCHING THIS GO ON BEFORE YOUR EYES AND KNOWINGLY REFUSING TO PROTECT
VICTIMS CRYING FOR HELP AT YOUR DOOR; FUCK THAT LIZZY, YOU MY NOT SO DEAR
JUDICIAL SYSTEM JUDGE HAS COMMITTED WORSE CRIMES THAN EVERYONE YOU
EVER SENT TO J AIL MAKING YOU ONE OF THE QUEEN OF WHORES... EVERY DAY THAT
PASSES THAT ME AS A SON IS BEING ILLEGALLY DEPRIVED OF MY RIGHTS AS A SON
WHO IS NOT EVEN FREE TO SEE HIS OWN FATHER; THOSE GUILTY HAVE NO RIGHT TO
ENJOY THE FREEDOMS THEY HAVE SUCCESSFULLY TAKEN FROM “ME”.

19
 

Case 3:20-cv-02747-B Document 3 Filed 09/02/20 Page 36 of 72 PagelD 40

XLVIII. THE “COP” AND ITS “ROBBER” TARGETED MY TWO CONDOMINIUMS IN HAWAII WHICH

WERE FORECLOSED BEFORE MY NEW ONE WAS EVEN COMPLETED. IMAGINE THE
STORY OF THE LDS CHURCH LEADERS UNDER DALLIN H OAKS WHO IS FEELING
HIMSELF ENTITLED AS WORLD ELITE TO TAKE WHAT WAS MINE AND YOU WHO
UPHOLDS THE LAW THINKS THIS IS JUST FINE? BRYAN AND LISA STEPHENS SHOWA
NEW ENTITY WHICH INDICATES THEY WERE ABLE TO PURCHASE PROPERTIES IN THE
SAME LOCATION I WAS LOSING MINE; AS WAS THEIR INTENTION WITH EACH AND
EVERY ASSET I OWNED.

XLIX. I STARTED A COMPANY CALLED “MY 3-D ME” IN 2016 AND POURED OVER $750K INTO
WHILE BEING NOTHING BUT KIND AND GENEROUS (AND FOOLISH) FOR PERMITTING
SOME “PAID ACTORS” CALLED BAIR ELITE, LLC WHO I LITERALLY GAVE 50%
OWNERSHIP TO OUT OF THE GOODNESS OF MY HEART AND UNDER THE BELIEF THAT
THEY HAD NO MONEY TO CONTRIBUTE TO THE CAUSE OF OPENING THE CUTTING
EDGE TECHNOLOGY STORE TO WHICH MY MOTHER AND I EXECUTED PERSONAL
GURANTEES ON A FIVE YEAR LEASE. THE EVIDENCE IN UNDENIABLE THAT BRYAN
AND LISA STEPHENS DECIDED TO MAKE THIS COMPANY THEIR OWN AND “BOUGHT”
MY BUSINESS PARTNERS WHO ONE DAY “QUIT” AND STOLE VITAL HARDWARE AND
SOFTWARE OF THE COMPANY AND THE WEBSITE I PAID OVER $30K TO HAVE BUILT.

L. HITLER STATED TO “MAKE THE LIE SO BIG THAT NOBODY WOULD BELIEVE IT”; 1 WISH
I WAS MAKING UP THIS STORY WHERE I CAME ACROSS MY WESITE WHICH WAS
FORMERLY CALLED “MY 3-D ME” BUT WHICH WAS NOW UNDER NEW MANAGEMENT
WITH AN “IMMINENT STORE OPENING” DOING BUSINESS UNDER THE NAME OF “SOUL
CAPTURE”...

JUDGE JUDY MCFLOOZY; DO YA SEE ANY PATTERN OR ISSUE YET WITH THE ESTATE
PLANNING HARDCORE PORNOGRAPHIC “SNUFF” STORY PLAYING OUT BEFORE YOUR EYES?
I SWEAR ON THE LIVES OF MY ANCESTORS YOU ARE BOINKING THAT I EXAGERATE NOTHING
AND NEED NOT TELL ANYLIES...WE ARE AT FIFTY ACTIONS OF “QUESTIONABLE INTENTIONS”
AND I WOULD GLADLY EXPLAIN THE MISCELLANEOUS WAYS THEY HAVE TRIED TO HAVE ME
KILLED WHICH YOU NOW ARE A CONTRIBUTING FACTOR FOR YOUR REFUSAL TO UPHOLD
THE VICTIMS RIGHTS AS PER THE RESOLUTION OF THE UNITED NATIONS 40/34 WHICH
STATES FAIRLY CLEARLY THAT THE UNITED STATES DEPARTMENT OF JUSTICE IS SUPPOSED
TO ENFORCE A “CEASE AND DESIST” OF HOSTILITIES TO WHICH YOU AND DA JUDGES
DECIDED TO JOIN IN THE FELONY FUN AND WONDER HOW MUCH INCOME YOU'LL SEE FOR
BETRAYING YOUR GOD, YOUR COUNTRY, AND MY FATHER AND ME...LET’S SEE HOW FAST WE
GET TO SIXTYJ UST FOR GIGLES AND GRINS; AHUNDRED MORE OR AHUNDRED LESS DOESN T
MATTER SINCE THE ONE WITH THE MOST SINS IN THIS BOOK OF LIES IS DUBBED DALLIN’S
TOP DICK AND A TOP BRIBE OR TWO FOR THE WIN...

20
 

Case 3:20-cv-02747-B Document 3 Filed 09/02/20 Page 37 of72 PagelD 41

LI.

LIT.

LIT.

LIV.

THE “COP” AND ITS “ROBBER” ARE STEALING OVER $150K/MONTH OUT OF ELIASON
EIGHT, LLC (AFTER ALREADY THUGGING MOST OF THE OIL PROPERTIES THROUGH
ELIASON 2015 AND ELIASON 2016 AND THEY ARE SAYING IT IS GOING TO REPAY MAX
AND JOYCE...THIS IS WHERE I SAY ROTFLMFAO YOU GOD DAMNED WHORES; IF ONLY
DALLIN AND HIS BOYS WERE AS HONEST AS GAYS.

I BECAME NAUSEATED TO FIND THAT IN 2018 ALONE; THESE FINE MEN WHO CALL
THEMSELVES “CELESTIAL PURE” WHO CAN DO NOTHING WRONG ILLEGALLY STOLE
$722K IN 2018 ALONE WHICH WENT INTO THE ELIASON 2016 TRUST TO PAY INCOME
TAXES ON INCOME GENERATED FROM ILLEGALLY REMOVED OIL PROPERTIES AND
THE ASSOCIATED INCOME OF OVER $3M DISTRIBUTED TO ONLY DALLIN KNOWS FOR
SURE BECAUSE I AS A TRUSTEE AND BENEFICIARY OF THIS ENTITY AM NO LONGER
ENTITLED TO EVEN ASK FOR ANY INFORMATION SINCE THE DEFENDANTS HAD
ATTORNEY DAVID BISHOP ISSUE A “CEASE AND DESIST LETTER” TO ME SO IT IS
CONSIDERED ILLEGAL TO CONTACT THE SISTER WHO STOLE THE POSITION OF
TRUSTEE FROM HER FATHER AND ME. THIS LETTER IS WHAT IS REFERRED TO BY THE
CORRUPT COPS AS ME BEING IN VIOLATION OF A “RESTRAINING ORDER OF
SOMEKIND”... YEAH; DALLIN FUCK YOU FOR DESTROYING MY ENTIRE FAMILY FOR ALL
GENERATIONS TO COME UNDER YOUR GUISE AS BEING A “CHOSEN ONE” (IN REALITY;
YOU HAVE BEEN PROPHESIED AS COMING UNDER THE NAME OF THE MAN OF
LAWLESSNESS AND THE SON OF DESTRUCTION OF PRINCE FUCKING ASS OF LIES WHO
CANNOT FACE ME SINCE THE TRUTH MAKES HIM CRY.

OH...THE TRANSFER OF THE $722K FROM ELIASON 2016 TRUST WAS WIRED TO THE IRS
ON TWO SEPARATE OCCASSIONS IN 2018 WITH EACH ACT OF WIRE CONSIDERED “WIRE
FRAUD” WITH A CORRESPONDING 20 YEARS IN FEDERAL PRISON FOR EACH FELONY
COUNT WHICH IS JUST ANOTHER 40 YEARS OR SO; BUT WHO IS COUNTING AMONGST
THE GOD FORESAKEN HOES?

UHH...THE ILLEGAL TRANSFER OF ABOUT $100 MILLION OF PROPERTIES OUT
OF ELIASON EIGHT, LLC INTO GOD ONLY KNOWS WHAT THE “COP” AND ITS
“ROBBER” MCCONKIE HAVE CREATED AS “CHARITABLE TRUSTS” HOLDING
STOLEN BARRELS OF ELIASON EIGHT, LLC OIL; BUT THIS IS WHAT IS KNOWN
AS SECOND DEGREE FELONY TAX EVASION TO WHICH THE LDS CHURCH
FEELS IMMUNE TO SINCE DALLIN HAS STACKED THE IRS DECK WITH PAID
ASSASINS WHO PROTECT HIS HAND IN WHICH HE HOLDS NOTHING BUT
JOKERS; AND I HOLD OVER 100 ACES EACH OF WHICH BY THEMSELVES ARE
SUFFICIENT TO HAVE THIS MATTER DEEMED UNCONSTITUTIONAL.

21

 
Case 3:20-cv-02747-B Document 3 Filed 09/02/20 Page 38o0f 72 PagelD 42

LV.

LVI.

LVII.

THE “COP” AND ITS “ROBBER” FILED FELONY DEFAMATION STATEMENTS
AGAINST ME AND HAD ME ACCUSED, PROSECUTED, FOUND GUILTY, AND
SENTENCED TO NOT EVER SEEING MY DAD AGAIN WITHOUT MY KNOWLEDGE
THAT I WAS EVEN ACCUSED OF DOING SOMETHING WRONG. WHILE I WAS
SCREAMING AT “KILL HER AND CON ME” TO SHOW REVERANCE AND RESPECT
FOR THE DESICRATED ESTATES OF MY MOTHER AND FATHER; THESE
UNHOLY MOFO’S WERE MAKING CERTAIN THAT EVERYONE I KNEW WAS
GOING TO HATE ME FOR WHATEVER IT IS THAT THEY WERE TOLD THAT I DID
WHEN “THE PURE TRUTH” IS THAT I WAS TRYING TO PROTECT MY FATHER’S
HOUSE AGAINST THE FRAUDULENT GOD FRAUDER WHO SOUGHT TO MAKE
MY BIRTHRIGHT A COMMODITY WHICH COULD BE BOUGHT AND SOLD.,..THIS
IS THE TRUE DEFINITION OF SATANIC FOOLS GOLD.

JUDGE FAUST AND JUDGE PETIT ARE CONSIDERED TO BE “FELONS OF JESUS
CHRIST HIMSELF” SINCE “BROTHER FAUST” REFUSED TO PERMIT ME TO
HAVE A HEARING IN THE MATTER CONCERNING MY FATHER’S BURNING
HOUSE EVEN THOUGH I GAVE HIM UNDENIABLE EVIDENCE OF “HOLY HELL’S
ANGEL’S” OUT ON AJ OYRIDE AT THE EXPENSE OF THE “J OY” OF MY FATHER’S
HOUSE. JUDGE KARA PETIT IS ALSO APPARENTLY AT “LARGE” SINCE SHE
ALONG WITH HIM AGREED IN THE MATTER OF MAXD ELIASON AND “ME”.

JUDGE ADAM MOW SHOULD APPLY FOR A POSITION WITH LARRY AND CURLY
AMONGST THE “THREE STOOGES” EVEN IF MOW IS NOT MOE; IT DOES NOT
SEEM TO MATTER SINCE WRIGHT IS NOT RIGHT; NOR SHOULD GOD BE USED
TO COMMIT FRAUD...”BROTHER MOW” REFUSED TO PERMIT ME TO HAVE AN
EX PARTE INJUNCTION ON DECEMBER 238° OF 2019 WHICH IS IRONICALLY
THE SAME DATE TO WHICH THE DEFENDANT “LIZA DA QUEEN SLEAZSTA” GOT
A WARRANT FOR MY ARREST FOR SENDING HER A CREEPY PHOTO OF HER
MOTHER’S COFFIN (SAID MOTHER IS THE MOTHER SHE TRIED TO KILL) AND
I ATTACHED THE LETTERS “REDRUM” WHICH IS A SHINNING REFERENCE TO
SOMEON HAS BEEN MURDERED. IRONICALLY; RATHER THAN PERMIT SAID
INJUNCTION HEARING TO WHICH I HAVE BEEN DEPRIVED OF ALONG WITH
EVERY OTHER CIVIL RIGHT IN THE BILL OF RIGHTS; I ARRIVED HOME LATE
THAT NIGHT TO FIND MY DEAR BUSINESS PARTNER WAITING INSIDE TO
“TAKE ME OUT” ONCE AND FOR ALL; AND AT LEAST THIS TIME I WAS ABLE TO
HAVE THREE NORTH SALT LAKE POLICE RESPOND TO A911 CALL...

22
Case 3:20-cv-02747-B Document 3 Filed 09/02/20 Page 39 of 72 PagelD 43

LVIII.

LIX.

LX.

LET ME POINT OUT THAT THE DEFENDANTS DO NOT HAVE ONE RESPONSE TO
ANY ALLEGATION HEREIN OTHER THAN “THE ALLEGATIONS ARE
SCANDALOUS” (BUT DO NOT PROVE THEM UNTRUE) WITH THEIR OTHER
“TOOLS OF IVY BUSH LEAGUE BITCHES” BEING TO RAZZLE DAZZLE WITH 300
PAGES OF ANSWERS WHICH DID NOT RESPOND TO ONE SINGLE QUESTION
OTHER THAN USE UNINTELIGIBLE LEGAL JARGON WHILE KNOWING THEY
ARE UNABLE TO ANSWER THAT ONE YES OR NO QUESTION OF “DO YOU SERVE
ME”.

THE “COP” AND ITS “ROBBER” SIDED WITH BRYAN AND LISA STEPHENS IN
DESTROYING MY BUSINESS IN TROLLEY SQUARE; AND IT SHALL BE PROVEN
WITHOUT A DOUBT THAT THE ATTORNEYS THAT REPRESENTED MY “FELONS
AT LARGE” BUSINESS PARTNERS AND “BAD NEWS BAIRS” WERE
REPRESENTED AND PROTECTED BY FUNDS FROM MY OWN ESTATE WHICH I
HAVE NEVER BEEN ENTITLED TO USE IN THIS TWO YEAR LITIGATION
WHEREIN I AM DEMANDING THAT THE UNITED STATES DEPARTMENT OF
JUSTICE RESTORE AS PER THE LAWS SURROUNDING FRAUDULENT
MISREPRESENTATION. THE LIARS, TYRANTS, AND BAIRS ARE EACH
RESPONSIBLE FOR DESTROYING WHAT WAS INTENDED TO BE MY PRIMARY
SOURCE OF INCOME AFTER MY MOTHER PASSED AWAY ESPCECIALLY SINCE
THEY RAPED, PILLAGED, AND PLUNDERED “ME BOOTY” AND LEFT ME IN
CARNAGE FROM TAKING THE OJL AND REAL ESTATE PROPERTIES AWAY
FROM MY RIGHTFUL AND LAWFUL INCOME SOURCE.

BRYAN AND LISA STEPHENS DECIDED THEY WANTED MY EXOTIC CAR
COLLECTION WHICH INCLUDED A FERRARI AND FOUR PORSCHES AND SO
WHAT TO DO WITH ONE’S MIGHTY “PRIESTHOOD HOUR OF POWER”
SUPREME” EACH DAY; WHY, LET’S JUST INVENT NOTES PAYABLE TO THE
ESTATES OF MAX AND JOYCE ELIASON AND ONCE AGAIN LIE, CHEAT, AND
STEAL TO GET OUR OWN WAY. BEHOLD LIS THE “SOLE TRUSTEE WHO LOST
HER SOUL WHILE TRYING TO STEAL AND EMPLOY THE FOOL PROOF ENTITY
FOREVER KNOWN AS “SOUL CAPTURE”; WITH ZANT DOTY AND KINDRA ON
THE INSIDE JOB OF BETRAYALS ON WHEELS, ZANT WALKED OUT THE DOOR
WITH EVERY TITLE, MY PASSPORT, AND SO MUCH DEVASTATION
EMOTIONALLY AND ALONG WITH THE SECOND FERRARI KEY STOLEN. IT IS
NOT ME WHO NEEDS PSYCHIATRY; TIS THE CRIMINALLY INSANE WORLD
ELITE WHOREDERS WHO HAVE EACH LOST THEIR MINDS.

23

 
Case 3:20-cv-02747-B Document3 Filed 09/02/20 Page 40of72 PagelD 44

WE ARE AT SIXTY GRIEVANCES THUS FAR IN THIS STORY TO WHICH I SEEM TO
REMBER READING SOME WHERE IN THE FIRST AMENDMENT THAT I! HAVE THE GOD
GIVEN RIGHT TO REDREES GOVERNMENT AGAINST THOSE WHO ARE NO LONGER
CONSIDERED A PART OF THIS COUNTRY OR THIS GOD UNDER WHICH THIS NATION
WAS FOUNDED. COULD THE HONORABLE JOHN DOE JUDGES AND J ANE HOE
JUSTICES PLEASE DIRECT ME TO THE CORRECT SPOT FOR ME TO WAIT; WITHOUT
SOMEONE TRYING TO KILL ME FOR TELLING THE TRUTH OUT OF HATE?

LXI.

LXII.

LXIII.

LXIV.

MY DEAR “COP” AND ITS “ROBBER”; DO YOU HAVE ANY SENSE OF
COMPASSION OR REMEMBER WHAT AN HONEST SOCIETY WAS LIKE BEFORE
YOUR TORRID ASSAULT ON INNOCENT LIVES BEGAN? I LITERALLY ALMOST
DIED IN 2008 FROM THE STRESS OF MY PREVIOUS EXPERIENCE WITH
LITIGATION AND MADE IT THROUGH BATTERED AND BRUISED ONLY TO FIND
THE MY MOTHER WHO LOVED ME UNCONDITIONALLY WOULD SOON DIE.

WHAT AN AMAZING “COS-PLAY FETISH” YOU MUST BE FULFILLING WHICH
ENABLES YOU AS LEADERS TO RULE THE WORLD AS “MOBSTA BOSS BITCHES”
WHILE PREACHING OF THE TEACHINGS OF A GOD WHO SHALL NEVER
REMEMBER THAT YOU EVER EXISTED.

YOU HAVE INTENTIONALLY DESTROYED MY ENTIRE LIFE’S WORK AND MY
HARD FAUGHT BATTLE TO MAINTAIN A REPUTATION AND INTEGRITY
REQUIRED TO PERFORM IN MY CAREER PATHS OF BANKING AND HEDGE
FUND MANAGEMENT (NOT TO MENTION MY ENTREPRENEURIAL SKILLS YOU
ALSO ROBBED FROM ME LIKE THE TRUE SATANIC TEAM YOU REPRESENT.

IT WAS LITERALLY MY ACCOMPLISHMENTS AND MY ABILITY TO GET BACK UP
EACH TIME I FELL THAT MADE YOU WANT TO SEE ME DEAD WHICH YOU VERY
MAY WELL CATCH A GLIMPSE OF ON YOUR OWN PATHS TO HELL...
EVERYTHING I DID AS AN EDUCATION OR CAREER YOU HAVE CHEWED UP
AND SPIT OUT OF YOUR SLEAZY ASS MOUTHS INCLUDING...MY ENTIRE
EDUCATION WITH A MASTERS DEGREE, MY SEVENTEEN YEARS OF BANKING
AS VICE PRESIDENT NOW BUT A PASSING THOUGHT, MY BATTLE WITH TD
AMERITRADE I ALMOST DIED MANY TIMES WITH VISITS TO E/R AND ICU BUT
CAME OUT TO WIN MY FIGHT; AND TO FINALLY GET BACK ON MY FEET WITH
A FRESH START, ONLY TO HAVE THOSE I LOVED MOST AWAITING BEHIND THE
COFFIN OF THE MOTHER THEY KILLED WITH A DAGGER AIMED AT MY HEART;

24

 
LXV. YOU TARGETED MY HOME WHICH I WAS REQUIRED TO TAKE OUT A HARD
MONEY LOAN OF $600K AT 12% INTEREST AND A $100K FINANCING FEE AND IN
READING THE TEXTS IT IS CLEAR YOU WANTED ME TO BE FORECLOSED OUT
OF MY HOUSE SO YOU COULD ALSO CAPTURE MY HOME AND DO SO WITH
GLEE...

LXVI. I REMEMBERED THE HIGH CLASS APOSTLE NAMED ELDER SOARES WHO
SUDDENLY APPEARED AT MY DOOR IN THE MIDDLE OF MY FINANCIAL CRISIS
AND OFFERED ME AN INSTANT CASH AMOUNT OF $800,000 FOR MY HOME
VALUED AT $1.5 MILLION WHICH WOULD NOT BE SO DISTURBING UNTIL ONE
REMEMBERS THAT THIS SAME SUCKLING SWINE SOARES WAS A NEXT DOOR
NEIGHBOR OF BRYAN AND LISA STEPHENS ALL THE WAY IN HOLLADAY? I
WONDER J UST WHERE THE DIVINE INSPIRATION’ CAME FROM TO LEAD THAT
MAN WITHOUT A TRACE OF GOD ONLY FRAUD TO MY DOOR AS A SLEAZE BAG
WHORE WHO ALSO IS FUCKING MY MOTHER’S LIFE AND LEGACIE WHILE
KNOCKING ON MY FRONT DOOR.

LXVII. WHAT ELSE COULD THIS TALE OF HOUSE OF WHORES DO UNTO ME JUST TO
GET OFF PLAYING SLEAZE? AHH; YOU NEEDED TO HAVE MY DIVORCE
FINALIZED IN ORDER TO MAKE CERTAIN THAT VERONIQUE COULD NOT
INHERIT THE SPOT OF SUCCESSOR TRUSTEE UNDER THE ELIASON 2016
TRUST; SO WHAT DO WE DO WITH OUR PRIESTHOOD POWER SO STRONG, WE

Case 3:20-cv-02747-B Document 3 Filed 09/02/20 Page 41of72 PagelD 45

CREATE A FRAUDULENT “DIVORCE DECREE” DATED APRIL 167, 2016 WHICH
WAS THE SAME WEEK BRYAN AND LISA ANONOMOUSLY REPORTED ME TO
THE “SEC” HOPING THE ASSOCIATED AUDIT WOULD MAKE ME BLEED.

LXVHI. YO JUDGE HOERUBY; JUST WHAT VALUE DO YOU PLACE ON ONE DAY OF MY
FREEDOM TO BE A SON WHO CANNOT VISIT HIS OWN FATHER AND WHOSE
ENTIRE LIFE AND EVERY SINGLE FREEDOM HAS BEEN ROBBED FROM HIM
AND WHICH ALL STARTED WITH JUDGE ROYAL HANSEN AND LIS A HRUBY
JUDGE JUDY WHICH IS WHERE THE SCAM BEGAN. NOTHING YOU CAN DO OR
SAY WILL TAKE THE SNAPSHOT PHOTO OF “CHECKMATE” AWAY WITH THE
SMOKING GUN ON PAGE ONE. I HAD HOPED THAT BY SOME SMALL CHANCE
THAT YOU WERE DECIEVED IN J UNE OF 2018 AND WOULD ASSIGN A DISTRICT
ATTORNEY TO PROSECUTE OR AT LEAST ASK THE THUCKS WHERE IN THE
HELL ARE THE MISSING ESTATES OF MAX AND JOYCE ELIASON WHO YOU
INSTEAD CONTINUE TO FEEL ENTITLED TO FUCK...

25
Case 3:20-cv-02747-B Document 3 Filed 09/02/20 Page 42 o0f72 PagelD 46

LXIX.

LXX.

LXXI.

LXXII.

LXXIIlI.

LXXIV.

LXXV.

LXXVI.

LXXVII.

LXXVIIl1.

EVERY HOUR THAT PASSES IS PRICELESS TO ME AND YET YOU FEEL
ENTITLED TO TAKE SOMETHING AWAY FROM ME IN ORDER TO PROTECT A
SECRET SOCIETY OF SLEAZE? WHAT IN THE FUCK ARE YOU THINKING YOU
DAMN CORRUPT PIECE OF SHIT SLUT...1 AM NOT A PLAINTIFF AND I SURE AS
FUCK AM NOT A DEFENDANT OTHER THAN BEING ABLE TO RESPECT A
COURTHOUSE WHO HAS COMMITTED FAR WORSE SINS AGAINST HUMANITY
HEREIN THAN EVERY PRISONER COMBINED AT THE POINT OF THE
MOUNTAIN.

FALSIFICATION OF GOVERNMENT DOCUMENTS

EXTORTION ASSOCIATED WITH MY 3-D ME FIASCO.

FRAUD FOUND IN MULTIPLE COUNTS IN EVERY DOCUMENT WHICH THE
PLAINTIFF HAS BEEN ALLOWED TO VIEW.

FELONY CONCEALMENT OF COUNTLESS CRIMINALLY CREATED TRUST
DOCUMENTS WHICH NOBODY IN THE UNITED STATES DEPARTMENT OF
JUSTICE FEELS NECESSARY TO ASK ON BEHALF OF THE VICTIMS

TAMPERING WITH WITNESSES (OH MY HELL KMC WINS THE CELESTIAL
KINGDOM PRIZE IN THE CATEGORY OF TAKING OUT POTENTIAL THREATS
THAT WOULD EXPOSE THEM AS NOTHING BUT FELONY CORRUPT ABUSERS
OF THE ELDERLY AND VULNERABLE.

THEFT OF TRADE SECRETS FROM MY 3-D ME

ONE COUNT OF BEING A FELONY SCHMUCK FOR EVERY DAY THAT PASSES
SINCE KIRTON MCCONKIE ADMITTED TO BEING GUILTY...WTF?

COULD THE HONORABLE COURTS PLEASE ASK KIRTON MCCONKIE AND ITS
COP EXACTLY WHAT IT IS THAT I AMIN THE ESTATE PLAN OF MAX AND JOYCE
ELIASON TO WHICH EVERY LEGAL DOCUMENT SHOWED ME AS A 1/3 OWNER
OF EVERY ASSET THAT HAS NOW BEEN STOLEN.

FAILURE OF PLAINTIFF’S ATTORNEY THAT MR JERYL RENCHER WAS A
FORMER KMC ATTORNEY WHO SUDDENLY SABOTAGED HIS COMPLAINT THE
DAY IT WAS DUE IN THE COURT OF JUDGE MOW... UH, DISCLOSURE OF
CONFLICT OF INTEREST? ANYONE...ANYONE?

26
Case 3:20-cv-02747-B Document 3 Filed 09/02/20 Page 43 o0f 72 PagelD 47

LXXIX.

LXXX.

LXXXI.

LXXXII.

LXXXIII.

LXXXIV.

MY DAUGHTERS HAVE NO BENEFICIARY STATEMENTS FROM THE
GRANDCHILDRENS TRUST SINCE IT WAS NEVER CREATED AND THERE IS NOT
SUCH A THING IN EXISTENCE. ,

HOWIS IT POSSIBLE FOR APROBATE COURT TO NOT UPHOLD THE DUTIES OF
A TRUSTEE AND/OR REPLACE THEM WHEN THEY WERE ILLEGALLY
APPOINTED AND STOLE EVERY ASSET INTENDED FOR THE BENEFIT OF THE
BENEFICIARIES IN FRONT OF THE COURT SAYING GOD DAMN YOU JUDGE
JUDY MCRUBY...YOU ALSO ARE IN A POSITION TO WHICH THE QUESTION OF
“DO YOU SERVE ME” IS JUST AS APLICABLE TO THAT OF KING WRONG DALLIN
THE JOKE.

WHAT IS IT THAT IS BEING AWAITED IN THIS MATTER? WHAT RESOLUTION IS
EXPECTED? THE DEFENDANTS ARE LITERALLY DOING ANYTHING IN THEIR
POWER TO CRUSH THE VOICES OF THE REMAINING VICTIMS SO THEY CAN
MOVE ONTO THE NEXT ELDERLY COUPLE VICTIM OF PREY’.

THE WHISTLEBLOWER REPORT FROM LARS NEILSEN IN DECEMBER OF 2019
SHOWS UNDENIABLE EVIDENCE THAT THERE IS ABOUT $300 BILLION
MISSING IN TITHES AND OFFERINGS WHICH DALLIN H OAKS IS USING TO
RULE THE WORLD WITH HIS BUTT BUDDIES FROM THE ILLUMINATI A LA
ROCKEFELLAR AND ROTHSCHILD WHO RESIDE THEIR BUSINESS WITHIN THE
WALLS OF KIRKLAND ELLIS ET AL.; AND THIS DOES NOT BOTHER MY
HIGHNESS OF FRAUD?

THE COUP DETAT ARE THE MEMOIRS OF JOSEPH SPENCER WHICH ARE
INCLUDED IN THE 3,500 PAGES OF EVIDENCE SHOULD YOU CARE TO READ
WHICH EXPLAINS THAT THIS NEW WORLD ORDER OF BROTHELS AND
WHORES ARE THE VERY “DEEP STATE” GROUP THAT HAS LAUNCHED THE
COVID -— 19 VIRUS; OR DO YOU CARE ABOUT THE MILLIONS THAT ARE
SUFFERING AND DYING BECAUSE SOME TIAJUANA SLEAZE ARE SPORTING
THE SACRED ROBES OF THE LAW.

THE DOCUMENTS SPOKEN OF ABOVE ARE TERRIFYING FOR HUMANITY AS
THIS GROUP IS LITERALLY FOLLOWING THE IDEALISMS OF HERR HITLER
AND HIMMLER TO WHOM DALLIN H OAKSIS A VERY LONG TIME STUDENT AND
HIS TWISTED SISTER SPEACHES FROM THE PULPIT EXPOSE HIS TOXIC FRUIT

27
 

Case 3:20-cv-02747-B Document 3 Filed 09/02/20 Page 440f 72 PagelD 48

LXXXV.

LXXXVI.

LXXXVII.

LXXXVIII.

LXXXIX.

XC.

IT HAS BEEN DISCOVERED THAT THE DEFENDANTS HAVE NOT ONLY RAPED
PILLAGED AND PLUNDERED EVERY ASSET; THEY HAVE INDEBTED THE
ESTATE OF MAX D ELIASON WITH A $3M LINE OF CREDIT TO WHICH I AM
CERTAIN IS THE PLANNED INHERITANCE THAT BRYAN AND LISA STEPHENS
PLANNED FOR ME TO RECEIVE AS IT IS THEIR FINAL WISHES WHICH ARE
BEING EXECUTED; FUCK MAX AND JOYCE ELIASON’S LIFE...THEY DO NOT
CARE ANYMORE THAN THEY HAVE GUILT FOR TAKING POT SHOTS AT THEIR
YOUNGEST BROTHER FOR GOING ON 7 % YEARS NOW?

EVERY SINGLE MOTION FILED AGAINST ME TO HAVE THIS MATTER
DISMISSED IS CONSIDERED FELONY OBSTRUCTION OF JUSTICE

EVERY MOTION NOT RESPONDED TO INCLUDING DEFAULT SUMMARY
JUDGEMENT WITHIN THE THOUSANDS OF PAGES SUBMITTED TO THE COURT
ARE DONE WITH THE RESPONSE ALSO BEING CONSIDERED FELONY
OBSTRUCTION OF JUSTICE.

EVERY DAY THAT GOES BY AND I AM NOT FREE TO WALK THE STREETS AND
AM FORCED INTO HIDING JUST LIKE ANNE FRANK KNOWING THAT THE
ENTIRE MAFIACRACY OF THE FOURTH REICH IS OUT TO GET MY ASS THROWN
IN JAIL OR KILLED; EITHER WAY AS LONG AS ITS SILENCED ALONG WITH THE
VOICES OF MY DAUGHTERS.

EVERY DAY THAT JUDGE JUDY MCFLUZY REFUSES TO APPOINT AN OUTSIDE
TRUSTEE TO ACCOUNT FOR THE MISSING ESTATES IS A HEINOUS CRIME
AGAINST MY FAMILY YOU CORRUPT PIECE OF SHIT EXCUSE FOR HUMANITY.

IF YOU STILL QUESTION ANY ONE ALLEGATION MADE HEREIN; PLEASE
RETURN TO PAGE ONE AND EXPLAIN TO THE VICTIMS HOW IT IS POSSIBLE
TO EXPLAIN THE SMOKING GUN POINTED AT THE NON-EXISTENT SOULS OF
FELONS JUST HAVING FUN IN THE SUN AWAITING THE MASS HUMAN
EXTINCTIONS PLANNED BY THE NEW WORLD ORDER; WITH SOME
HOLOGRAPHIC UFO’S PLANNED FOR ATTACK TO “COMBINE THE WORLD”
INTO THE NEW WORLD ORDER OF TYRANNY FROM THE BLOODLINES OF THE
ILLUMINATI AS RULERS...

BELOW ARE THE SUMMARIZED ADDITIONAL “INCIDENTS” ...

28

 
 

Case 3:20-cv-02747-B Document 3 Filed 09/02/20 Page 45of72 PagelD 49

THE ESTATES OF MAX AND JOYCE ELIASON

 

CASH $ 10 Million (In 5 separate accounts at Zions and Wells)

INVESTMENTS $ 15 Million (In § separate accounts at TD Ameritrade)

ELIASON EIGHT, LLC $100 Million (Oil and Gas Properties in UT, TX, CO, WY)

ELIASON ENT, LLC $ 25 Million (Income Producing R/E; Residence, Etc.)

STILLMAN SEVEN LLC $ 50 Million (7,500 Acre Ranch in family since 1904).
TOTAL $200 MILLION

> KMC Law illegally named Lisa Stephens as the “Sole Trustee” upon the death of Joyce
S Eliason on May 21*, 2018 despite the fact that this Estate Plan was done under the
provisions of an “A/B Trust” with Max D Eliason being the Co-Settlor and Co-Trustee
meaning all assets should still be found within an apparent non-existent Marital Trust.

> With this illegally obtained title of Sole Trustee; KMC Law empowered her and her
husband Bryan Stephens to take every dollar out of every account of every Trust and
from every Business Holding so that neither Max D Eliason or myself would have access
to any of this capital to litigate for the rights we were told to “Sue KMC Law’ to protect as
“Client and youngest Beneficiary’ while KMC Law and the “COP” represented the Son in
Law of Max and Joyce Eliason in Fraud.

> The Oil Properties which were located within Eliason Eight, LLC were never to be
removed and yet they have been illegally transferred to The Eliason 2015 Trust and The
Eliason 2016 Trust with provisions made for a “Trust Protector” from KMC Law to be
able to sell off assets or create any beneficiaries of his choosing including the creation of
“Charitable Trusts” which KMC Law refuses to discuss. The “COP” and KMC Law
refuse to allow a forensics audit or to even provide financials with full disclosure.

> The Defendants illegally transferred $722K from Eliason Eight, LLC and put it into the
Eliason 2016 Trust and then wired this amount to pay income taxes on Illegally removed
oil producing properties with the proceeds being paid to unknown but illegal recipients.
There were three counts of “Wire Fraud” in 2018 alone which carries a prison sentence
of 20 years for each respective count. The recipients did not likely pay taxes on the
stolen oil properties which would result in approximately $100 Million of tax evasion to
the various participants which KMC Law and the “COP” refuse to provide.

> Stillman Seven LLC was illegally transferred out of the Estate of Joyce S Eliason to the
fraudulently created Grandchildren’s Trust (KMC Law refuses to provide documentation)
and which was illegally modified after the Defendants administered an illegal prescription
of morphine and forced her to sign an invalid document on April 17", 2018 which was
followed by a morphine induced coma and is considered “attempted murder” herein.

29
 

Case 3:20-cv-02747-B Document3 Filed 09/02/20 Page 46of72 PagelD 50

THE CRIMES WHICH ARE ASSOICATED AND ALLEGED HEREIN THAT QUALIFY
FOR PUNISHMENT UNDER THE RICO ACT OF RACKETEERING AND ORGANIZED

CRIME INCLUDE THE FOLLOWING”

4. Any act or threat involving Murder (Both Joyce Eliason and Brett Eliason)

2. Bribery (All Compensation paid to the “COP” and KMC Law was Bribes)

3. Extortion (See the Cause of Action relating to “My 3-D ME”)

4. Embezzlement (The combined estates of Max and Joyce have been embezzled.
5. Fraud (Of EVERY document within the Estate Plan of Max and Joyce Eliason)

6. Wire Fraud (Funds were stolen from Eliason Eight and wired to the IRS for taxes)
7. Financial Institution Fraud (All Accounts illegally closed without accounting).

8. Obstruction of Justice (Every Motion the Defendants File and block Justice)

9. Obstruction of Criminal Investigation (Judge Shelby, Jude Pead, Judge Mow etc.)
10. Obstruction of State or Local Law Enforcement (Unified Police, District Attorneys)
11. Tampering with a witness (Bribing and/or coercing Plaintiffs’ Attorneys etc.)

12. Tampering with a Victim (Declaring Max Eliason incompetent and Plaintiff insane
13.Retaliation against a Victim (Max is under house arrest while they “undo” Plaintiff.
14. Theft of Trade Secrets (KMC Law supported the theft of My 3-D ME Technology)
15.Money Laundering (Perform a forensic audit of cash paid to Kirkland Ellis Law)
16. Tax Evasion (The $100 Million of stolen Oil Properties was not reported to IRS)
17.Falsification of Government Documents (See Probate Court Trust Documents)
18. Felony Defamation (Fraudulent allegations filed against plaintiff with State APS)
19. Abuse and Exploitation of Vulnerable Adults and Children

20. Abuse of Power of Office with malicious financial and emotional assaults

30
 

Case 3:20-cv-02747-B Document 3 Filed 09/02/20 Page 47of72 PagelD 51

A PARTIAL SUMMARY OF ACTIONS CONSIDERED RETALITORY:

1.

KMC is illegally prohibiting Brett L Eliason from seeing his father; Max Eliason and
is committing Felony Invasion of Privacy by refusing him access to his own
childhood home by installing video surveillance cameras and changing the locks
to his own home.

KMC is illegally NOT representing Max D Eliason (their client) and decided to
have him humiliated and deemed incompetent when Mr. Eliason demanded a
meeting with the Board of Directors of Kirton McConkie who suddenly referred to
him and his son as “adversarial”.

KMC Law illegally represented Bryan and Lisa Stephens since 6-20-13 which is a
Second-Degree Felony intentional breach of fiduciary duty to Max and Joyce
Eliason.

KMC is illegally withholding accounting on every entity within the estates of Max
and Joyce Eliason and also refuses to provide beneficiary statements or even
copies of the unknown amount of Trusts that have been created thereunder.

KMC is illegally representing Lisa Stephens as Sole Trustee while the Co-Trustee
and Settlor of this A/B Trust Max D Eliason is still alive and well.

KMC is illegally representing Lisa Stephens as Personal Representative which
enabled her to “collect the illegally placed life insurance proceeds that was placed
on the life of Joyce Eliason without disclosure. A Provision within the Eliason
2016 Trust empowers the Personal Representative to also settle any pre-
arranged agreements with Kirton McConkie from these proceeds.

KMC Law has illegally coerced the Court to issue an arrest warrant for a third-
degree felony “stalking” charge on June 12", 2020 in hopes of blocking the
Plaintiff from appearing at the scheduled hearing in Hawaii on August 3, 2020.
KMC Law illegally accepted bribes from Bryan Stephens and are hiding it and
refused to disclose said amount to Max D Eliason who demanded this information
prior to KMC Law illegally having Max D Eliason deemed incompetent.

KMC Law has illegally empowered the Embezzlement of $200 Million and refuses
to provide one statement as to the location or the recipients of the Estates of Max
and Joyce Eliason which should still be in place within the respective estates.

31
 

Case 3:20-cv-02747-B Document 3 Filed 09/02/20 Page 48 o0f 72 PagelD 52

10.KMC Law has illegally hired attorney Kent Snider to “protect” Max D Eliason and
who has appeared at hearings wherein he illegally takes the position of Lisa
Stephens in colluding to have the primary business of Plaintiff Brett L Eliason
destroyed through the default of the lease which Plaintiff and his mother executed
jointly and Mr. Snider has lied to the court in saying that Joyce Eliason did not
know what she was signing as can be proven through texts with Joyce S Eliason.

11.KMC Law has illegally hired attorney R David Bishop to “Protect” Max D Eliason
who is also a conspirator in making felony defamation of character statements
against Brett L Eliason and he is also refusing to allow Plaintiff to visit his own
father during this Pandemic or for the 85" birthday of his father who he has not
seen since April 17, 2019.

12.KMC Law is illegally concealing wire fraud transactions to the IRS wherein
proceeds were illegally taken from Eliason Eight, LLC and wired to the IRS to pay
income taxes on oil properties that have been illegally removed from Eliason 8.

13.KMC Law is illegally concealing Tax Evasion associated with the theft and the
matter has been reported to the Internal Revenue Service in Ogden Utah and the
associated investigators are apparently refusing to follow through since it involves
the LDS Church leaders.

14.KMC Law is illegally representing Bryan P Stephens as a client despite Joyce S
Eliason demanding that he never be allowed to participate in any meetings or to
have any influence within the Estate Plan of Max and Joyce Eliason.

15.KMC Law is illegally representing Laurie Eliason who is a daughter in law of Max
and Joyce Eliason and who replaced Brett L Eliason as Trustee and Member
Manager of his own Family LLC’s of Eliason Eight, LLC and Eliason Enterprises,
LLC the day after Plaintiff requested accounting.

16.KMC Law is illegally representing Mark D Eliason as a client who is considered a
co-conspirator on every level and who is knowingly depriving his younger brother
of not only his birthright; but also, his legal right to visit his own father.

17.KMC Law illegally concealed an intentional conflict of interest and continues to do
business as usual even after admitting to their illegal dismissal of Max D Eliason’s
rights as Settlor and Trustee.

32
Case 3:20-cv-02747-B Document 3 Filed 09/02/20 Page 49 of 72 PagelD 53

18.KMC Law is illegally NOT representing Brett Eliason on an Impartial Basis and
cannot legally represent any of the three beneficiaries since they have a duty of
loyalty and care that is required towards Max and Joyce Eliason.

19.KMC Law illegally removed Brett Eliason as Co-Trustee of the Joyce Eliason
Trust which is but one more illegally modified document KMC cannot defend.

20.KMC Law illegally removed Brett Eliason as Personal Representative of Max and
Joyce Eliason and this being done through a fraudulent representation by Craig
McCullough to the Probate Court that Plaintiff declined his rights as did Max D
Eliason and Mr. McCullough forwarded an illegal electronic signature on behalf of
both Brett Eliason and his Father.

21.KMC Law illegally placed insurance policies on Joyce S Eliason’ Life which was
apparently collected and distributed through the illegally appointed Personal
Representative Lisa Stephens six months after the death of Joyce S Eliason.

22.KMC Law committed illegal Insurance Fraud by placing said policies on Joyce
which was allegedly done following the discovery of the masses within her lungs
but prior to the biopsy reports coming back. No Insurance agency would have
issued said policies in May of 2013 had the applicants been truthful as to the
pending diagnosis of multiple masses in the left lung of Joyce Eliason.

23.KMC Law illegally modified documents submitted to the Probate Court.

24.KMC Law illegally stated that Brett Eliason rescinded his rights as Executor.

25.KMC Law illegally falsified documents within the Eliason 2015 Trust.

26.KMC law is illegally allowing Craig McCullough to act as “Trust Protector’.

27.KMC Law has illegally removed Brett Eliason as Beneficiary from 2015 Trust.

28.KMC Law has illegally removed Brett Eliason as Beneficiary from 2016 Trust.

29.KMC Law has illegally removed Brett L Eliason as Manager of Eliason Eight.

30.KMC Law has illegally removed Brett L Eliason as Manager of Eliason Ent.

31.KMC Law has illegally removed Brett L Eliason as Trustee of 2015 Trust.

32.KMC Law has illegally removed Brett L Eliason as Trustee of 2016 Trust.

33. KMC Law has illegally removed Brett L Eliason as Trustee of Joyce Eliason

34.KMC Law has illegally removed Brett L Eliason as Trustee of Max D Eliason

35.KMC Law has filed illegal Felony Defamation accusations against Brett L Eliason.

33

 
Case 3:20-cv-02747-B Document 3 Filed 09/02/20 Page 50of72 PagelD 54

36.KMC Law illegally had Max D Eliason deemed Incompetent with Judge Faust.

37.KMC Law illegally forced Joyce Eliason to sign April 17, 2018 Amendment.

38.KMC Law illegally forced Joyce Eliason to sign May 4", 2018 Amendment.

39.KMC Law illegally granted Craig McCullough the right to create beneficiaries.

40.KMC Law is illegally prohibiting Brett L Eliason to access his own capital.

41.KMC Law illegally closed the Eliason 2015 Trust checking and savings accts

42.KMC Law illegally closed the Eliason 2016 Trust checking and savings accts

43.KMC Law illegally closed the Eliason Eight LLC checking and savings accts

44.KMC Law illegally closed the Eliason Enterprises LLC accounts

45.KMC Law illegally bribed the business partners of Brett L Eliason.

46.KMC Law illegally coerced the Law Firm of Rencher/Anjewierden.

47.KMC Law illegally coerced Kay Birmingham to have matter dismissed.

48.KMC Law is illegally refusing to disclose the amount of bribes it has received over
the past seven years of intentional fraud and

49.KMC Law illegally created a “Divorce Decree” of Brett and Veronique Eliason.

50.KMC Law illegally installed surveillance cameras at the home of Max Eliason.

51.KMC Law illegally installed key pad entry system at the home of Max D Eliason

52.KMC Law is illegally coercing Officer M. Naylor of Unified Police Dept.

53.KMC Law illegally transferred Stiliman Seven Ranch out of Joyce Eliason Estate.

54.KMC Law has an illegal $3 Million Line of Credit in Place and drawn down.

55.KMC Law illegally created notes secured by Brett L Eliason’s Vehicles.

56.KMC Law illegally drained the cash flow of Eliason Eight since 2013.

57.KMC Law illegally destroyed the flawless credit score of Brett L Eliason

58.KMC Law illegally forced Brett Eliason to have two Condos foreclosed in Hawaii

59.KMC Law illegally conceals Fraudulent Misrepresentation of the relationship.

60.KMC Law illegally destroyed the primary income source of Brett L Eliason.

61.KMC Law fraudulently deleted the First Amendment to the Joyce Eliason Trust

62.KMC fraudulently deleted the First Codicil to the Joyce Eliason Last Will.

63.KMC law is in possession of a fraudulently created Second Amendment of JET.

64.KMC is in possession of a fraudulently created Third Amendment of JET

65.KMC is in possession of a fraudulently created Trust Certification of JET

34

 
Case 3:20-cv-02747-B Document 3 Filed 09/02/20 Page 51of72 PagelD 55

66. KMC Law is illegally refusing to provide a copy of the Max D Eliason Last Will
67.KMC is illegally refusing to provide a copy of the Max D Eliason Trust.

68.KMC has illegally removed Kylie Eliason as a Beneficiary of Grandchildren Trust
69.KMC has illegally removed Brittnie Eliason as Beneficiary of Grandchildren Trust
70.KMC has illegally deemed Brett L Eliason “incapacitated” and “insane”.

71.KMC has illegally assassinated the Character and Credibility of Brett L Eliason.
72.KMC is illegally refusing Brett L Eliason his right to pay for outside Counsel.
73.KMC illegally removed all of the cash from the accounts of Max D Eliason
74.KMC illegally removed ail of the cash from the accounts of Joyce S Eliason
75.KMC illegally liquidated the five investment accounts at TD Ameritrade.

76.KMC is intentionally “undoing” the emotional health of Brett Eliason

77.KMC is intentionally “undoing” the financial health of Brett Eliason.

78.KMC Law refuses to answer one question or allegation concerning this matter.
79.KMC illegally refused to pay the Trolley Square Lease guaranteed by Joyce E.
80.KMC illegally concealed the fact that Brett Eliason was Trustee of 2016

81.KMC illegally concealed the fact that Brett Eliason was Trustee of 2015

82.KMC illegally concealed the fact that Brett Eliason was Personal Representative
83.KMC illegally had Max D Eliason removed as Co-Trustee from his A/B Trust
84.KMC illegally had Max D Eliason removed as Settlor of his A/B Trust.

85.KMC is illegally stating there is a Marital Trust but refuses to provide documents
86.KMC illegally transferred properties from Eliason Eight to Eliason 2015

87.KMC illegally transferred properties from Eliason Eight to Eliason 2016

88.KMC illegally refused to allow Brett Eliason to order an audit on Eliason Eight
89.KMC refuses to provide any detail as to who is the recipients of oil proceeds
90.KMC refuses to provide the amount of Life Insurance they collected.

91.KMC is knowingly concealing fraud within the Eliason 2016 Trust documents
92.KMC illegally refuses to provide documentation on Max Eliason Dynasty Trust
93.KMC illegally refuses to provide documentation on Joyce Eliason Dynasty Trust
94.KMC illegally refuses to provide documentation on Grandchildren’s Trust
95.KMC illegally refuses to provide documentation of Great Grandchildren’s Trust
96.KMC illegally removed all cash from Eliason 2016 Trust

35

 
 

Case 3:20-cv-02747-B Document 3 Filed 09/02/20 Page 52 of72 PagelD 56

97.KMC illegally removed all cash from Eliason 2015 Trust
98.KMC illegally removed all cash from Eliason Eight, LLC
99.KMC illegally removed all cash from Eliason Enterprises

100. KIRTON MCCONKIE DOES NOT HAVE ONE VALID DOCUMENT
WHICH SHOWS THEY EVER REPRESENTED MAX AND JOYCE ELIASON
AND EVERY DOCUMENT THEY HAVE PROVIDED HAS COUNTLESS
FRAUDULENTLY CREATED VERBIAGE INTENDED TO EMPOWER THE
DEFENDANTS WITH ROBBING PLAINTIFF OF HIS BIRTHRIGHT AND TO
ROB EVERY ASSET AND SOURCE OF CASH FLOW THAT WAS HIS PRIOR
TO THIS “ESTATE PLANNING MURDER’. THEY HAVE HERETO DATE NOT
BEEN REQUIRED BY ONE JUDGE OR MEMBER OF THE JUDICIAL SYSTEM
TO ACCOUNT TO THE ELIASON FAMILY FOR THEIR INTENTIONAL AND
MALICIOUS ASSAULTS WHICH WILL LEAVE SOCIETY WITH A NEW
MEANING OF “EVIL” FROM WITHIN THE WALLS OF THE TEMPLE AND THE
GOD THAT THEY PROCLAIM TO REPRESENT AS “LAWYERS OF JESUS
CHRIST HIMSELF” WHO ARE MANAGED BY THE CORPORATE OFFICERS
OF THE CORPORATION OF THE PRESIDENT OF THE CHURCH OF JESUS
CHRIST OF LATTER-DAY SAINTS.

36

 
 

Case 3:20-cv-02747-B Document 3 Filed 09/02/20 Page 53 0f72 PagelD 57

THE IMMEDIATE INJUNCTION ACTIONS WHICH SHOULD BE TAKEN AS PER US LAW:

 

A.

THE COURT SHOULD FORCE KIRTON MCCONKIE TO CEASE ALL HOSTILITIES
AGAINST THE ELIASON FAMILY WHICH INCLUDES MOTIONS FOR DISMISSAL
AND FORCING THEIR VICTIM TO BE HIS OWN PRO SE ATTORNEY WHEN THEY IN
FACT WERE PAID TO REPRESENT HIM IMPARTIALLY WITH HIS SIBLINGS (BUT
ONLY AFTER THEIR CLIENT MAX DIED).

IMMEDIATE STEPS SHOULD BE TAKEN TO PROTECT THE SAFETY OF THE
VICTIMS (PAST, PRESENT, AND FUTURE) INCLUDING THE IMMEDIATE
ADMISSION OF GUILT BY THE “COP” AND KIRTON MCCONKIE THAT THEY ARE
ILLEGALLY PROHIBITING BRETT L ELIASON FROM SEEING HIS OWN FATHER
WITH NO OTHER REASON THAN TO CONCEAL THEIR CRIMES AND A PUBLIC
APOLOGY (AS PER VICTIMS’ RIGHTS UNDER GENERAL ASSEMBLY 40/34 AS IT
RELATES TO ABUSE OF POWER) MADE WITH A DISCLOSURE AS TO EACH
PARTICIPANT WHO IS KNOWINGLY BEING INVOLVED IN THIS “MAFIACRACY”
AND TO TREAT THE DEFENDANTS AS “DESPERATE CRIMINALS” AND ACT
ACCORDINGLY THROUGH LOCAL LAW ENFORCEMENT AND THE FBI.

THE “COP” AND KMC LAW ARE TO RESTORE THE ESTATES OF MAX AND JOYCE
S ELIASON TO THE CONDITION THEY WERE IN PRIOR TO THE RELATIONSHIP
BEING CONSUMMATED UNDER FRAUDULENT MISREPRESENTATION AND A
FORENSICS AUDIT PERFORMED ON ALL ASSETS AND TO EXPOSE EVERY
RECIPIENT OF ELIASON EIGHT, LLC OIL AND OR ANY OF THE INSURANCE
PROCEEDS WHICH WAS PLACED ON THE LIFE OF JOYCE S ELIASON ILLEGALLY
AND THE PROCEEDS DISTRIBUTED AS PER FRAUDULENT VERBIAGE FOUND
WITHIN THE ELIASON 2016 TRUST.

. KIRTON MCCONKIE AND THE “COP” ARE TO DISCLOSE AND RETURN ALL

COMMPENSATION THAT THEY HAVE RECEIVED THROUGH ANY SOURCE WHICH
SINCE EVERY DIME PAID IS CONSIDERED A FELONY BRIBE (INCLUDING OIL
PROPERTIES, REAL ESTATE, INSURANCE PROCEEDS, AND “RETAINER AND
HOURLY BILLING FEES”). THIS AMOUNT IS TO BE AWARDED TREBLE DAMAGES
AND RETURNED TO PLAINTIFF IMMEDIATELY FOR HIS PRO SE “LEGAL COSTS’.

37
Case 3:20-cv-02747-B Document 3 Filed 09/02/20 Page 54 of72 PagelD 58

YOUR HONOR... 1 AM SPEECHLESS THAT THIS IS WHAT SOCIETY ALLOWED AMERICA
TO BECOME. A “ONE WORLD SATANIC SOCIETY” USING THE INNOCENT MEMBERS’
TITHES AND OFFERINGS TO FULFILL A SICK TWISTED “WORLD DOMINATION
FETISH” ....

IF YOU FOLLOW SUIT WITH THE REST OF YOUR CREW...1 EXPECT A REFUSAL TO
RESPOND TO ONE SINGLE REQUEST AND YOU WILL JUST GO ALONG IN CLAIMING I
AM A DANGER TO SOCIETY AND NEED TO BE LOCKED UP AND ERASED NOT BECAUSE
I AM GUILTY; BUT AS IS THE CASE EDMUND DANTES; WAS CONSIDERED THE
GOVERNMENT’S SHAME...

Bratt (Caton

DAMN YOU...

38

 
|
Case 3:20-cv-02747-B Document 3 Filed 09/02/20 Page55o0f72 PagelD 59

ee
EXHIBIT “K”

 

 

 

 

IN THE UTAH SUPREME COURT
Appellate Case No. 20200548-SC

United States District Court Cases
UTAH CASE NO. 1:20-CV-00024-RJS-DBP
COLORADO CASE NO. 1:20-CV-00959-PAB-SKC
HAWAII CASE NO.: 1:20-cv-00257-JAO-WRP

UT CASE No 19091906 Judge Adam Mow
UT CASE No 201906707 Judge Linda Jones
UT CASE No 201000297 Judge Augustus G Chin

THE ESTATES OF MAX AND JOYCE ELIASON (et al)
Plaintiff

|
The Third District Court of Utah
THE CORPORATION OF THE PRESIDENT OF THE CHURCH

OF JESUS CHRIST OF LATTER-DAY SAINTS (et al)
Defendant

PLAINTIFF PUBLISHED IN JULY OF 2020 WHICH HE IS
OPENLY DISTRIBUTING TO EVERY SENATOR IN THE
UNITED STATES FOLLOWED BY EVERY MEMBER OF THE
HOUSE OF REPRESENTATIVES PLUS HUNDREDS OF
VARIOUS OTHER KEY RECIPIENTS IN THE COUNTRY

DALLIN H OAKS UTILIZED THE PAUL HUNTSMAN FAMILY

A COPY OF “WE THE PEOPLE” NEWSPAPER WHICH

 

 

 

INVESTMENTS TO PURCHASE THE “INDEPENDENT VOICE
; IDC aie on NE OF UTAH” WHICH WAS IMMEDIATELY TURNED INTO A 501-

C3 CORP WHICH WILL CERTAINLY AVOID TAXATION JUST
NORTH SALT LAKE, UTAH 84054 AS THE LDS CHURCH IS GETTING AWAY WITH THROUGH
(801) 949-0080 ITS MAINIPULATION OF THE IRS. BROTHER OAKS SAID HE
PRO-SE Litigant WAS SILENCING THE VOICE OF THE LGBTQ COMMUNITY

BUT IN REALITY, iS CONCEALING THE SCREAMS OF
VICTIMS SUCH AS JOYCE S ELIASON AND “ME” UNDER
CENSORSHIP_. SHAME ON THIS ASSAULT ON DEMOCRACY

brett.eliason1@gmail.com

 

 

 

 

 

 

 
Case 3:20-cv-02747-B Document 3 Filed 09/02/20 Page 56 of 72 PagelD 60

DISCUSSION:

THE PLAINTIFF, VICTIM, DEFENDANT, PETITIONER, MOVANT, AND SON OF
MAX AND JOYCE ELIASON HEREBY INCLUDES A COPY OF HIS RECENTLY
PUBLISHED NEWSPAPER CALLED “WE THE PEOPLE” WHICH WILL
CONTINUE TO BE PUBLISHED ON A MONTHLY BASIS UNTIL JUSTICE IS
FOUND OR UNTIL HIS VOICE IS SILENCED PERMANANTLY BY THE HELL’S
ANGELS OF KIRTON MCCONKIE AKA “THE COCKROACHES ON THE ASS OF
SOCIETY” TO WHOM HE HAS TWO MIDDLE FINGERS IN THEIR PROVERBIAL
FELON FACES IN DISGUST AND REPULSION FOR THEIR INTENTIONAL
ASSAULTS ON THE “CLIENTS TURNED VICTIMS” THAT TRUSTED THEM
WITH THEIR SACRED ESTATES AND LEGACIES.

LISA STEPHENS AS THE ILLEGALLY APPOINTED “SOLE TRUSTEE” WAS
ABLE TO ACQUIRE A “WARRANT FOR THE ARREST” OF HER YOUNGEST
BROTHER ON JUNE 127, 2010 WHICH WAS WITHIN SIX DAYS AFTER AN
INJUNCTION HEARING WAS SCHEDULED IN THE UNITED STATES DISTRICT
COURT FOR THE DISTRICT OF HAWAII WHEREIN THE VICTIM WAS FORCED
TO ATTEMPT TO FIND JUSTICE FOLLOWING THE REFUSSAL OF CHIEF
JUDGES ROBERT J SHELBY AND PHILLIP A BRIMMER TO PROSECUTE THE
DEFENDANTS FROM THE UNITED STATES DISTRICT COURTS OF UTAH AND
COLORADO RESPECTIVELY.

SOOO....THE PLAINTIFF HEREIN HAS BEEN CALLING “EMERGENCY 911” FOR
OVER TWO YEARS SINCE HIS MOTHER DIES WITH THE UNDENIABLE 50 AND
CLIMBING FELONY CHARGES INCLUDING ATTEMPTED MURDER AND THE
COMPLETE EMBZZLEMENT OF THE ESTATES OF MAX AND JOYCE ELIASON
AND NOBODY WITHIN EITHER “CHURCH OR STATE” DARES TO RESPOND;
AND YET THESE “WHOREABLE AND DEPLORABLE DEMOS OF DALLIN’S
DEBAUCHERY” WALK INTO THE THIRD DISTRICT COURT AND “BUY THE
UTAH JUDICIAL SYSTEM” INTO HAVING THEIR VICTIM DEEMED A “WANTED
FUGITIVE”?

 
Case 3:20-cv-02747-B Document 3 Filed 09/02/20 Page57of72 PagelD 61

DOES THAT SEEM LIKE JUSTICE TO YOU MY DEAR JUDGE LINDA JONES
WHO MAY PREFER TO BE CALLED “SISTER JONES” OF THE SAME “JESUS
CHRIST HIMSELF” WHICH HAS BEEN BORN AND BRED BY SIR DALLIN H
OAKS?

I OPENLY CALL “FUBAR” ON YOU AND THE OTHER FELONS AT LARGE WHO
ARE RUTHLESSLY COMMITTING AN ONGOING AGGRAVATED CONSPIRACY
TO ABUSE AND EXPLOIT VULENRABLE ADULTS AND CHILDREN SUCH AS
BOTH MAX AND JOYCE ELIASON AND MY PRECIOUS DAUGHTERS WHOSE
LIVES I WILL DIE PROTECTING FROM SLITHERING SLUT VERMON AND
WHORES SUCH AS YOURSEF WHO FEEL LIKE THEY ARE ENTITLED “ELITE”
MEMBERS OF SOCIETY WHO NO LONGER ARE HELD TO THE LAWS OF BOTH
GOD AND MAN YOU SWORE TO UPHOLD THE DAY YOU ACCEPTED YOUR
ROBE WHICH IS JUST AS WORTHLESS AS THE SOUL FOUND WITHIN.

YOU WILL FIND YOUR OWN NAME DISCUSSED ON THE LAST PAGE OF THIS
PUBLICATION AND BELIEVE ME WHEN I OPENLY STATE THAT A FOLLOW
UP ARTICLE WILL ATTEMPT TO DISCREDIT YOU AS ANOTHER ONE OF
DALLIN’S DICKS WHO HE PLAYS WITH BEHIND THE CLOSET OF KIRTON
MCCONKIE AND THEIR SATANIC DEN OF THIEVES.

PROVE ME WRONG WITHIN MY STATEMENTS OR TAKE YOUR RIGHTFULLY
EARNED PLACE WHICH BY ALL RIGHTS ENTITLES YOU TO A FRESH START
IN JAIL HELL FOR THE NEXT 1,000 YEARS OR SO...

WHY GO AFTER THE THIRD DEGREE FELONY CHARGES OF “STALKING LISA
STEPHENS” WHEN I AM OPENLY CALLING YOU OUT PUBLICLY AS BEING A
SUB CLASS SPECIES OF A “CRACK HOE” WHOSE ADDICTION IS DRINKING
FROM THE ENDLESS FOUNTAIN OF “BRIBES WITH TITHES” TO WHICH YOU
HAVE OBVIOUSLY PARTAKEN OF AND TO WHICH YOU CANNOT DENY?

IF I AM LYING THEN YOU HAVE ME FOR A MUCH MORE ATTRACTIVE
“SECOND DEGREE FELONY” AS I AM SURE YOU ALREADY KNOW ALL TOO
WELL.... THE EVIDENCE SPEAKS FOR ITSELF ONCE AGAIN UNDER THE
PHRASE OF “RES IPSA LOQUITUR” TO WHICH YOU SHOULD BE AFRAID...DO
YOU SERVE “ME” JUDGE JONES? IF YES...THEN WHY HAVE YOU NOT
STARTED ISSUING SUBPEONAS? IF NO...THEN JUST TAKE YOUR TITLE
OF SATANIC SLUT HOE...AND DO NOT PASS GO. I OFFER YOU THE
SAME RESPECT YOU SHOW TO THE VICTIMS HEREIN...ZERO
Case 3:20-cv-02747-B Document 3 Filed 09/02/20 Page 58 of 72 PagelD 62

"WE THE PEOPLE"

UNDER GOD - July 2020

LDS CHURCH LEADER ACCUSED
OF DEEP ROOTED CORRUPTION

"A Man Cannot
Serve God and
Mammon...”

By Brett L Eliason; Agentand
Trustee of the Max and Joyce
Eliason Estates

The Corporation of The President of
the Church of Jesus Christ of Latter-
Day Saints (The "COP") and its Law
Firm of Kirton McConkie PC (KMC Law)
have been accused of concealing one
of the most horrific and extensive net-
works of corruption ever witnessed
throughout history as described by a
300 page complaint filed in the United
States District Court for the District of
Utah on February 25th, 2020.

The allegations within the lawsuit
specifically describes over 50 Felony
Crimes which have been committed in
association with the complete embez-

 

zlement of the estates of Max and
Joyce Eliason valued at over $200 Mil-
lion and neither the Corporation of The
President or Kirton McConkie Law Of-

fices are willing to provide one docu-
ment showing where the missing as-
sets have been transferred to over the
past sevenyears.

In fact, the evidence is so overwhelm-
ing against the Defendants that the
complaint utilizes a legal tool for this
type of situation called "Res Ipsa Lo-
quitur" (let the evidence speak for it-
self) and in turn puts the burden of
proof on the Defendants to explain
how the damages could have occurred
unless they indeed did commit the 50+
and counting Felonies described there-
in.

The lengthy complaint filed by Brett L
Eliason as a Pro Se Attorney points out
that the matter of "innocence or guilt”
is resolved on page one of the com-
plaint with the other 300 pages being
supporting evidence for the prosecu-

tors to use during the criminal prosecu-
tion of the matter along with over
3,500 pages of exhibits which cannot
be refuted which is further proven by
the fact that KMC Law has had two
years to respond to these allegations
and know they do not have one answer
to exonerate them from being consid-
ered "Felons At Large”.

Despite the "COP" and its Agent KMC
Law's attempts to make this matter
look so complicated that it would take
a seasoned Juris Doctorate Degree
with a double major in Rocket Science
to understand the thousands of pages
which were prepared to make this
scam of their 84 year old clients seem
legitimate, it is actually so basic that a
kindergarten class would be able to
spend a couple of hours and be able to

 

teach the former Utah Supreme Court
Judge Dallin H Oaks a lesson in Fidu-
ciary Duty for Dummies as shall be de-
scribed herein.

It is a tragic display of humanity at its
worse and just how true is the state-
ment which says “absolute power will
corrupt absolutely" unless proper
checks and balances are implemented
within any entity where unilateral con-
trol of assets are audited and moni-
tored fordiscrepancies.

Max and Joyce S. Eliason entered Kir-
ton McConkie on June 20th, 2013 and
entrusted the Prestigious Law Firm
with the sacred responsibility of pro-
tecting their assets on behalf on them-
selves and beneficiaries Mark Eliason,
Lisa Stephens, and Brett Eliason.

 

 
 

Case 3:20-cv-02747-B Document 3 Filed 09/02/20 Page 59of72 PagelD 63

"WE THE PEOPLE"-July 2020

“Never Forget Who You Serve and Who
You Answer To"... (Dallin H Oaks)

This created an indisputable Fiduciary
Responsibility from the Estate Attorney
Craig McCullough and The Law Firm
Kirton McConkie PC towards both Max
D. Eliason and his wife Joyce who had
just been diagnosed with lung cancer
the previous week.

The Fiduciary Duty of caring for the Es-
tates of one's clients is considered the
most sacred duty within the legal in-
dustry; and the laws surrounding the
associated Duty of Care and Duty of
Loyalty and Obligation to Disclose any
Conflicts of Interest prior to consum-
mating any legal client relationship.

This Duty of Care and Loyalty relating
to this sacred responsibility is placed in
the hands of those individuals or entity
which the creator of the trust or "The
Settlor" believes will act in accordance
with the clients precise wishes and
their Last Will and Testament and any
conditions of related Trusts and as it
relates to the client's entire estate.

The associated laws of "Conflict of In-
terest" and the associated disclosure
of any such possibility to prospective
clients is a mandatory law that must be
adhered to so as to ensure thatthe Law
Office that represents the client is not
"playing both sides of the fence" and
to ensure that it is the client's last
wishes that are being fulfilled and not
those of a greedy beneficiary or the re-
spective attorney.

The laws concerning conflict ofinterest
are precise and extend past death of
the clients in requiring that any Law
Firm or Attorney that represented
clients such as Max and Joyce Eliason,
could NEVER representany ofthe ben-
eficiaries individually even ater the
clients were deceased or incapacitated
since this would violate the sworn duty
of the Fiduciary to uphold the rules of
Impartiality.

Max and Joyce Eliason were made to
believe that Mr. Craig McCullough was
the Sr Partner from Kirton McConkie
and that both the law office of KMC
Law and the Corporation of the Presi-
dent of the LDS Church had been en-
gaged on their behalf and that they
had an_ attorney/client relationship
along with the associated Fiduciary
Duties and the associated loyalty to
Max and Joyce Eliason as their real
client while administering the Estate
Plan as perthe Last Willand Testament
of the Eliason Couple.

"WE HAVE AN UNDISCLOSED
CONFLICT OF INTEREST’
BETWEEN CRAIG MCCULLOUGH
AND YOUR BROTHER-IN-LAW AND
SISTERAND WE REPRESENTHER
ONLY SO NEITHER YOU OR MAX D
ELIASON HAVE REPRESENTATION
FROM KIRTON MCCONKIE LAW
OFFICES. WE THEREFORE ADVISE
YOU TOENGAGE OUTSIDELEGAL
COUNSEL AND SUE US(KMC LAW)
IN ORDER TO PROTECT BOTH
YOURS AND YOUR FATHER'S
RIGHTS..."

THIS STATEMENT WAS MADE BY SR
PARTNER AND BOARD MEMBER OF KIR-
TON MCCONKIE TOM MECHAM ON FEB-
RUARY 11TH, 2019 INRESPONSE TO
PLAINTIFF'S DESPERATE PLEAS FOR
INTERVENTION AGAINST HIS SIBLINGS
WHO WERE SADISTICALLY ABUSING
BOTH MAX D ELIASON ("ME") AND
THEIR YOUNGEST BROTHER BOTH FI-
NANCIALLY AND EMOTIONALLY.

DO YOU SERVE
"ME"?

Based upon the earlier explanation of
laws surrounding Fiduciary Duty and
the associated laws of loyalty, care,
and impartiality; it does not require
any more education within this com-
plaint to understand its severity and
the implications as to just how corrupt
the hierarchy of KMC Law and the lead-
ers of the LDS Church have become
and who are each in full awareness of
this seven year torture which they
refuse to acknowledge and instead are
actively "retaliating against the victims
and their families" which is by itself a
most heinous felony offense punish-
able by up to 20 years in Federal Prison
under the RICO Act of 1970.

Ater months of investigating how this
Picasso ofCrimewas committed; itwas
discovered that the introduction of
Max and Joyce Eliason to their sup-
posed attorney Craig McCullough on
June 20th, 2013was done under deceit
and one more felony violation known
as Fraudulent Misrepresentation since
the individuals lied to the Eliason cou-
ple in stating that Mr. McCullough was
an advisor to Larry Stillman who is the
younger brother of Joyce Stillman Elia-
son. Mr. McCullough admitted in writ-
ing on March 7th, 2019 thathe had nev-
er met Mr. Stillman but believed his
brother may have.

Bryan and Lisa Stephens knew that the
elderly couple would never accept a
hand-picked attorney which came from
Bryan Stephens and so the group of
fraudsters lied and deceived theelderly
couple into consummating this rela-
tionship without them ever realizing
that Craig McCullough and Kirton Mc-
Conkie were already "married" to their
son-in-law and daughter and that
every single document that would fol-
low would be exposed as fraudulent
and created with intent to embezzle
both of the Eliason Estates before they
were dead.

FRAUDULENT
MISREPRESENTATION IS A
SECOND-DEGREE FELONY IN THE
STATE OF UTAH

Estate Planning falls under the rules of
Contract Law in the State of Utah and
any sign of fraud or intentional deceit
carries the remedy in this case of com-
plete rescission of all documents and
the restoration of all assets to the con-
dition they were in when Max and
Joyce Eliason were introduced to KMC
Law and Craig McCullough on June
20th, 2013 and the perpetrators held
responsible fortheirrespective roles as
conspirators in the criminal and civil vi-
olations of both State and Federal
Laws.

‘t's WRONG
to criticize
leaders of
the Church

Van omit
criticism

is TRUE’

 

THE MEMBERS OF THE FIRST
PRESIDENCY AND THE QUORUM
OF THE TWELVE APOSTLES
REFUSE TO RESPOND TO THE ONE
"YES ORNO" QUESTION OF "DO
YOU SERVE ME"?

IfThe"COP" answers "YES" they doin-
deed represent Max and Joyce Eliason,
then they are guilty of an intentional
Second Degree Felony Breach of Fidu-
ciary Duty since they have illegally dis-
bursed the assets ofboth ofthe Estates
of this A/B Trust while the Settlor and
Co-Trustee Max D Eliason ("ME")is still
alive and breathing and it would be i+
legalforthemtoEVERrepresentBryan
and Lisa Stephens due to the laws of
loyalty, care, impartiality, and full dis-
closure to all individuals concerned.

If the "COP" answers "NO" they do not
represent Max and Joyce Eliason then
they are guilty of an intentional Second
Degree Felony Breach of Fiduciary Duty
since they have illegally disbursed the
Estates of this A/B Trust while the Sett-
lor and Co-Trustee Max D Eliason
("ME") is still alive and breathing and
implies that every dollar paid in com-
pensation to KMC Law and Craig Mc-
Cullough is considered to be a Felony
Bribe which was made in exchange for
the delivery of both of the Eliason Es-
tates before the couplewas deceased.

 
Case 3:20-cv-02747-B Document 3 Filed 09/02/20 Page 60 of 72 PagelD 64

"WE THEPEOPLE"- July 2020

If they continue to "Plead the Fith
Amendment" then they are guilty of an
Aggravated Conspiracy to Commit
Abuse and Exploitation of the clients
who entrusted them with their lives sa-
cred works and the legacies that have
been passed down through the genera-
tions within this LDS Faith where "Fam-
ilies are Forever" and this undeniable
evidence is found on page one of the
complaint and literally leaves the De-
fendants "Speechless" due to the obvi-
ous "Checkmate" they are in just by
the was the "pieces" lie on the the front

page.

Despite their ruthless attempts to have
the name of Max D Eliason ("ME") re-
moved from the complaint; the
youngest son is a legal agent with a
Durable Power of Attorney and has the
right to be "ME" and pursue the crimi-
nals since he has been illegally locked
up under a fraudulent "KMC House Ar-
rest" which is paramount to snuffing
out the victims voice so as to never al-
low Max D Eliason to speak for himself
in the court of law.

Anyone with the understanding of
Fiduciary Duty and Estate Planning
Law would cringe to see that Max D
Eliason is a Plaintiff that they do not
represent and that he is still alive and
the lawful Trustee and Settlor of the
Max and Joyce Eliason Trusts dated Oc-
tober 28th, 2015.

Evenworse is the expected reaction of
the Defendants when they realize that
Kirton McConkie is openly representing
Lisa Stephens as the "Sole Trustee" of
the same Max and Joyce Eliason Trusts
dated October 28th, 2015in addition to
representing two of the three benefi-
ciaries and their spouses but not "ME"
norhis youngestson whois now forced
into being his own attorney for reasons
to be discussed herein.

THERE IS NO PLAUSIBLE
EXPLANATION THAT CAN LEGALLY
JUSTIFY THE FACT THAT KIRTON
MCCONKIE REPRESENTS TWO OF
THE THREE SIBLINGS AND THEIR
SPOUSES IF THEY EVER HAD A
CLIENT/ATTORNEY FIDUCIARY
DUTY TO MAX AND JOYCE
ELIASON.

THE VICTIMS HAVE DEMANDED
THAT DALLIN OAKS AND KIRTON
MCCONKIE EXPLAIN BY WHAT
LEGAL JUSTIFICATION THEY CAN
OFFERTHATPERMITS THEMTO
HAVE EMPOWERED LISA
STEPHENS TO SETTLE BOTH
ESTATES WHILE THEIR REAL
CLIENT AND SETTLOR IS STILL
LIVING AND THEY HAVE NO
RESPONSE TOOFFERSINCE THEY
KNOW THERE IS NO WAY TO
ERASE THE EVIDENCE.

ee el

LEGAL NEWSLINE

 

Mormon church accused of embezzling

 

THE RICO ACT OF
1970

The Racketeer Influenced and Corrupt
Organizations (RICO) Act is a United
States federal law that provides for ex-
tended criminal penalties and a civil
cause of action for acts performed as
part of an ongoing criminal organiza-
tion.

The RICO Act focuses specifically on
racketeering and allows the leaders of
a syndicate to be tried for the crimes
they ordered others to do or assisted
them in doing, closing a perceived
loophole that allowed a person who in-
structed someone else to, forexample,
murder, to be exempt from the trial be-
cause they did not actually commit the
crime personally.

Under RICO, a person who has commit-
ted "at least two acts of racketeering
activity" drawn from a list of 35
crimes-27 federal crimes and 8 state

couple's estate

harmaine Little

allegedly embezzled his parent's entire estate.

crimes-within a 10-year period can be
charged with racketeering if such acts
are related in one of four specified
ways to an "enterprise". Those found
guilty of racketeering can be fined up
to$25,000 andsentencedto20yearsin
prison per racketeering count. In addi-
tion, the racketeer must forfeit all ill-
gotten gains and interest in any busi-
ness gained through a pattern of "rack-
eteering activity.”

Both the criminal and civil compo-
nents allow the recovery of treble
damages (damages in triple the
amount of actual/compensatory
damages).

Although its primary intent was to deal
with organized crime, Blakey said that
Congress never intended it to merely
apply to the Mob. He once told Time,

"We don't want one set of rules for
people whose collars are blue or
whose names end in vowels, and an-
othersetforthose whose collars are
white and have Ivy League

diplomas.”

 

SALT LAKE CITY (Legal Newsline) - A son is bringing attention to a religious organization that

Trustee and agent Brett L. Eliason sued on behalf of Max and Joyce Eliason. The Corporation of
The President of The Church of Jesus Christ of Latter-Day Saints and The Law Offices of Kirton
McConkie were accused of embezzling the estate during the estate planning process. They were

sued in the U.S. District Court for the District of Utah's Central Division on Feb. 26.

"Pattern of racketeering activity" re-
quires at leasttwo acts of racketeering
activity committed within ten years of
each other. 18 U.S.C.A. § 1961(5) (West
1984). Congress intended a fairly flexi-
ble concept of a pattern in mind. H.J.,
Inc. v. Northwestern Bell Tel. Co., 492
U.S. 229, 239, 109S. Ct. 2893, 2900, 106
L. Ed. 2d 195 (1989). The government
must show that the racketeering predi-
cates are related, and that they
amount to or pose a threat of contin-
ued criminal activity.

The RICO statute expressly states
that it is unlawful for any personto
conspire to violate any of the subsec-
tions of 18 U.S.C.A. § 1962. The gov-
ernment need not prove that the de-
fendantagreedwithevery othercon-
spirator, knew all of the other con-
spirators, or had full knowledge of
all the details of the conspiracy.
DE- lano, 825 F. Supp. at 542. All
that must be shown is that the
defendant agreed to commit the
substantive racketeering offense
and had knowingly participated
therein.

 

 
 

Case 3:20-cv-02747-B Document 3 Filed 09/02/20 Page 61o0f72 PagelD 65

>

"WE THE PEOPLE”-July2020

 

i

E McCullough
caseticngh@tncionens
901.223.5008

Mr, Beett Lynn Eliason
43 S. Fairway Drive

North Salt Lake, Utah 84054

KIRTON | MCCONKIE

March 7, 2019

Re: The Joyce S. Eliason Estate

Dear Mr. Eliason:

VIA EMAIL AND U.S. MAIL

You have indicated that you will be acting as your own legal counsel, and | will set forth
our understanding regarding your requests and our replies. 1 represent Lisa Eliason Stephens in
her capacity as Personal Representative of The Joyce S, Eliason Estate {the “Estate™) and in her
capacity as Trostee of The Joyce S. Elinson Trust (“Joyce's Trust”). As such, if you have
requests which are related to the Estate or Joyce's Trust, please provide those requests to me as
Lisa's counsel. If you have requests relating to other matters or litigation, I will not be able to
respond to those requests. I cannot provide you with legal advice such as interpreting Joyce's
Will or Trust. You will need to obtain your own legal counsel to assist you with any legal

advice.

While acting as lege! counsel, we anticipate that you will comply with the Rules of
Civility and Professionalism.
Above is letter from Kirton McConkie to Plaintiff dated March 7, 2019 and is a ‘smoking gun’ that proves KMC Law illegally

represents Lisa Stephens as Trustee.

“When aman
seeks toconceal
hissins, theholy
spirit withdraws
from that person
and you can say
"Amen’ to the
Priesthood of
that man”..

-DALLIN H OAKS-

The Leaders of The Church of Jesus
Christ of Latter-Day Saints have been
caught with their "Garments Down" in
the United States District Court for the
District of Utah as they are unable to
respond to this simple "Yes" or "No*
question without implying guilt of Sec-
ond Degree Felony Aggravated Con-
spiracy to Commit Abuse and Exploita-
tion of the clients that paid them to
protect their $200 Million Estates. The
“Lord's Lawyers” are committing a sec-
ond degree felony simply by represent-
ing two of the three beneficiaries which
violates the laws of Impartiality.

itis with a Poetic Justice from the God
that these corrupt leaders are let
speechless in their own form of
“Judgement BarExam”questionwhich
they fail even if they plead the “Fith
Amendment” since they sit in “Check-
mate” on page one of the Complaint
filed in Federai Court since the Law
Firm of Kirton McConkieis illegally rep-
resenting the son-intaw and daughter
of their Client Max D Eliason ("ME")
whois still alive.

Max and Joyce Eliason entrusted their
estates to the Corporation of the Presi-
dent of the Church of Jesus Christ of
Latter-Day-Saints on June 20th, 2013
which is exactly seven years ago this
month and the Defendants have cho-
sen to Coerce Judicial Leaders to
"Stall" and to enforce strict “Censor-
ship" via their direct and indirectown-
ership of various media companies
throughout the U.S. and obviously the
Deseret News and KSL.

The Board of Directors literally admit-
ted guilt to the Editor on February
11th, 2019 that they (KMC Law) had an
"Undisclosed Conflict of Interest” be-
tween their Sr Partner and Estate Plan-
ning Attomey Craig McCullough and
the son-in-taw and daughter of Max
and Joyce Eliason which is anadmis-
sion of guiltto a Second Degree Felony
Crime.

very member of the First Presidency
andthe Quorum ofthe Twelve Apostles
of the Church of Jesus Christ of Latter-
Day Saints is fully aware that they are
concealing over 50 Felonies which fall
under the definition of The RICO Act fit-
ing of 1970 under the distinction of
Racketeering and Organized Crime
which is typically synonymous with the
afore mentioned famous Mafia Family
names found in American history.

When confronted with the question of
"What about ME”; President Lee Wright
of Kirton McC onkie Law Offices told the
youngest Beneficiary and the Editor
herein that the charges of Bribery and
Embezziement were serious against his
partner and that the Law Office and the
"COP"weregoingtostandbyCraigMc-
Cullough rather than the client who
they bamboozied into thinking the LDS
Church was good for its world to pro-
tectthe Estates and representthe Ben-
@ficiaries with Impartiality.

it should be noted that they never de-
nied the charges; theyjust chose to dis-
miss their responsibility since the Mafi-
acracy running the LDS Church appar-
ently decided it was entitled to take all
of the “booty” and run without fear of
retribution and are still feartess since
they also contro! The FBI and Judges of
"Jesus Christ Himself along with
countiess others.

It has been two years since Joyce S
Eliason passed away (May 21st, 2018)
and the Lawlessness within the LDS
Church Hierarchy feels immune to the
Jaws of both God and Man for a very
good reason that the Editor has
feamed "The Hard Way” and what
“Lies Behind" Veil Number One in The
“Let's Make a Deal” of Estate Planning
Scams wherein the Lord's Lawyers
tumed Hell's Angels have offered up a
"Crazy Craig Two For One Estate Em-
bezzling Special”.

They apparently can get away with &
since “Ifthe Law Says NO...Dallin Oaks
Says YES" as implied by the shameless
continuation of this Circus of Corrup-
tion without one member of the Lead-
ership of the LDS Church ever intend-
ing on accounting for one dollar of the
missing $200 Million of missing assets
which have been raped and pillaged by
a hoard of greedy swine.

Ater months of putting together this
PicassoofFraudthatshallforeverhang
on the Wails of Shame for how de-
praved humanity can become through
greed and lust of power, it is clear that
the Hierarchy ofthe LDS Church and in
particular Brother Dallin H Oaks are us-
ing the LDS Faithful to extort tithes and
offerings in order to support a hidden
“New World Order” agenda whose in-
tentions are far from anything consid-
ered ‘Holy’.

There is no position, title, or power on
earth that entities a “Prophet, Presi-
dent, or King" to openty assault anin-
nocent family who paid the assailants
to protect and preserve the same as-
sets they tumed and embezzied over
the past seven years since the relation-
ship was illegally consummated yet
there is not one of the religious or po-
litical leaders who have shown one
ounce ofcompassion.

There has not been one of the High
Managerial Agents of the Church nor
one from the LDS Law Office who have
dared face their accuser in Court and
has instead utilized an assumed policy
of “Bribes with Tithes” and the pur-
chasing ofevery Media Company they
can get their filthy fingers on which has
forced the Victim to start his own
Newspaper since even the "SaltLake
Weekly” refused to expose this matter
and its logo states "If We Won't Print It;
Nobody Wil".

Shame on this New Definition of EVIL
which has utilized God as a marketing
tool in order to attract new "Clients"
and who in tum converts to "Victims"
and have been "Feasting Like Swine"
at the trough of said clients tumed Vic-
tims and then proceeds to leave the
entire family in camage knowing the
mediais under complete censorship.
 

"WE THE PEOPLE"- July 2020

The "Bank of
Jesus Christ
Himself"

Although there are many complicated
aspects of Estate planning and the as-
sociated Trusts that are set up for cou-
ples such as Max and Joyce Eliason;
the concept behind this story is no dif-
ferent than imagining that the Eliason
Couple entered "The Bank of Jesus
Christ Himself" rather than the Law
Office of "Jesus Christ Himself" and
proceeded to deposit $200 Million into
the "Bank" of The Corporation of the
President ofthe Church of Jesus Christ
of Latter-Day Saints.

The "instructions" to the bank was to
protect the "savings" account and to
disburse the proceeds equally ONCE
BOTH MAX AND JOYCE HAD DIED BUT
ARE TO REMAIN UNTOUCHED UNTIL
THAT DAY ARRIVES. Max D Eliason is
still alive albeit under an illegal "house
arrest" under the direction of Dallin H
Oaks whoalsorobbed Max D Eliason of
his right to be heard in court ater
shamelessly having him deemed "in-
competent" in front of Judge Faust of
the Third District Court on May 29th,
2019.

Theywere alsoinstructed to NEVERal-
low their son-in-law Bryan Stephens to
participate in any way with the Estate
Planning process andwas even prohib-
ited from attending any meetings asso-
ciated therewith. This was done due
to the perceived ambitions and greed
thatMaxand Joyce Eliason had discov-
ered and that he had a sense of "enti-
tlement" to their sacred estates.

What Kirton McConkie and the associ-
ated con artists did was to betray the
trust of this 84 year old couple into
making them just believe that the
“bank account" was tied to their "sig-
nature cards" when in reality; the
"bankers of Jesus Christ Himself" in-
tentionally deceived them knowing
they were easy targets to rape, pillage,
plunder and abuse and exploit until
every drop of oil and assets had been
drained.

When Joyce S Eliason contracted lung
cancer in June of 2013; she and her
husband went into the "LDS BANK"
and opened a "Joint A/B Trust
Account" which by law is really no dif-
ferent than a Joint Savings account
that has been opened by a couple with
a basic clause of survivorship which in
this case means thatall of the assets of
Joyce Eliason were to remain in the
"Joint A/B" (Marital Trust) until her
husband passes away at a future date
in time.

Case 3:20-cv-02747-B

Document 3 Filed 09/02/20 Page 62 of 72 PagelD 66

 

Max D Eliason proudly stands in front of an Eliason Eight, LLC Oil Derrick for his 80th birthday in June 2014. The
Corporate Officersof the “COP” andthe Leaders of the LDSChurchare “AidingandAbetting” inthe concealmentofover
50 felony crimes including the complete embezzlement of the $200 Million Estates that KMC Law was paid to protect and
represent each beneficiary impartially. The Eliason family has been let in carnage ater it was discovered that the “Lord's
Lawyers” ("Hell's Angels”)acceptedmillionsin bribes in exchange for deliveringboth of theelderlycouple'sestateson
"Golden Plates” and nobody within the US Justice System is stopping the "Den of Thieves" from its ongoing "Estate
Planning Murders” or to uphold the Constitutional Rights of the Victims herein.

The youngest son and beneficiary of
Max and Joyce Eliason was told on
February 11th, 2019 by Sr Partner and
Board Member of KMC Tom Mecham
that the "Lord's Lawyers" had an
undisclosed conflict of interest and
that the Law Office of the LDS Church
really represented Lisa Stephens now
as "Sole-Trustee” and "Personal Repre-
sentative" and that neither himself nor
the still living Max D Eliason had any
representation whatsoever within the
"Lord's Bank" and that both Max Elia-
son and his youngest heir would be re-
quired to "find another bank" and sue
KMC if they ever wanted to see their

$200 Million again.

Imagine the look on the face of Max D
Eliason when he was told that his own
lawyers had just disavowed that they
ever represented him and that his son-
in-law and daughter had absconded
with both his and his late wife's estates
which implies that the religion that all
generations that preceded Max and
Joyce on this earth had all been be-
trayed by the leaders ofthe LDSChurch
which they were faithful towards their
entire lives.

EVEN MORE TROUBLING IS WONDER-
ING HOW MANY VICTIMS ARE BEING
ASSAULTED BY THIS "ESTATE PLAN-
NING MURDER” AND IF THERE IS
ANYONE WHOWILL STOPIT...

THE DEVILISIN
THE DETAILS...

AND THE DETAILS ARE IN THE
DEVILS...

Dallin H Oaks is the President of the
Quorum of the Twelve Apostles of the
Church of Jesus Christ of Latter-Day
Saints, the Next Prophet Apparent of
the LDS Church, and also one of the
most renowned experts in Estate and
Trust Laws in the Country. Heis also a
two-time Presidential Nominee to the
United States Supreme Court and for-
mer professor and President of BYU
University. He is also an author and
served as a Utah Supreme Court Jus-
tice in the early 1980's. It is safe to say
he understands "Fiduciary Duty”.

His own book called "The Laws of
Trusts" could be used against him in
the court of law to condemn him for
committing intentional Second Degree
Felony Breach of Fiduciary Duty and
the corresponding Conspiracy to Com-
mit Aggravated Abuse and Exploitation
of the Vulnerable Adults and Children
both he and Kirton McConkie were
paid to protect and to represent with
impartiality. Despite all of his amazing
achievements; he is unable to answer
"Do You Serve ME"?

The RICO Act of 1970 providesharsh
punishment for each corrupt action
that has been committed by defen-
dants relating to Racketeering and Or-
ganized Crime suchis demonstrated in
its purest form herein. Any participant
that either conceals or takes part in
this "Mormon Mafiacracy" is subject to
20 years in prison for each violation.
That equates to 40 years just from the
first page of the complaint and an iron-
ic 1,000 years for the associated 50 al-
leged felonies.

The letter on page two was written on
March 7th, 2019 as a follow up to the
in-person meeting wherein Tom
Mecham of the Board of Directors stat-
ed clearly that the Law Office of his
parents had an undisclosed conflict of
interest with Bryan and Lisa Stephens
and it is confirmed in the first para-
graph oftheletterdated March7, 2019.

If the only evidence the victims hadis
this letter stating that Kirton McConkie
represents Lisa Stephens as the "Sole
Trustee and Personal Representative"
of Joyce S Eliason's Estate and associ-
ated Trust; the statement is sufficient
evidence to prove the Law Office of the
LDS Churchis intentionally dismissing
the fact that both of these positions are
lawfully entitled to Max D Eliason as
the Settlor and Co-Trustee of both his
and his wife's estates and trusts.

 

 
Case 3:20-cv-02747-B Document 3 Filed 09/02/20 Page 63 0f 72 PagelD 67

"WE THE PEOPLE"-July2020

 

Foryousee, this is an“A/B Trust" which
made Max D Eliason and Joyce S Elia-
son the Settiors and Trustees ofeach
Estate and Trust in a “Joint Account”
with instructions to divide the estates
up 33/33/33 upon the death of the sur-
viving spouse as one would expect
from any Estate such as this.

Kirton McConkie and the entire leader-
ship ofthe LDS Church and now count-
less members of the US Department of
Justice are all fully aware that the at-
tomey of KMC Law, Craig McCullough
and Lisa Stephens itlegally modified
two amendments and a Trust Certifica-
tion submitted to the Court which re-
moved MaxD Eliasonas ifhe had never
existed. This can only be accomplished
by an intentional Second-Degree
Felony and Aggravated Conspiracy to
Falsify Government
Documents" (whichis another 20 years
in the ‘Prison of Jesus Christ Himself).

In The Beginning,
There Was "ME"

The best way to describe the"Settior”
of a Trust is with the words "author" or
“creator” of the entity which typically
holds the assets of the individual along
with the associated provisions for the
intended beneficiaries. "In the begin-
ning there was God... In the end there
was Fraud...”

When anA/B Trustis created such asin
the case of Max and Joyce Eliason;
each spouse is considered to be a Co-
Trustee and a Settlor and while they
are still alive and well; the Trust is con-
sidered to be Revocable at any time
but in no way should the assets be
dis- tributed before both spouses die.

When JoyceS Eliason passed away on
May 21st 2018, Max D Eliason remained
as both Settlor and Co-Trustee of the
Joyce S Eliason Trust dated October
28th, 2015 as would be expected. How
is it possible that a Law Office such as
Kirton McConkie which is under super-
vision of Daflin H Oaks and his exper-
tise in the Laws of Trusts to “mistaken-
ly" make such a critical error?

The answer is thatitis impossible with-
out intentionally modifying legal docu-
ments and lying to probate court both
of which are second degree felony
charges and further crimes defined un-
der TheRICO Actof 1970. There needed
to be someone who was willing to risk
prison time by going back into the
“Original Trustee Succession Order" of
the Author's signature pages and modi-
fy the verbiage to read "In The Begin-
ning, there was “Fraud” and that is ex-
actly what they did as exposed in Artt-
cle 6; Section 6.1.

4B18-7415-1086 |

ARTICLE 6 TRUSTEE PROVISIONS

6.1 Trustes Succession The following will act as original Trustees, and as successor
Trustees in the following order of succession:

@

serve, the survivor shall serve alone.

(2)

Joyce S. Eliason and Max D. Elson. If either should cease or fail to

Mark Dean Eliason, Lisa Elkason Stephens and Brett Lynn Elisece] If a

Trustees should cease or fail to serve, the survivor(s) shall contmue to

serve.

(3)

A Trustee chosen by the majority of the beneficiaries voting by right of

representation as defined in Section 8.8.6, with the natural or legal
guardian voting for legally disabled beneficiaries.

The Original Trustee Succession Order as found in the Joyce S Eliason Trust dated October 28th, 2015 which clearty shows
Maxand Joyce EliasonasCo-Trustees andCo-Settiors of their A/B Trust meaning that upon the death of Joyce, MaxD

Eliason is the automatic "Sole Trustee”.

6.1

 

as successor Trustece, in the following order of succession:

1. Joyce S. Eliason.

2. Lisa Eliason Stephens.

Trustee Succession. The following will act as original Trustees, and

3. A Trustee chosen by each of Settlor's descendants who are over the
age of 25 and are not legally disabled, voting by night of

ion 2s defined mm Section 8.8.6, 30 there ia one Trustee

serving from cach family line, who shall serve jointly. If all of the

descendants of a Settior’s child are under age 25, the then serving

Trustees of the Trust shall select a Trustee to represent that family

line until a descendant reaches age 25.

art)

wf

Just days before Joyce S$ Eliason passed away, her daughter and son-in-law administered an illegal prescription of
morphine andforced Joyce SEliason to sign the modification below which was usedin Probate Courtasa Trust
Certification from KMC Law confirming this exactly what was signed in the Original Documents

Kirton McConkie Law Offices refuses to
provide both their client Max D Eliason
and his youngest son as supposed Co-
Trustee and AgentofMaxany copies of
his own “Last Will and Testament” or
his own Trust documents along with
the amount of compensation that he
and his wife had paid to protect their
sacred lives'work.

Ken Olsen of the Board of Directors re-
fused toseeMaxD Eliasonin theirhead
office and stated that the law firm con-
sidered both him and his son “adver-
sarial”. While that in and of itself is con-
sidered felony concealment of docu-
ments, the evidence of guilt can be lo-
cated easily within the documents of
the Joyce S Eliason Trust and in every

other document which has been re-
leased thus far. The counts of fraud
within the documents alone and the
assumption that those they refuse to
offer their own client are also fraud.

in fact, this corruption is so deeply
rooted within the Church and State of
Utah; the Plaintiff/Victim who is repre-
senting himself and the other victims
has yet to receive one valid document
which shows the Law Office or Bryan
and Lisa Stephens have any legal au-
thority whatsoever to have taken the
booty and run like swine who have
been caught feasting at the trough of
those they were paid to protect. This
criminal corruption will continue un-
less outrage from the publicis heard.

Estate Planning falls under Contract
Law within the United States and for
very good reasons is considered to be
reversible for numerous reasons in-
cluding any one of the feionies de-
scribed herein. The “Smoking Gun"
that Kirton McConkie faces is the "Pure
Truth” that it was impossible for the
LDS Law Office toname Lisa Stephens
the new "Queen" of the combined es-
tates since their real client can only be
"King ME" who breathes.

EVERY MEMBER OF THE FIRST
PRESIDENCY AND QUORUM OF
TWELVE APOSTLES ARE AWARE OF
THIS CRIME SCENE AND REFUSE
TO RESPOND TO ONE
ALLEGATION
 

Case 3:20-cv-02747-B Document 3 Filed 09/02/20

"WE THE PEOPLE”-July2020

Page 64 of 72 PagelD 68

 

The Original
Trustee
Succession Order
and "ME"

There is a terminology used within the
legal profession known as "RES IPSA
LOQUITUR" which indicates that the
evidence is so conspicuous that the
burden of proof goes to the Defendants
to appear in Court and explain how
such evidence could possibly exist un-
less they were the cause of the dam-
ages relating therewith.

There is a copy of The Original Trustee
Succession Order on page 6 herein and
describes the terms of the actual origi-
nal Joyce S Eliason Trust dated Octo-
ber 28th, 2015. It clearly indicates the
intentions of the clients and was done
in order to take advantage of the tax
savings associated with an A/B Trust
and also shows Maxand Joyce Eliason
as Co-Trustees and as Successor
Trustees upon the death of the first
spouse.

It should be noted that Article 6 of this
documentis considered the authorship
of this “Estate Plan" and was notarized
on the signature pages attached there-
with which confirm that Max and Joyce
Eliason are Co-Authors, Co-Trustees,
and Co-Settiors of this instrument.

Just as it is illegal to change the origi-
nal author of “In the beginning there
was God...”; it is equally impossible to
EVER modify the ORIGINAL ORDER OF
SUCCESSION since the word "Original"
literally refers to what was executed in
the original document on October
28th, 2015.

Although it is absolutely possible and
tegal for the original Settlors and Co-
Trustees to amend the order ofsucces-
sion with a notarized signature of both
parties that are in agreement; it is
legally impossible to change history
and erase what was created within the
“ORIGINAL” Trustee Succession order
found in Section 6.1 within the Joyce S
Eliason Trust.

So when Kirton McConkie forwarded a
copy of the "Trust Certification" dated
May 4th, 2018 to prove that Lisa
Stephens had been appointed as Sole
Trustee upon the death of her mother
just 17 days later; the Plaintiff immedi-
ately realized thathis father MaxD Elia-
son was no longer mentioned in the
documents despite the surety that he
was a Co-Settlor and Co-Trustee as was
the intention of both Max and Joyce
Eliason which is confirmed by the top
copy on the opposite page.

Mrs. Joyce S. Eason
439 Lynne Lane

Salt Ladoe City, Utah 84124
November 7, 2016

 

Mr. Craig F. McCullough
50 East South Temple
Salt Lake City, Utah 84111

I understand that there was recently a meeting held in regards to the distribution of the assets of our estate. Included in that
ting was the distribution of our bal: sheet prepared and provided by my son-in-law, Bryan Stephens. While Bryan
prepares our tax returns each year, he is in no way dered our financial advisor or pl and I p nally had not seen

what he had prepered when that meeting was held. I have told Bryan on several occasions that he is not our financial advisor
and thet as long as I am alive; I will “call my own shots” in determining what happens with our estate.

 

 

My son, Brett; has been my “hospice” caretaker since my “death sentence” of hing cancer was diagnosed almost 4 years ago.
There is not a description for his loyalty to both me and his father Max who has also required his sesistance for several years.
Beett gave up all of his regular daily activities in order to care for his parents in these lest years; and no emount of money can
replace the role he has played in making sry life beerable!

It is true that I have invested a great deal of money in Brett; during a period of his life where he needed me to get through some
tregic ordeals in his life. There has never been nor will there ever be a note attached to this amount other than those executed

 

recently in regards to his divorce proceedings. I am an educated and sophisticated tor and decided to help my youngest
son at thet time as I have done for many people in ary fantily inchading Mark and Lise and their respective families.

som this moment forward, I respectfully request that Bryan not be allowed to make any decisions for ous eotabe; nor
01 want him to attend any moctings in regards to our estate. He seems to be overpowering my three children and I
vas not given amy notice as to the decisions thet were to be made at that mecting. I believe thet ac a common curtesy,
Rn agreed upon financial advisor would have provided a copy of my own balance sheet to review prior to an

nportant decision involving one of ny children receiving lses than the other two.

 

Please feel free to call me at your convenience or if needed: you may come and sit down with me 90 that there is no mistake as to
my intentions of my estate being divided equally among my three children.

Warm regards,

Mrs. Joyos S. Eason

Kirton McConkie was knowingly representing two of the three siblings behind the backs of Max and Joyce Etiason. Kirton
McConkie and the Officers of the LDS Church pretend as if this letter nor the other 50 felonies occurred and also pretend
that their client Max D Eliason never existed.

The reader should note that it states in
Section 6.1 that “The following will act
as originai Trustees, and as successor
Trustees in the following order of suc-
cession:(1) Joyce S Eliason and MaxD
Eliason. If either should cease or fail to
serve, the survivor shall serve alone.

Thus, when Max D Eliason lost the
“Joy” of his life on May 21st, 2018; the
original document they executed to-
gether on October 28th, 2015 clearty
states that the survivor shall SERVE
ALONE as TRUSTEE oftheir A/B Trusts.

FRAUD 101 FOR DUMMIES

Now review the lower copy of this
"Original Trustee Succession Order" as
found in a Trust Certification executed
by Craig McCullough on May 4th, 2018
wherein he is stating under oath and
penalty of perjury and falsification of
government documents that he has re-
viewed the "ORIGINAL TRUSTEE SUC-
CESSION ORDER" from Section 6.1 of
the original documents and he certifies
on his word and upon the reputation of

Kirton McConkie that the information
in the lower copy is identical to what is
found in the original documents Max
and JoyceExecuted.

An Attomey such as Craig McCullough
will typically execute said Trust Certifi-
cation on behalf of anyone who opens
the file at a future date or by Probate
Judges who do not wish to review hun-
dreds of pages in order to determine
who the original authors of this docu-
ment were on the day that it was exe-
cuted.

Thus, when Kirton McConkie presented
the Trust Certification to Probate Court
on June 22nd, 2018 in order to start the
process of distributing assets; the Pro-
bate Judge would have relied on the
Trust Certification provided by Craig
McCullough knowing that he was stak-
ing his career and reputation of the
“Lord's Lawyers” in certifying that he
had examined the Original document
shown on top; and that he swore that
the lower copy matched exactly what
was said in the original version.

Whereas Section 6.1 (1) of the original
document ontop shows Max and Joyce
Eliason as original Trustees and Suc-
cessor Trustees; howis ithumantly pos-
sible to suddenly make an “innocent”
mistake in the Trust Certification on
the bottom which suddenly "Erased"
Max D Eliason as ever havingexisted
thereby providing the means to ap-
point Lisa Stephens as the "Sole
Trustee” of both estates upon the
death of her mother as shown under
Section 6.1 (2) in the bottom copy of
The TrustCertification.

Not only is it obvious that Max D Elia-
son was illegally removed from his
rightful position of Co-Trustee and Co
Successor through this document, but
it is also crystal clear that upon the
death of the surviving spouse ("ME");
that each of the three beneficiaries
were to servejointly as Co-Trustees re-
sponsible for their own 33% of the es-
tates and Joyce furthermore required
that all three beneficiaries execute any
and ail documents unanimously ater
she and her husband had died.

 
Case 3:20-cv-02747-B Document 3 Filed 09/02/20 Page 65 of 72

“FAMILIES ARE
FOREVER...
UNTIL A GREEDY
SIBLING
COMMITS
FRATRICIDE”

| have read every page from the book
which Dallin H Oaks authored called
"The Laws of Trusts" and have yet to
find any indication that it is OK to
"erase" the name of your client and
change it to the name of the sibling
who offered the highest bribe and with
the possibility to steal the $100 Million
in Oil Properties in addition to collect-
ing onillegal life insurance policies that
the Defendants took out on the life of
Joyce Eliason without mentioning it to
anyone else.

In referring back to the bottom copy of
the fraudulent Trust Certification; the
reader should also note that it was not
enough to just steal the position of
"Sole Trustee" from Max D Eliason; for
this unholy plot also was being carried
out by a criminally sadistic brother-in-
law who was “hell bent" on making
certain that his wife's younger brother
would be tortured in every emotional
and financial way possible and the de-
tails within this story are so horrific
that they would be considered unbe-
lievable unless the personwere to read
the 3,500 pages of supporting docu-
ments within the matter.

A glimpse of the criminals intentions
are exposed in Section 6.1 (3) of the
bottom "revision" which not only re-

moved Brett L Eliason as Co-Trustee
upon the death of both of his parents;
it also stated that ater Lisa Stephens
has served as "Sole Trustee"; that a
Trustee would be "chosen" by each of
the Settlors'descendantswhoare eligi-
ble only if they are over the age of 25
and goes on to explain that the inten-
tion is to have each of the three Benefi-
ciaries represented along with their
best interests.

In summary; rather than being named
as Co-Trustee as per the lawful original
documents which Kirton McC onkie has
in Eliason file, the modification which
has been proven to be fraudulent not
only removes the youngest son from
being an original Co-Trustee; but also
removes his rightto EVER become one
since the instructions state that he can
only appoint one of his descendants
that had obtained 25 years old (and his
oldest daughter was 19 when this was
executed).

Rather than permitting the "alienated"
beneficiary from even having the op-
tion to appoint a third party Trustee on
behalf of his family; these thugs decid-
ed that the remaining two siblings
were authorized to chose anyone they
decided would "play along" with the
scam and thus the wife of Mark D Elia-
son (Laurie) was designated by Kirton
McConkie to represent the best inter-
ests of the youngest beneficiary.

Make no mistake as to just how sinister
this seven year plot has been towards
the Plaintiff/Victim who was never ex-
pected to be live long enough to prose-
cute this matter. And even if he did sur-
vive; they would make certain that he
would never be able to access any of
the associated personal, trust, and
business accounts which were allille-

 

gally closed thereby forcing Plaintiff to
proceed ona Pro Se basis despite hav-
ing little legal background other than
miscellaneous business law classes
during his MBA Program at the Univer-
sity of Utah.

The evidence shows the undeniable
employment of tools which are listed
under "Satanic Cult Tactics" and in-
clude each of the following:

1. Divide and Conquer: Max Eliason
was put under illegal house ar-
rest in order to prohibit his
youngest son from visiting his fa-
ther which he has not done since
April 17th, 2019.

2. Gain control of all assets and
cash flow of the intended victim:
The Defendants have illegally re-
moved the Plaintiff from every
single Trust Document along
with his rights of Trustee and
Beneficiary in addition to illegal-
ly removing him as Manager of
Eliason Eight, LLC and Eliason
Enterprises, LLC whose assets
have all been illegally appropri-
ated as the criminals have seen
fitwithnodisclosure
whatsoever.

3. Create circumstances and events
which are designed to "Undo"
the victim both emotionally and
financially: this being done in or-
derto destroy his capacity to sur-
vive any type oflitigation such as
is being presented herein. This
has included bribing business
partners to "quit" and sabotage
his primary business and to sur-
round him with miscellaneous
“paid actors" whose mission is to
betray trust and provide informa-
tion to the "Mafiacracy" so they
can plot their next move.

4. Alienate the victim from his en-
tire family and from society by
compromising his reputation
through Felony Defamation of
Character: The evidence will
prove without a doubt that as
soon as Kirton McConkie realized
the Plaintiff had discovered the
fraudulent modification of the
afore mentioned Trustee Certifi-
cation; the Lawyers of "Jesus
Christ Himself" proceeded to
have Max D Eliason publicly hu-
miliated by having him deemed
incompetent in the Third District
Court in an attempt to prohibit
his name being used as a Plaintiff
against his own attorneys, filed a
fraudulent complaint with the
Utah Division of Adult Protective
Services against the Plaintiff al-
leging he was the one who was
abusing and exploiting his own
father, they installed video sur-
veillance cameras and changed
the locks in order to keep the

PagelD 69

"WE THE PEOPLE"-July 2020

youngest son of Max Eliason out
of his own childhood home and
found an officer M. Naylor of the
Holladay Precinct to be on "team
evil" and has removed plaintiff
twice even though he has nole-
gal document that revokes plain-
tiffs Durable Power of Attorney,
and last but far from least;
SPREAD HORRIBLE FALSE STATE-
MENTS THROUGHOUT THE EN-
TIRE FAMILY SO AS TO COMPEL
EVERY AUNT, UNCLE, COUSIN,
NIECE, NEPHEW, ORNEIGHBOR
TO NEVER SPEAK WITH SAID
"TOXIC SON"AGAIN.

THE LAST
WISHESOF MAX
AND JOYCE
ELIASON...

The only special demands that Max
and Joyce Eliason made to Kirton Mc-
Conkie Law Offices during the five
years that Joyce was still living was to
A) Never permit her self-serving son-in-
law Bryan Stephens to participate in
any way with the estates of her and her
husband and B) That every single in-
strument and trust document within
the estates have a mandatory unani-
mous decision by all three beneficia-
ries ater she passed away. Her instinct
was prophetic since ithas been proven
and admitted that the Sr. Partner Craig
McCullough of KMC Law never repre-
sented the Eliasons.

There is an underlying evil within this
horrific and ongoing crime scene which
has been discovered to have started
before Max and Joyce Eliason were
ever presented to the LDS Law Firm of
Kirton McConkie. The couple's son-in-
law and CPA who prepares the tax re-
turns for Max and Joyce introduced the
couple to Mr. Craig McCullough and
lied to them both in stating that this
was a former advisor of Joyce's
youngest brother Larry B Stillman. This
was done with the clear intention of
making the couple and their youngest
son comfortable in who they had been
assigned from the LDS Law Firm. It
would not be discovered until February
11th, 2019 when Mr. McCullough and
KMC Law admitted this deceit.

As the evidence has been exposed
piece by piece since the death of Joyce
S Eliason; it became apparent very
quickly that the sadistically minded
group had been intentionally destroy-
ing both the emotional and financial
well-being of their youngest brother for
over seven years now and had plotted
since day one to scream "checkmate"
upon the death of Joyce S Eliason. The

 
 

Case 3:20-cv-02747-B Document 3 Filed 09/02/20 Page 66 of 72 PagelD 70

"WE THEPEOPLE?”- July2020

 

group was so vicious that they not only
“disowned” the youngest son from the
documents; they also deprived him of
his ownership in the family LLC’s which
he had paid millions of dollars towards
from his own cash flow and the pro-
ceeds he paid were also taken from the
business accounts of Max and Joyce
Eliason which they have closed.

CONSPIRACY TO
COMMIT
AGGRAVATED
ABUSE AND
EXPLOITATION
OF VULNERABLE
ADULTS

Kirton McConkiehas noresponse orre-
action to one allegation nor even to the
approximate 300 page complaintfiled
against them in Federal Court on Feb-
truary 25th, 2020. letter which theyre-
ceived on November 7, 2016 following
the discovery of intentional fraud
which was maliciously intended to de-
prive the youngest beneficiary of $2
Million in real estate holdings.

Kt is required by law that an attomey
prepare every single document within
an estate plan so as to conform to the
last wishes of the client and not to the
desires ofa greedy son-in-law who was
specifically forbidden by Joyce S Elia-
son to touch either her estate or than
ofherhusband Max. Craig McCullough
acknowledged receipt of this letter as
can be proven via an exchange of e-
mails on that day and it was the first of
countiess instances ofintentional fraud
whichin reality began June 20th, 2013.

What more heinous crime is there in
society than to utilize God as a market-
ing tool and they utilize your own con-
gregation to advance a larger and hid-
den agenda as has been discovered be-
hind the man known as President
Dallin H Oaks. He dedicated the head-
quarters of Kirton McConkie on Aprit
12th, 2012 and did so in order to ture
elderly couples such as Max and Joyce
Eliason into having the faith that their
estates were just as protected as their
tithes and offerings.

A famous Eastem European Leader
once stated that in order to deceive the
masses; a leader needed to “Make the
Lie So Big That Nobody Would Believe
it"; and so it is within this tragic story
thathas been ongoing since June 20th,
2013 when my dear parents Max and
Joyce Eliason were brought like
“Lambs to the Slaughter” by their own

son-intaw and daughter who used
Fraudulent Misrepresentation inorder
tosecurethe Estate Planning Murderof
their own clients.

The question in this matter is not
whether or not the Defendants are
guilty; the question lies in the fact that
nobody within the Third District Court
of Utah or the United States Court for
the District of Utah will stand up
against the Church since it would be
"Politically Incorrect” to do so. There is
no title on earth that is high enough in
the world that provides the right to dic-
tate to its own clients that the Church
is entitled to commit fraud.

Ithas been two years since Joyce Elia-
son died and almost two years since
their youngest son Brett has been able
to see his own father since the LDS
Church and its Law Firm recognize that
the crime spree they have been enjoy-
ing for the past seven years would all
come to an abrupt ending and leave
several church officials behind bars
with life imprisonment.

President Dailin H Oaks and President
Lee Wright of Kirton McConkie refused
to even take action in February of 2019
when the Board of Directors acknowl
edged their guilt by stating to Max and
his son that they both needed to get
outside counsel in order to protect
their rights? This coming from the
“Lawyers of Jesus Christ Himself as
they have been so referred to in the
"Temple Ceremony” wherein their of-
fices were dedicated and yet every ac-
tion they take is meant to silence and
bury the evidence via censorship anda
relentiess attack which qualifies under
“Conspiracy to Commit Aggravated Re-
taliation against Victims.

"THE LAWYERS
OF JESUS
CHRIST
HIMSELF 2”

President Daltin H Oaks of the Quorum
ofthe Twetve Apostles of the Church of
Jesus Christ of Latter-Day Saints dedi-
cated the new offices of Kirton Mc-
Conkie on April 12th, 2012 which was
just over a year before Joyce S Eliason
was diagnosed with lung cancer.

In an unprecedented style of dedicat-
ing a new building, Brother Oaks treat-
ed this ceremony as if a new temple
had been built and the associated
“Holy Status" that goes along with
such “Celestial Glory" that requires the
faithful members of the LDS Church to
enter with temple recommends signed
by the appropriate Stake Presidents.

During this ceremony which occurred
just following the completion of the
City Creek Mall in downtown Salt Lake
City, the 150 attorneys of the largest
and most prestigious law firm in the
State of Utah were referred to as being
"The Lawyers of Jesus Christ Himself".
in the surrounding regional states of
Utah.

The Plaintiff would ask the reader to
meditate upon any valid reason for
putting the "Holy Stamp of Approval”
on the LDS Law Fim if not to encour-
age the faithful LDS members and the
local community as a whole that this
entity was held at a standard which
would be second to none in honesty
and integrity.

The evidence undeniably proves that
the attomey and Sr Partner of Kirton
McConkie that accepted apparent mit
lions in bribes to deliver the estates of
Max and Joyce Eliason on a “Gok
Plate”; but that he was just doing his
job and that this is “business as usual"
for the entity which is considered by
law to be an acting “Agent” on behalf
ofthe LDS Church as the “Principal”.

THE LAW OFFICES OF KIRTON MC-
CONKIE ADMITTED GUILT TO HAVING
AN UNDISCLOSED CONFLICT OF IN-
TEREST AND TOLD THE PLAINTIFF
THAT NEITHER HIMSELF NOR HIS FA-
THER HAD ANY LEGAL REPRESENTA-
TION WITHIN THE LDS LAW FIRM.

THEY HAVE NEVER PROVIDED ONE
DOCUMENT OF ACCOUNTING TO THE
PLAINTIFF AND REFUSED TO PRO-
VIDE MAX D ELIASON ACOPY OF HIS
OWN LAST WELL AND TESTAMENT.
THEY CONTINUE TO OPERATE KNOW-
ING THAT BOTH ESTATES ARE GONE
DESPITE THE REQUIREMENT BY LAW
THAT THIS A/8B TRUST STILL HAVE
ALL ASSETS WITHIN THE MARITAL
TRUST.

THEY ARE INTENTIONALLY CONCEAL-
ING AN ONGOING STREAM OF
FELONIES AND HAVE NO INTENTION
WHATSOEVER OF EVER PROVIDING
ACCOUNTING OR EVEN A BENEFICIA-
RY STATEMENT TO THE PLAINTIFF
WHO THEY WERE REQUIRED TO
TREAT IMPARTIALLY AS ANEXECU-
TOR, BENEFICIARY, CO-TRUSTEE,
AND AGENT OF MAX AND JOYCE ELIA-
SON.

THEY HAVE INTENTIONALLY GAINED
CONTROL OF ALL LOCAL MEDIA COM-
PANIES SO AS TO CENSOR THE RE-
LEASE OF INFORMATION SUCH AS
THE CONCEALMENT OF OVER 50
FELONY CRIMES THEREFORE THEY
FEEL IMMUNE TO PUBLIC OPINION.
THEY HAVE NO INTENTION OF EVER
RESPONDING TO THE VICTIMS HERE-
IN WHO “ARE SUFFOCATING”.

“THE CHIEF
JUDGES OF
JESUS CHRIST
HIMSELF?"

The cormuption exposed within both
Church and State within this matteris
so extensive that it will trouble the soul
of any honest member of society who
felt they lived in a free country that has
law abiding members of the Judicial
System and that they were trustworthy
with high integrity and that they re-
spected and upheld the US Constitu-
tion and the associated Bill of Rights.

The "Lawyers of Jesus Christ Himself
accepted an undisclosed amount of
felony bribes paid by my brother-in-
law and CPA (Bryan P Stephens) who
utilized Fraudulent Misrepresentation
tosecurethe Estate Planning Fiduciary
Duties of a client/attomey relationship
with the intent from the beginning of
being to embezzle both estates while
both of my parents were still living; a
piot which sadly proved to be very suc-
cessful.

The evidence herein will expose the
most horrific form of corruption ever
witnessed by civilization with the con-
spirators herein being very aware that
they are intentionally raping and pit
laging the estates of wealthy clients as
part of their “line of business".

As theextensivelistof Defendants con-
tinues to expand deep inside the Politi-
cal, Religious, and Government
Entities; this story exposed herein is a
living crime scene that goes unpun-
ished and exactly what hell awaits for
the innocent victim that “Awakens to
Their Awful Situation" which has
prophetically been spoken of concem-
ing "secret combinations” whose goal
is to gain “world domination” so as to
create a Utopian society for their own
generations to come; while illegally
helping themselves to the "spoils" of
any estate they decide to “assimilate”.

The guilt associated within this matter
is so obvious that it does not take a Ju-
ris Doctoratora Chief Judges expertise
to understand the implications and in-
tentional malice this demonic business
modelis having on society and the fact
that this is so easy to identify by the
Department of Justice makes this mat-
ter all the more difficult to swallow.

So how is it that this matter is stil sit-
ting motionless within the State and
Federal Courts without a Judge in sight
that will "Choose The Right?" The fol-
lowing is a summary of the Ktgation
which has taken place thus far.

 
 

Case 3:20-cv-02747-B Document 3 Filed 09/02/20 Page 67 of 72 PagelD 71

10

"WE THE PEOPL.E?- July 2020

 

THE BOARD OF DIRECTORS
IMMEDIATELY CLOSED EVERY
TRUST ACCOUNT, BUSINESS
ACCOUNT, AND PERSONAL
ACCOUNT OF MAXD ELIASON SO
AS TO PROHIBIT HIM FROM
SECURING THE OUTSIDE LEGAL
COUNSEL WHICH WOULD BE
NECESSARY TO CHALLENGE THIS
ILLEGAL EMBEZZLEMENT SCAM
THAT QUALIFIES AS RICO ACT
VIOLATIONS.

So now we have Kirton McConkie ile-
gatly representing Bryan and Lisa
Stephens and also Mark and Laurie
Eliason (brother and sister-in-law) and
not the youngest sibling nor the client
himself and who they told to "sue
them" butillegally closed every source
of capital required to litigate against
the LDS Law Offices.

Despite the Trusts clearly showing that
all litigation costs were covered by the
Trusts, the Plaintiff has not had one
dollar reimbursed and has been forced
into going “Pro Se” since day one.

ELIASON VS
MCCONKIE

Utah Case No. 190901906

The first complaint was filed in the
Third District Court of Utah in March of
2019 and the Judge assigned to the
matterwas the Honorable Judge Adam
Mow.

The Plaintiff was forced to obtain his
"Google Juris Doctorate” and to go up
against the Law Offices of Kirton Mc-
Conkie and their 150 attomeys without
any court room experience and with-
out the ability to contact his own father
who he has not been permitted to see
or talk to since April 17th, 2079.

it became apparent in December of
2019 that Judge Adam Mow was inten-
tionally stalling the matter and refused
to permit the victims to have a request-
ed Ex-Parte Hearing (done under ur-
gency) or even an injunction hearing
ater the plaintiff had fought for seven
months to have his day in court.

THIS COMPLAINT SITS ON THE DESK
OF JUDGE ADAM MOW WHO REFUSES
TO TAKE ANY ACTIONS DESPITE MULTI
PLE DEMANDS MADE FOR HIM TOREN-
DER A DECISION ALONG WITH MULTE
PLE MOTIONS FOR SUMMARY JUDGE-
MENTWHICHALSOGOUNANSWERED

JUDGE ADAM MOW HAS BEEN ADDED
AS A DEFENDANT FOR AIDING AND
ABETTING KNOWN FELONS AND OB-
STRUCTING JUSTICE RATHER THAN
UPHOLDING THE US CONSTITUTION

ELIASONVSTHE
CORPORATION
OF THE
PRESIDENT OF
THE CHURCH OF
JESUS CHRIST
OF LATTER-DAY
SAINTS

UT CASE No. 1:20-CV-00024-RJS-DBP

The Plaintiff expanded the matter and
demonstrated that the "COP" was |i-
able to Max and Joyce Eliasonwith Kir-
ton McConkie their acting agent and
resubmitted the matter to the United
States District Court for the District of
Utah where Judge Jill Parrish immedi-
ately chose to recuse herself ater real-
izing she did not want to be the “black
plague" on the LDS Church.

The complaint was assumed by Chief
Judge Robert J Shelby on February
28th, 2020 and was filed under The
RICO Actof 1970 for Racketeering and
Organized Crime based on the 50+
fetonies the Defendants have commit-
ted over the past seven years which
have been substantially proven in the
300 page complaint that corresponds
to this case.

The US Laws surrounding the RICO Act
violations clearly state that the Judge
overseeing the complaint is obligated
bylaw to engage the US Marshalis and
to assign the United States Attorney
General for the District of Utah for
criminal prosecution from that point
forward.

Among the remedies for victims under
the provisions for Abuse of Power of
Office which the law specifies is to be
respected immediatelyis the cessation
of hostilities against the victims (who
have already suffered for seven years
during this crime scene) and will ap-
parentty go unpunished unless amem-
ber of the United States Department of
Justice intervenes.

A SON WALKED INTO THE US
COURTHOUSE AND FILED APLEA
FORMERCY ONBEHALF OF THE
VICTIMS AND WAS UNDER
EXTREME DURESS AND
REQUESTED THAT CHIEF JUDGE
SHELBY FORCE KIRTON
MCCONKIE TO “CEASE ALL
HOSTILITIES” AND TO ADHERE TO
THE US LAWS CONCERNING
VICTIMS OF ABUSE OF POWER OF
OFFICE.RATHERTHANASK THE

DEFENDANTS TO ACCOUNT FOR
THE MISSING ASSETS, THE JUDGE
IMMEDIATELY EXECUTED A
DOCUMENT THAT EXTENDED THE
TIME REQUIRED TO RESPOND TO
TWO MONTHS EVEN THOUGH ALL
PARTIES KNEW THE DEFENDANTS
SAT IN CHECKMATE WITH NO
POSSIBLE DEFENSE.

At the end of the two-month period
ending in early May 2020; Kirton Mc-
Conkie responded with 200 pages and
did not answer one single allegation
and still could not account for one pen-
ny nor feels they are required to do so
ater destroying an entire famity.

THIS COMPLAINT SITS ON THE DESK
OF CHIEF JUDGE ROBERT J SHELBY
WHO REFUSES TO TAKE ANY ACTIONS
DESPITE MULTIPLE DEMANDS MADE
FOR HIM TO RENDER A DECISION
ALONG WITH MULTIPLE MOTIONS FOR
SUMMARY JUDGEMENT WHICH ALSO
GO UNANSWERED

ELIASON VS
SHELBY

CO CASE No. 1:20-CV-00959-PAB-SKC

Upon the realization that Chief Judge
Shelby was a Chief Judge of "Jesus
Christ Himself, the plaintiff immedi-
ately filed the complaint with the Tenth
Circuit Court of Appeals in Denver Col-
orado hoping the Judges outside of
Utah would be impartial and not com-
mit Aiding and Abetting known felons
and becoming participants and co-de-
fendants in the largest “Mafiacracy”
which has ever existed.

The Ptaintiff filed for an Injunction
Hearing with the Court and filed sever-
alProposed orders requiring Kirton Mc-
Conkie produce accounting on behalf
of the Eliason Estates but every single
request has gone unheard.

THIS COMPLAINT SITS ON THE DESK
OF CHIEF JUDGE PHILLIP A BRIMMER
WHO REFUSES TO TAKE ANY ACTIONS
DESPITE MULTIPLE DEMANDS MADE
FOR HIM TO RENDER A DECISION
ALONG WITH MULTIPLE MOTIONS FOR
SUMMARY JUDGEMENT WHICH ALSO
GO UNANSWERED TWO YEARS AFTER
KIRTON MCCONKIE ADMITTED THEY
WERE GUILTY.

THE DEFENDANTS HAVE NEVER EVEN
RESPONDED TO THIS MATTER EVEN
THOUGH THEY ARE REQUIRED BY FED-
ERAL LAW TO DO SO WITHIN 21 DAYS
OR BE SUBJECT TO A SUMMARY
JUDGEMENT. THEY ARE FEARLESS
SINCE THEY "OWN" THE US DISTRICT
JUDGES IN ADDITION TO THE UNITED
STATESATTORNEY GENERAL.

ELIASON VS THE
UNITED STATES
DEPARTMENT OF
JUSTICE

IN THE UNITED STATES SUPREME
COURT

When it was realized that each of the
prior three judges from the Districts of
Utah and Colorado had all refused to
follow the Federal Law conceming
RICO Violations with no intention of
ever upholding their positions as Chief
and District Judges, the Plaintiff had
nowhere else let to file but within the
United States Supreme Court which
was done in May of 2020.

Although the Supreme Courtis typical
ly known as an appellate court which
would require a decision from the low-
er courts prior to them ever hearing the
matter, there is also a provision which
states that any matter which includes a
Public Minister or Public Servant is re-
quired by US Law to have its original
jurisdiction in the Supreme Court since
the associated Judges are Presidential
Appointments.

Whereas the matter was a RICO Act vio-
jation, it requires that the United
States Attomey General William Barr
prosecute the matter once the com-
plaint was presented before the body
of the Supreme Court.

It would soon be discovered that
Brother Dallin H Oaks is a two time
nominee to the United States Supreme
Court andis tied very closely to William
Barr through the Law Offices of Kirk-
land Ellis in Chicago to which Dallin H
Oaks is a lifetime partner and it was
therefore not much of a surprise to
have the 40 bound copies retumed
stating that it was an improper jurisdic-
tion even though the law is very clear
conceming the mandatory submission
to the Supreme Court.

The office of William Barr and the Unit-
ed States Ombudsman also sent a re-
sponse letter back to the victims at the
same time conceming a request that
theUSDepartmentofJusticeintervene
on behalf ofthe Victims and stated that
“no crimes had been committed and
that their office was closing the matter
and that the case was closed perma-
nentiy” (without ever asking one ques-
tion as to the 50 Felony allegations
within the 300 page complaint). THE
LAW OFFICES OF KIRTON MCCONKIE
1S COMMITTING A SECOND-DEGREE
FELONY BY REPRESENTING TWO OF
THE THREE SIBLINGS AND THEIR
SPOUSES BUT NOT “ME”

 
Case 3:20-cv-02747-B Document 3

"WE THE PEOPLE"- July 2020

 

This is meand"ME"in what wouldbe the last picture I got to take with him on the family property which has beeninthe
Stillman family and which has also been illegally removed from the estates of Max and Joyce Eliason by the LDS Lawyers.

"RES IPSA
LOQUITUR"

(THE EVIDENCE SPEAKS FOR
ITSELF)

If you are wondering why the Defen-
dants would pay any "bribe with
tithes" in the world so as to not have
this dirty secret exposed nor do they
dare go to trial or even a hearing; is be-
cause the burden of proofis on the De-
fendants to explain just how the evi-
dence could exist on page one without
there being criminal intent since day
one.

And now, seven years ater the relation-
ship was consummated, it has been
learned and proven that KMC Law NEV-
ER REPRESENTED MAX AND JOYCE
ELIASON AND THEY DO NOT HAVE
ONE LEGAL DOCUMENT IN THEIR
POSSESSION WHICH ENABLES THEM
TO HAVE EMPOWERED BRYAN AND
LISA STEPHENS TO DISBURSE BOTH
ESTATES ON A "GOLDEN PLATE" ES-
PECIALLY WHILE THEIR CLIENT MAX D
ELIASON STILL LIVES?

Itis for this reason that The "COP" and
its Agent KMC "The ROBBER" cannot
answer the question of "Do You Serve
ME" (Max Eliason) without incriminat-
ing themselves with over 50 Felonies
which have been described in detail
within both the Third District Court of
Utah and the United States District
Courts of Utah, Colorado, and now
Hawaii since the United States
Supreme Court declined to accept the
matter even though by law the Juris-
diction is correct since this now in-
volves the prosecution of Providential-
ly appointed United States Judges.

THE LDS CHURCH LEADERS REFUSE TO
RESPOND TO THE ALLEGATIONS AND
ARE USING EXTENSIVE CENSORSHIP
AND COERCION OF POLITICAL OFFI-
CIALS AND EVEN THE CHIEF JUDGE
ROBERT J SHELBY AND PHILLIP A
BRIMMER OF THE UNITED STATES DIS-
TRICT COURT FOR THE DISTRICTS OF
UTAHAND COLORADO RESPECTIVELY

THE FACTSOF THIS MATTER WILL SUP-
PORT THE ALLEGATIONS THAT PRESI-
DENT DALLINH OAKS OF THE QUORUM
OF THE TWELVE APOSTLES OF THE
CHURCH OF JESUS CHRIST OF LATTER-
DAY SAINTS IS SHAMELESSLY ABUSING

HIS POWER OF OFFICE TO ACCOM-
PLISH A TWISTED POLITICALAGENDA
WHICH CAN BE PROVEN HE BROUGHT
WITH HIM WHEN HE ACCEPTED THE
POSITION WITHIN THE LDS CHURCH
AND THAT HIS HYPOCRISY IS "SUFFO-
CATING" HISVICTIMS

ELIASON VS THE
CORPORATION
OF THE
PRESIDENT OF
THE CHURCH OF
JESUS CHRIST
OF LATTER-DAY
SAINTS AND THE
UNITED STATES
DEPARTMENT OF
JUSTICE

HAWAII CASE No: 1:20-cv-00257

Filed 09/02/20 Page 68 of 72 PagelD 72

Itis impossible for a member of society
to believe that this could possibly hap-
pen in the United States of America
and yet | have been forced to attempt
to find Justice in the United States Dis-
trict Court for the District of Hawaii
now; even if but to restore the rights of
ason to visit his own father which were
illegally removed in order to "conceal"
the crime scene with no intentions of
ever restoring them unless | am suc-
cessful in finding an honest Judge who
cannot be coerced or bought by the
LDS ChurchLeaders.

The Plaintiff took the matter to Hawaii
due to the loss of two properties on
Oahu which were directly caused by
the Defendants intentional assault on
the victim as they knowingly cut off all
ofthe cash flow and removed every as-
set from the estates and closedevery
business and Trust account in order to
torture the youngest beneficiary.

While the Honorable Judge Jill Otake
finally scheduled an injunction hearing
to review the matter next month on Au-
gust 3 in Hawaii, Kirton McConkie has
already filed a motion to challenge the
venue and asks for the case to be dis-
missed onceagain.

SIX DAYS AFTER FILING THE COM-
PLAINT IN THE UNITED STATES DIS-
TRICT COURT FOR THE DISTRICT OF
HAWAII; THE DEFENDANTS SECRETLY
COERCED JUDGE LINDA JONES OF THE
THIRD DISTRICT COURT TO ISSUE AN
ARREST WARRANT FOR BRETT L ELIA-
SON WHICH HE LEARNED ABOUT FROM
AMARKETING LETTER SENT BY AN AT-
TORNEY LOOKINGFORBUSINESS.

THE DEFENDANTS ARE CONCEALING
OVER 50 FELONY CRIMES INCLUDING
THE COMPLETE EMBEZZLEMENT OF
OVER $200 MILLION DOLLARS OF AS-
SETS FROM THE ESTATES OF MAXAND
JOYCE ELIASON AND THE YOUNGEST
SON HAS BEEN UNABLE TO EVEN BE
ALLOWED TO FILE A POLICE REPORT
SINCE THE LOCAL LAW ENFORCEMENT
OFFICERS HAVE BEEN INSTRUCTED TO
SQUASH ANY ALLEGATIONS AGAINST
THE LDSCHURCH.

WITHIN ONE WEEK OF FINALLY SECUR-
ING AN INJUNCTION HEARING UNDER
JUDGE JILL OTAKE IN THE DISTRICT
COURT OF HAWAII; THE DEFENDANTS
WERE ABLE TO PROCURE AN ARREST
WARRANT WHICH LAW ENFORCEMENT
ARE ACTIVELY PURSUING WITH THE
OBVIOUS GOAL OF "MAKING THIS MAT-
TER DISAPPEAR" BY CLAIMING THAT
THE YOUNGEST SON IS A DANGER TO
HIMSELF AND TO THE PUBLIC.

THE PLAINTIFF INQUIRED AS TOHOW
THIS AFFECTS HIS ABILITY TOATTEND
THE HEARING THAT IS SCHEDULED IN
HONOLULU ON AUGUST 3, 2020; AND
Case 3:20-cv-02747-B Document 3 Filed 09/02/20

BEING A PROPHET OF GOD’S ONE TRUE CHURCH

"It's wrong to criticize leaders of the

Church, even if the criticism is true."

Valin

aks, 2007

"The history of the
church is not to seek

apologies .. and we

don't give them."

WAS HORRIFIED TO HEAR THAT THE
AIRPORT AUTHORITIES WOULD AR-
REST HIM ON SITE FOR BEING A WANT-
ED FUGITIVE.

FURTHER RESEARCH INDICATES THAT
BRETT L ELIASON WAS ACCUSED,
TRIED, AND CONVICTED OF A THIRD
DEGREE FELONY CHARGE FOR "STALK-
ING" WHICH CARRIES UP TO 5 YEARS
OF PRISON TIME ALONG WITH ANAS-
SOCIATED FINE AND WILL CERTAINLY
NEVER BE HEARD FROM AGAIN
SHOULD THE DEFENDANTS SUCCEED
IN THISILLEGAL ARREST.

THE COURT CLERK STATED THAT THIS
CHARGE WAS RELATED TO A DISTURB-
ING E-MAIL THAT PLAINTIFF SENT HIS
SISTER ON DECEMBER 23RD, 2019
WHICH WAS SIMPLY A PHOTO OF THE
COFFIN OF JOYCE S$ ELIASON WITHA
SCARY DOLL PHOTO SHOPPED INTO
THE PICTURE WITH THE WORD "RE-
DRUM" (MURDER SPELLED BACK-
WARDS AS PER THE MOVIE ‘THE SHIN-
ING’).

IN OTHER WORDS, NOBODY WITHIN
THE JUDICIAL SYSTEM WILL EVEN ASK
THE DEFENDANTS EXACTLY WHERE
THE $200 MILLION ESTATES HAVE BEEN
TRANSFERRED TO AND ALSO REFUSE
TO ACKNOWLEDGE THE INDISPUTABLE
EVIDENCE THAT THE DEFENDANTS OB-
TAINED AN ILLEGAL DOSAGE OF MOR-
PHINE AND HIT JOYCES ELIASONWITH
IT JUST HOURS AFTER SHE EXECUTED
THE COPY OF THE"TRUST CERTIFICA-
TION" ALREADY DISCUSSED HEREIN;
AND THAT THIS WAS AN INTENDED
"EUTHANASIA" OF JOYCE SINCE THEY
NEEDED HER DEAD QUICKLY IN ORDER
TO COLLECT THE ILLEGALLY CREATED
LIFE INSURANCE POLICY REQUIRING
HER TO BE DEAD BY THE END OF MAY
2018. (JOYCEDIED MAY 21ST, 2018).

H. Oaks, 2015

ON DECEMBER 22ND, 2019; AFORMER
BUSINESS PARTNER INVOLVED IN THIS
CONSPIRACY BROKE INTO THE PLAIN-
TIFF'S HOME AND AWAITED FOR HIM
TO RETURN FROM THE AIRPORT BE-
FORE SUDDENLY ASSAULTING HIM AT
APPROXIMATELY 4:00 AM THAT MORN-
ING. PLAINTIFF PLED WITH JUDGE
ADAM MOW TO PERMIT AN EX-PARTE
HEARING UNDER EMERGENCY CIRCUM-
STANCES ON DECEMBER 23RD, 2019
TOWHICHTHE PLAINTIFF WAS DENIED
ALONG WITH THE OTHER VICTIMS REP-
RESENTED HEREIN.

THE DEPUTY DISTRICT ATTORNEY
CHRIS ALBERCHOALSO DECLINED TO
INTERVENE STATING THAT NOBODY IN
HIS OFFICE WANTED TO BE INVOLVED
DESPITE THEM BEING RESPONSIBLE
FORPROSECUTING LARGE CRIMES FOR
THE STATE OF UTAH. TWO YEARS OF
RUTHLESS ASSAULTS BY THE DEFEN-
DANTS AGAINST THE VICTIMS AND NOT
ONE JUDGE HAS EVEN OFFERED TO
HOLD A PRELIMINARY INJUNCTION
HEARING OR TO FORCE DALLIN H OAKS
TO ANSWER ONE YES OR NO QUESTION
OF "DO YOU SERVE ME" AND THERE |S
NO INDICATION THAT THE BRETHREN
WILL "CHOOSE THE RIGHT"

UPON THE REALIZATION THAT PLAIN-
TIFF HAD SUCCESSFULLY FILED A RICO
ACT COMPLAINT AGAINST THEM IN
HAWAII WHEREIN THEY WOULD BE FI-
NALLY FORCED TO APPEAR IN COURT,
THE UPSTANDING LAWYERS OF "JESUS
CHRIST HIMSELF" WERE ABLE TOOB-
TAIN A CONVICTION AND HAVE AN AR-
REST WARRANT ISSUED HOPING THAT
THE PLAINTIFF WILL EITHER BE
CAUGHT AND LOCKED UP FOREVER; OR
IF HEIS NOT CAUGHT PRIOR TO THE
AUGUST 3RD HEARING IN HAWAII, HE
WILLLIKELY BEARRESTEDAT THEAIR-
PORT FOR BEINGAFUGITIVE?

HYPOCRISY 101

How does someone like Dallin H Oaks
explain himself to the LGBTQ Commu-
nity whose members have literally
been tortured "to death" by the words
from the mouth of the Prophet "To Be"
has spewed toxic judgement from the
pulpit and mouth of this man who be-
gan his verbal assaults on this commu-
nity since he was considered a young
man? His statement to "The Mama
Dragons"whose precious children had
committed suicide due to his ven-
omous hatred was that "It is not the
practice of the Church to ask for apolo-
gies nor to give them was an ice-
cold knife in the heart to those who
grieved.

His verbal "throwing of the first rock"
and then pummeling the community to
death for the past several decades was
already considered heinous and evil in
today's society when viewed as it being
"The Fruits of The Tree of Dallin Oaks”
and yet nobody could stop him dueto
the style of appointment and impossi-
bility for the members of the LDS
Church to ever "Fire Him" since there
were no provisions for expulsion of
"Gadianton Robbers".

HELP “ME”
FIGHT SLEAZE

My Nameis BrettL Eliasonandlamthe
Agent and Personal Representative of
Max and Joyce Eliason who is desper-
ately trying to "protect my father's
house" against the unprecedented as-
saults coming from a dark web of polit-
ical and religious leaders who refuse to
intervene in what will prove to be the
most horrific display of humanity.

Page 69 of 72 PagelD 73

"WE THE PEOPLE"”- July 2020

PLEASE UNDERSTAND THAT THIS ISA
DESPERATE PLEA FOR ASSISTANCE
FROM ANYONE IN SOCIETY WHO CAN
RESPOND TOASCREAM OF "I AMBE-
ING SUFFOCATED BY THE LEADERS OF
THE LDS CHURCH AND THE LAWOF-
FICES OF KIRTON MCCONKIE. PLEASE
FORWARD ANY SUGGESTIONS WHICH
MAY PROVIDE RELIEF AND JUSTICE
FOR THE VICTIMS HEREIN AT HELPME-
FIGHTSLEAZE@GMAIL.COM

THE POETIC
JUSTICE INA
BATTLE
BETWEEN "GOD
AND MAMMON"

It is not a coincidence that the largest
group of corrupt Defendants in the his-
tory of mankind are proven guilty of
Racketeering and Organized Crimes
with an associated prison sentence of
1,000 years with a Scripture found in
the New Testament which defines the
meaning of Fiduciary Duty upon which
the Laws of Mankind are based and
whichcomes from The SonofGod; "Je-
sus Christ Himself" which states:

“No one can serve two masters; for
either he will hate the one and love
the other, or else he will be loyal to
the one and despise the other. You
cannotserve God and Mammon.”

MATTHEW 6:24

And so it is with the matter herein
concerning the Laws of Fiduciary
Duty which includes the duty ofcare,
loyalty, acting in the best interest of
the client, and the requirement to
disclose any conflicts of interest
which would lead one to favorsome-
one's interest rather than one's own
client. The law is specific in stating
that if the Law Offices of The Corpo-
ration of The President of The
Church of Jesus Christ of Latter-Day
Saints ever represented Max and
Joyce Eliason; it would be illegal for
themtosecretly representtwo ofthe
three beneficiaries and their spouses
even if Max D Eliason was already de-
ceased.

"NEVER FORGET WHO YOU SERVE;
AND WHO YOU ANSWER TO"-
DALLIN H OAKS-

THE WORDS "YOU CANNOT
HANDLE THE TRUTH" ARE
APPROPRIATELY DIRECTED
TOWARDS THE DEFENDANTS
HEREIN SINCE IT WILL EXPOSE
“WHAT LIES BEHIND THE VEIL" OF
THE TEMPLE WALLS.

Brett Cason

 
18.44 Rev. 06/17) - GED Ger HI CV-02747-B Doe EE! COVER SHEET Page 70 of 72 PagelD 74

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

L (a) PLAINTIFFS
THE ESTATES OF MAX AND JOYCE ELIASON,

KE
rhe ERROR HON OF THE PRESIDENT OF THE CHURCH OF
JESUS CHRIST OF LATTER DAY SAINTS AND KIRTON MCCONKIE

 
  
 
   

     
 
 
 

(b) County of Residence of First Listed Plaintif
(EXCEPT IN U.S. PLAINTIFE,

County of Residence of First Listed Defepda
(IN U.S. PLAINTIFF CASHRQN
NOTE: IN LAND CONDEMNATION CAS La -

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
  

THE TRACT OF LAND INVOLVED.
(c) Attorneys (Firm Name, Address, a Attomeys (If Known)
BRETT L ELIASON, AGENT AND TRUSTEE CHRIS HILL, KIRTON MCCONKIE/ PC
Il. BASIS OF JURISDICTION (Pizce an “X” in One Box Only) YL CITIZENSHIP OF PRINCIPAL PAR PIECED One Dare
(For Diversity Cases Only) and One Box for 1)
O11. US. Government 3 Federal Question PTF DEF PTF DEF
Plamtiff (U.S. Government Not a Party) Citizen of This State O 1 € _1..é:Incorporated or Principal Place o4 a4
, of Business In This State
02 U.S. Government 4 Diversity Citizen of Another State &%K2 8 2 Incorporated and Principal Place o5 05
Defendant (Indicate Citizenship of Parties in Item ILI) of Business In Another State
Citizen or Subject of a 3 3 Foreign Nation o6 o6
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
CO 110 Insurance PERSONAL INJURY PERSONAL INJURY [0 625 Drug Related Seizure ( 422 Appeal 28 USC 158 0 375 False Claims Act
© 120 Marine 0 310 Airplane 1 365 Personal Injury - of Property 21 USC 881 [0 423 Withdrawal © 376 Qui Tam (31 USC
CO) 130 Miller Act (3 315 Airplane Product Product Liability (3 690 Other 28 USC 157 372%a))
(2 140 Negotiable Instrument Liability () 367 Health Care/ (1 400 State Reapportionment
(7 150 Recovery of Overpayment | {1 320 Assault, Libel & Pharmaceutical PREY Ree) 410 Antitrust
& Enfo of Judg Slander Personal Injury C) 820 Copyrights (3 430 Banks and Banking
0 151 Medicare Act © 330 Federal Employers’ Product Liability 0 830 Patent 0 450 Commerce
152 Recovery of Defaulted Liability ( 368 Asbestos Personal O 835 Patent - Abbreviated (3 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application [0K 470 Racketeer Influenced and
(Excludes Veterans) © 345 Marine Product Liability O 840 Trademark Corrupt Organizations
© 153 Recovery of Overpayment Liability PERSONAL PROPERTY - E Y 1 480 Consumer Credit
of Veteran's Benefits O 350 Motor Vehicle © 370 Other Frand D 710 Fair Labor Standards D 861 HIA (1395 O 490 Cable/Sat TV
0 160 Stockholders’ Suits 0) 355 Motor Vehicle © 371 Truth in Lending Act 0) 862 Black Lung (923) CF 850 Securities/Commodities/
(1 190 Other Contract Product Liability C 380 Other Personal © 720 Labor/Management 0 863 DIWC/DIWW (405(g)) Exchange
(7 195 Contract Product Liability | (1 360 Other Personal Property Damage Relations (0 864 SSID Title XVI ©) 890 Other Statutory Actions
(3 196 Franchise Injury (3 385 Property Damage _—‘{ 0 740 Railway Labor Act (7 865 RSI (405(g)) () 891 Agricultural Acts
0 362 Personal Injury - Product Liability OG 751 Family and Medical G 893 Environmental Matters
Medical i Leave Act C1 895 Freedom of Information

     

FREE FET iriored 10) 790 Other Labor Litigation (EDERAL TAR MII __ Act
1 210 Land Condemnation © 440 Other Civil Rights Habeas Corpus: CO 791 Employee Retirement O 870 Taxes (U.S. Piaintiff 0 896 Arbitration
0 220 Foreclosure O 441 Voting 0 463 Alien Detainee Income Security Act or Defendant) O 899 Administrative Procedure
1 230 Rent Lease & Ejectment OG 442 Employment 0 510 Motions to Vacate O #871 IRS—Third Party Act/Review or Appeal of
CO} 240 Torts to Land GC 443 Housing/ Sentence 26 USC 7609 Agency Decision
O 245 Tort Product Liability Accommodations 0 530 General O 950 Constitutionality of
0) 290 All Other Real Property |) 445 Amer. w/Disabilities -] (J 535 Death Penalty | ____ eATION State Statutes
Employment Other: () 462 Naturalization Application
0 446 Amer. w/Disabilities -]0 540 Mandamus & Other ]{ 465 Other Immigration
Other (0 550 Civil Rights Actions
0 448 Education 0 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

PX 1 Original 112 Removed from O 3 Remanded from C4 Reinstatedor © 5 Transferred from © 6 Multidistrict 0 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

Cite the U.S. Civil Statute under which you are filing (Do net cite jurisdictional statutes unlexs diversity).

 

VI. CAUSE OF ACTION P&U-S-CODE CHAPTER 96

Brief description of cause:
THE ESTATES OF MAX AND JOYCE ELIASON VALUED AT OVER $200 MILLION HAVE BEEN EMBEZZLED

 

 

 

 

 

VIL REQUESTED IN C) CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, FR.CvP. JURY DEMAND: (1 Yes __ No
VIL RELATED CASE(S)
IF ANY (See instructions) GE CHIEF JUDGE ROBERT J SHELBY DOCKET NUMBER 1:20-CV-00024-RJS-DBP UT
DATE SIGNATURE OF ATTORNEY OF RECORD

 

FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 3:20-cv-02747-B Documgg

i Senay shintinids bond, or clisicnspenrttare hie cackacing |
}

  
   
 

 

The Unite, | Sfubs Lic Prick Lick
Fie The Daterd rf Nbedbem Tier

/100 Conmeces Street, Koon /982
elles Toms 75L¢7

—e

/-4/4-7§3-2 29

 

bowwey
r-

 

 

A ' Aign top of FedEx Express® shipping label ner?

      

 

t3 Filed 09/02/20 Page 72 of HtRAgeiD 76 |Seibeze..

tare trae ss ut econ BILL CREDIT cam

Case 3:20-Cv-02747-

 

DISTRICT OF NORTHERN TEXAS

™ US DISTRICT COURT |
1100 COMMERCE ST
RM 75242

 

3064 1130 8169 STANDARD OVERNIGHT]

XH KIPA nw BF

UI

 

 

 

 
